Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 1 of 233 Page ID
                                  #:3783




                        EXHIBIT 1
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 2 of 233 Page ID
                                    #:3784
                     RESTRICTED – ATTORNEY’S EYES ONLY


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION


 SPEX TECHNOLOGIES, INC.,                       Case No. 8:16-cv-01790-JVS-AGR
                       Plaintiff,
        v.
 KINGSTON TECHNOLOGY
 COMPANY, INC., ET AL.
                       Defendants.


                      EXPERT REPORT OF JOHN VILLASENOR



 I declare under penalty of perjury under the laws of the United States of America that the

 following is true and correct.

        Executed on March 23, 2018 at San Francisco, CA by:


                                                 ____________________________
                                                       John Villasenor, Ph.D.
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 3 of 233 Page ID
                                    #:3785
                     RESTRICTED – ATTORNEY’S EYES ONLY




                                                       TABLE OF CONTENTS


 I.          INTRODUCTION ..................................................................................................................1
 II.         QUALIFICATIONS ................................................................................................................2
 III.        SCOPE AND TERMS OF ENGAGEMENT FOR THIS REPORT .......................... 5
 IV.         MATERIALS AND OTHER INFOMRATION RELIED UPON .............................. 5
 V.          OVERVIEW OF OPINIONS FORMED .......................................................................... 6
 VI.         LEGAL BASIS FOR OPINIONS ........................................................................................ 8
             A.  Claim Construction ...................................................................................................... 8
             B.  Means-plus-function .................................................................................................... 9
             C.  Validity ............................................................................................................................ 9
                 1.      Prior Art ..........................................................................................................10
                 2.      Anticipation ....................................................................................................12
                 3.      Obviousness....................................................................................................12
                 4.      Prior Invention by Another .........................................................................15
             D.  Person of Ordinary Skill in the Art..........................................................................16
 VII.        BACKGROUND OF THE TECHNOLOGY ................................................................16
 VIII. SUMMARY OF THE ASSERTED PATENTS AND PROSECUTION HISTORY
       ....................................................................................................................................................25
             A.   Overview of the ’802 Patent .....................................................................................25
                  1.    Summary of the Prosecution History of the ’802 Patent ........................28
                  2.    Inter Partes Review (IPR2018-00082; Western Digital)..........................34
                  3.    Inter Partes Review (IPR2017-00824; Kingston) .....................................35
                  4.    Inter Partes Review (IPR2017-00430; Unified Patents) ..........................37
             B.   Overview of the ’135 Patent .....................................................................................38
                  1.    Summary of the Prosecution History of the ’135 Patent ........................41
                  2.    Inter Partes Review (IPR2017-01021; Kingston) .....................................43
                  3.    Inter Partes Review (IPR2017-00825; Kingston) .....................................46
 IX.         CLAIM CONSTRUCTION .................................................................................................48
             A.  Court Construed Terms.............................................................................................48
             B.  Agreed Constructions ................................................................................................52
             C.  Implicit Constructions from Infringement Contentions .....................................53
 X.          OVERVIEW OF PRIOR ART ............................................................................................54


                                                                        II.         i
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 4 of 233 Page ID
                                  #:3786


       A.   U.S. Patent No. 5,623,637 (“Jones”) .......................................................................54
       B.   Fortezza Crypto Card.................................................................................................60
            1.     My Investigation of the Fortezza Crypto Card .........................................60
            2.     Development of Fortezza ............................................................................64
            3.     Technical Overview of Fortezza .................................................................76
       C.   Lynks System ...............................................................................................................83
 XI.   AS SPEX HAS APPLIED THE CLAIMS IN ITS INFRINGEMENT
       CONTENTIONS, THE ASSERTED CLAIMS ARE ANTICIPATED BY THE
       PRIOR ART.............................................................................................................................85
       A.         Jones..............................................................................................................................85
                  1.      ’802 Claim 1 ....................................................................................................85
                          a)           [1pre] A peripheral device, comprising..........................................85
                          b)           [1a] security means for enabling one or more security operations
                                       to be performed on data; .................................................................87
                          c)           [1b] target means for enabling a defined interaction with a host
                                       computing device; .............................................................................90
                          d)           [1c] means for enabling communication between the security
                                       means and the target means; ...........................................................92
                          e)           [1d] means for enabling communication with a host computing
                                       device;..................................................................................................95
                          f)           [1e] means for operably connecting the security means and/or
                                       the target means to the host computing device in response to an
                                       instruction from the host computing device; and .......................97
                          g)           [1f] means for mediating communication of data between the
                                       host computing device and the target means so that the
                                       communicated data must first pass through the security means.
                                       ........................................................................................................... 109
                  2.      ’802 Claim 2 ................................................................................................. 116
                          a)           A peripheral device as in claim 1, wherein the target means
                                       comprises means for non-volatilely storing data. ..................... 116
                  3.      ’802 Claim 11 ............................................................................................... 117
                          a)           [11pre] A peripheral device, comprising .................................... 117
                          b)           [11a] security means for enabling one or more security
                                       operations to be performed on data; .......................................... 117
                          c)           [11b] target means for enabling a defined interaction with a host
                                       computing device; .......................................................................... 118
                          d)           [11c] means for enabling communication between the security
                                       means and the target means; ........................................................ 118
                          e)           [11d] means for enabling communication with a host computing
                                       device; and ....................................................................................... 118
                          f)           [11e] means for mediating communication of data between the
                                       host computing device and the target means so that the


                                                                       ii
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 5 of 233 Page ID
                                  #:3787


                         communicated data must first pass through the security means.
                         ........................................................................................................... 118
             4.   ’802 Claim 12 ............................................................................................... 119
                  a)     A peripheral device as in claim 11, wherein the target means
                         comprises means for non-volatilely storing data. ..................... 119
             5.   ’802 Claim 38 ............................................................................................... 119
                  a)     [38pre] For use in a peripheral device adapted for
                         communication with a host computing device, performance of
                         one or more security operations on data, and interaction with a
                         host computing device in a defined way, a method comprising
                         the steps of: ..................................................................................... 119
                  b)     [38a] receiving a request from a host computing device for
                         information regarding the type of the peripheral device; and 120
                  c)     [38b] providing to the host computing device, in response to
                         the request, information regarding the type of the defined
                         interaction. ....................................................................................... 121
             6.   ’802 Claim 39 ............................................................................................... 122
                  a)     [39pre] For use in a peripheral device adapted for
                         communication with a host computing device, performance of
                         one or more security operations on data, and interaction with a
                         host computing device in a defined way, a method comprising
                         the steps of: ..................................................................................... 122
                  b)     [39a] communicating with the host computing device to
                         exchange data between the host computing device and the
                         peripheral device;............................................................................ 122
                  c)     [39b] performing one or more security operations and the
                         defined interaction on the exchanged data; and ....................... 123
                  d)     [39c] mediating communication of the exchanged data between
                         the host computing device and the peripheral device so that the
                         exchanged data must first pass through means for performing
                         the one or more security operations. .......................................... 123
             7.   ’135 Claim 55 ............................................................................................... 123
                  a)     [55pre] For use in a modular device adapted for communication
                         with a host computing device, the modular device comprising a
                         security module that is adapted to enable one or more security
                         operations to be performed on data and a target module that is
                         adapted to enable a defined interaction with the host computing
                         device, a method comprising the steps of:................................. 123
                  b)     [55a] receiving a request from the host computing device for
                         information regarding the type of the modular device; ........... 125
                  c)     [55b] providing the type of the target module to the host
                         computing device in response to the request; and ................... 125
                  d)     [55c] operably connecting the security module and/or the target
                         module to the host computing device in response to an
                         instruction from the host computing device. ............................ 126
             8.   ’135 Claim 56 ............................................................................................... 126


                                                         iii
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 6 of 233 Page ID
                                  #:3788


                        a) A method as in claim 55, wherein the security module is
                           adapted to enable communication with the host computing
                           device and the target module, and the target module is adapted
                           to enable communication with the security module and prevent
                           direct communication with the host computing device, the
                           method further comprising the step of controlling the security
                           module to communicate with the target module so as to obtain
                           information from the target module that can be used to identify
                           the type of the target module. ...................................................... 126
             9.     ’135 Claim 57 ............................................................................................... 130
                    a)     [57pre] For use in a modular device adapted for communication
                           with a host computing device, the modular device comprising a
                           security module that is adapted to enable one or more security
                           operations to be performed on data and a target module that is
                           adapted to enable a defined interaction with the host computing
                           device, a method comprising the steps of:................................. 130
                    b)     [57a] communicating with the host computing device to
                           exchange data between the host computing device and the
                           modular device;............................................................................... 130
                    c)     [57b] performing one or more security operations and the
                           defined interaction on the exchanged data; ............................... 131
                    d)     [57c] mediating communication of the exchanged data between
                           the host computing device and the modular device so that the
                           exchanged data must first pass through the security module; and
                           ........................................................................................................... 131
                    e)     [57d] operably connecting the security module and/or the target
                           module to the host computing device in response to an
                           instruction from the host computing device. ............................ 132
             10.    ’135 Claim 58 ............................................................................................... 132
                    a)     [58pre] For use in a modular device adapted for communication
                           with a host computing device, the modular device comprising a
                           security module that is adapted to enable one or more security
                           operations to be performed on data and a target module that is
                           adapted to enable a defined interaction with the host computing
                           device, a method comprising the steps of:................................. 132
                    b)     [58a] receiving an instruction from a host computing device
                           regarding operation of the modular device; and ....................... 132
                    c)     [58b] operably connecting the security module and/or the target
                           module to the host computing device in response to the
                           instruction from the host computing device. ............................ 134
       B.    Fortezza Crypto Card.............................................................................................. 134
             1.     ’802 Claim 1 ................................................................................................. 134
                    a)     [1pre] A peripheral device, comprising....................................... 134
                    b)     [1a] security means for enabling one or more security operations
                           to be performed on data; .............................................................. 138
                    c)     [1b] target means for enabling a defined interaction with a host
                           computing device; .......................................................................... 149


                                                              iv
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 7 of 233 Page ID
                                  #:3789


                  d)     [1c] means for enabling communication between the security
                         means and the target means; ........................................................ 161
                  e)     [1d] means for enabling communication with a host computing
                         device;............................................................................................... 163
                  f)     [1e] means for operably connecting the security means and/or
                         the target means to the host computing device in response to an
                         instruction from the host computing device; and .................... 167
                  g)     [1f] means for mediating communication of data between the
                         host computing device and the target means so that the
                         communicated data must first pass through the security means.
                         ........................................................................................................... 174
             2.   ’802 Claim 2 ................................................................................................. 181
             3.   ’802 Claim 11 ............................................................................................... 181
             4.   ’802 Claim 12 ............................................................................................... 182
             5.   ’802 Claim 38 ............................................................................................... 182
                  a)     [38pre] For use in a peripheral device adapted for
                         communication with a host computing device, performance of
                         one or more security operations on data, and interaction with a
                         host computing device in a defined way, a method comprising
                         the steps of: ..................................................................................... 182
                  b)     [38a] receiving a request from a host computing device for
                         information regarding the type of the peripheral device; and 183
                  c)     [38b] providing to the host computing device, in response to
                         the request, information regarding the type of the defined
                         interaction. ....................................................................................... 186
             6.   ’802 Claim 39 ............................................................................................... 188
                  a)     [39 pre] For use in a peripheral device adapted for
                         communication with a host computing device, performance of
                         one or more security operations on data, and interaction with a
                         host computing device in a defined way, a method comprising
                         the steps of: ..................................................................................... 188
                  b)     [39a] communicating with the host computing device to
                         exchange data between the host computing device and the
                         peripheral device;............................................................................ 188
                  c)     [39b] performing one or more security operations and the
                         defined interaction on the exchanged data; and ....................... 190
                  d)     [39c] mediating communication of the exchanged data between
                         the host computing device and the peripheral device so that the
                         exchanged data must first pass through means for performing
                         the one or more security operations. .......................................... 192
             7.   ’135 Claim 55 ............................................................................................... 192
                  a)     [55pre] For use in a modular device adapted for communication
                         with a host computing device, the modular device comprising a
                         security module that is adapted to enable one or more security
                         operations to be performed on data and a target module that is



                                                          v
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 8 of 233 Page ID
                                  #:3790


                          adapted to enable a defined interaction with the host computing
                          device, a method comprising the steps of:................................. 192
                   b)     [55b] providing the type of the target module to the host
                          computing device in response to the request; and ................... 194
                   c)     [55c] operably connecting the security module and/or the target
                          module to the host computing device in response to an
                          instruction from the host computing device. ............................ 194
             8.    ’135 Claim 56 ............................................................................................... 195
                   a)     A method as in claim 55, wherein the security module is
                          adapted to enable communication with the host computing
                          device and the target module, and the target module is adapted
                          to enable communication with the security module and prevent
                          direct communication with the host computing device, the
                          method further comprising the step of controlling the security
                          module to communicate with the target module so as to obtain
                          information from the target module that can be used to identify
                          the type of the target module. ...................................................... 195
             9.    ’135 Claim 57 ............................................................................................... 196
                   a)     [57pre] For use in a modular device adapted for communication
                          with a host computing device, the modular device comprising a
                          security module that is adapted to enable one or more security
                          operations to be performed on data and a target module that is
                          adapted to enable a defined interaction with the host computing
                          device, a method comprising the steps of:................................. 196
                   b)     [57a] communicating with the host computing device to
                          exchange data between the host computing device and the
                          modular device;............................................................................... 196
                   c)     [57b] performing one or more security operations and the
                          defined interaction on the exchanged data; ............................... 196
                   d)     [57c] mediating communication of the exchanged data between
                          the host computing device and the modular device so that the
                          exchanged data must first pass through the security module; and
                          ........................................................................................................... 196
                   e)     [57d] operably connecting the security module and/or the target
                          module to the host computing device in response to an
                          instruction from the host computing device. ............................ 196
             10.   ’135 Claim 58 ............................................................................................... 197
                   a)     [58pre] For use in a modular device adapted for communication
                          with a host computing device, the modular device comprising a
                          security module that is adapted to enable one or more security
                          operations to be performed on data and a target module that is
                          adapted to enable a defined interaction with the host computing
                          device, a method comprising the steps of:................................. 197
                   b)     [58a] receiving an instruction from a host computing device
                          regarding operation of the modular device; and ....................... 197
                   c)     [58b] operably connecting the security module and/or the target
                          module to the host computing device in response to the
                          instruction from the host computing device. ............................ 198

                                                          vi
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 9 of 233 Page ID
                                  #:3791


           C.  Fortezza “Interface Control” Document ............................................................ 198
           D.  Fortezza Multi-Function Card ............................................................................... 198
           E.  Lynks System ............................................................................................................ 201
 XII.      EVEN IF NOT ANTICIPATED, THE ASSERTED CLAIMS WOULD HAVE
           BEEN OBVIOUS TO A SKILLED ARTISAN ........................................................... 204
           A.
            Jones In View of the Knowledge of a Skilled Artisan and the PCMCIA
            Standards ................................................................................................................... 204
       B.   Fortezza Crypto Card and/or Lynks Card In View of the Knowledge of a
            Skilled Artisan........................................................................................................... 209
       C.   Modification of the Jones, Fortezza, or Lynks to Accommodate CF Cards. 212
       D.   There Are No Substantive Secondary Indicia of Non-Obviousness
            Attributable to the Alleged Invention of the ’802 and ’135 Patents ............... 214
            1.      Commercial Success ................................................................................... 214
            2.      Copying ......................................................................................................... 216
            3.      Praise by Others .......................................................................................... 217
            4.      Patent Citations ........................................................................................... 218
 XIII. THE ASSERTED CLAIMS ARE DERIVED FROM THE GOVERNMENT ... 219




                                                                     vii
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 10 of 233 Page ID
                                    #:3792
                     RESTRICTED – ATTORNEY’S EYES ONLY


  I.     INTRODUCTION
  I, John Villasenor, declare as follows:
         I am over the age of 21 and fully competent to make this declaration. I have personal

  knowledge of the facts stated herein and they are all true and correct.

         I have been retained on behalf of Defendants Kingston Technology Corporation,

  Kingston Digital, Inc., and Kingston Technology Company, Inc. (collectively “Kingston”) to

  investigate and opine on certain issues related to infringement, invalidity, and certain

  damages issues of certain claims of U.S. Patent Nos. 6,088,802 (“the ’802 patent”) and

  6,003,135 (“the ’135 patent”) (collectively, the “Asserted Patents”) asserted by Plaintiff

  SPEX Technologies, Inc. (“SPEX”) against Kingston. I also understand that SPEX has

  asserted these same patents against a number of other defendants.

         I expect to be available for deposition and to testify at trial in this matter. This report

  is based on information currently available to me. I reserve the right to continue my

  investigation and study, which may include a review of documents and information that may

  be produced, as well as a review of deposition testimony from depositions for which

  transcripts are not yet available or that may yet be taken in this case. Therefore, I expressly

  reserve the right to expand or modify my opinions as my investigation and study continue,

  and to supplement my opinions in response to any additional information that becomes

  available to me, any matters raised by SPEX and/or other opinions provided by SPEX’s

  experts, or in light of any relevant orders from the Court or other authoritative body.




                                              II.     1
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 11 of 233 Page ID
                                    #:3793
                     RESTRICTED – ATTORNEY’S EYES ONLY


  II.    QUALIFICATIONS
         A summary of my educational background, career history, areas of research focus,

  and other relevant qualifications is provided herein. My curriculum vitae is attached as

  Exhibit A to this report. A list of cases in which I have given testimony at trial or in

  deposition within the last 5 years is attached as Exhibit C to this report.

         I have worked in the area of systems for information security and computing

  technologies for over a quarter of a century. I have addressed these technologies both in

  specific technical contexts, such as the design and implementation of specific algorithms to

  improve information security, as well as more broadly.

         I earned a B.S. in Electrical Engineering from the University of Virginia in 1985, an

  M.S. in Electrical Engineering from Stanford University in 1986, and a Ph.D. in Electrical

  Engineering from Stanford University in 1989.

         Between 1990 and 1992, I worked for the Jet Propulsion Laboratory in Pasadena,

  CA, where I helped develop techniques for imaging and mapping the earth from space.

  Since 1992, I have been on the faculty of the Electrical Engineering Department of the

  University of California, Los Angeles (UCLA). Between 1992 and 1996, I was an Assistant

  Professor; between 1996 and 1998, an Associate Professor; and since 1998, I have been a full

  Professor. For several years starting in the late 1990s, I served as the Vice Chair of the

  Electrical Engineering Department at UCLA. I also hold faculty appointments in the UCLA

  Anderson School of Management and in the Department of Public Policy within the UCLA

  Luskin School of Public Affairs. I am also a visiting professor at the UCLA School of Law.




                                                  2
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 12 of 233 Page ID
                                    #:3794
                     RESTRICTED – ATTORNEY’S EYES ONLY


         In the Engineering School at UCLA, I teach courses on topics such as signal

  processing and communications, including relevant security considerations. At the

  Anderson School of Management, I created and teach a course on Intellectual Property for

  technology entrepreneurs. Originally, this course was taught in the Anderson School; more

  recently it has become a jointly listed course in both the Anderson and Engineering schools.

  At the Anderson School, I also advise second-year MBA students on technology-related

  team projects. At the Luskin School of Public Affairs, I teach science and technology policy

  and also advise graduate student project teams. At the UCLA School of Law, I created and

  currently teach a course on “Digital Technologies and the Constitution.”

         Since joining the UCLA faculty in 1992, I have performed extensive research on

  algorithms and systems for information processing, including the associated devices,

  systems, architectures, and networks. My research has addressed software, algorithms,

  hardware, networking, protocols and other aspects of these devices, systems, architectures,

  and networks. My research has also considered areas including signal processing and

  communications, hardware design methodologies, and security. For example, in the 1990’s,

  I was working on technologies for what today is often referred to as the Internet of Things.

  In that work, among other things, I was developing methods to perform processing tasks as

  efficiently as possible given the constraints of portable wireless devices and methods to

  ensure protection of the data communicated to/from and stored on those devices.

         I am an inventor on approximately 20 issued U.S. patents in areas including

  cybersecurity, signal processing, data compression, and communications. I have published

  almost 200 articles in peer-reviewed journals and academic conference proceedings. I have



                                                3
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 13 of 233 Page ID
                                    #:3795
                     RESTRICTED – ATTORNEY’S EYES ONLY


  also been asked on multiple occasions to provide congressional testimony on technology

  topics.

            In addition to my work at UCLA, I am a nonresident senior fellow at the Brookings

  Institution in Washington, D.C. Through Brookings, I have examined policy issues

  associated with a wide range of topics at the technology/policy intersection, including

  cybersecurity, wireless mobile devices and systems, intellectual property, driverless cars, and

  digital currencies. In addition to publishing in traditional academic venues, such as

  engineering journals, engineering conference proceedings, and law reviews, I have published

  papers through the Brookings Institution and articles and commentary in broader-interest

  venues including Billboard, the Chronicle of Higher Education, Fast Company, Forbes, the

  Huffington Post, the Los Angeles Times, the New York Times, Scientific American, Slate,

  and the Washington Post.

            I am also a Visiting Fellow at the Hoover Institution at Stanford and an affiliate of

  the Center for International Security and Cooperation (CISAC) at Stanford. In relation to

  those affiliations, I have led a research project funded by the U.S. Department of Homeland

  Security aimed at improving cybersecurity in U.S. critical infrastructure.

            I am also a member of the Council on Foreign Relations and have also been a

  member of the World Economic Forum’s Global Agenda Council on Cybersecurity.

  Previously, I was a member and then vice chair of the World Economic Forum’s Global

  Agenda Council on the Intellectual Property System.

            I have over 15 years of experience in early stage technology venture capital in the San

  Francisco Bay Area. In that capacity, I have met with a large number of startup companies



                                                    4
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 14 of 233 Page ID
                                    #:3796
                     RESTRICTED – ATTORNEY’S EYES ONLY


  seeking venture financing spanning a wide range of technology areas, including those listed

  above. Among other things, I have helped to evaluate the proposed technology, the

  competitive landscape, the market opportunities and risk, the strength of the team, and the

  company’s IP strategy and position.

  III.   SCOPE AND TERMS OF ENGAGEMENT FOR THIS REPORT
         I have been asked by counsel for Kingston to consider issues regarding validity of the

  claims 1, 2, 11, 12, 38, and 39 of the ’802 patent and claims 55-58 of the ’135 patent (the

  “Asserted Claims”) of the Asserted Patents.

         I am being compensated at my standard rate of $800 per hour for my work on this

  case. My compensation does not depend in any way on the content of my testimony and it

  is not affected by the outcome of the case. To the best of my knowledge, I own no shares

  nor do I have any other ownership interest in Kingston. Furthermore, to the best of my

  knowledge, I have no financial ties to Kingston and I will not financially benefit from any

  outcome in this case beyond my hourly consulting fee.

  IV.    MATERIALS AND OTHER INFOMRATION RELIED UPON
         In preparing this report, I have considered a variety of sources and documents in

  forming my opinions, including those expressly cited in the body of this report and the

  exhibits attached to my report. By way of example, I reviewed the Asserted Patents, the

  prosecution history of those patents, the Court’s Markman order, and all other materials cited

  herein, including patents, publications, contentions, transcripts of depositions taken in this

  case, discovery responses, and various documents produced by the parties.




                                                 5
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 15 of 233 Page ID
                                    #:3797
                     RESTRICTED – ATTORNEY’S EYES ONLY


         A listing of the materials that I have considered in producing this report is attached as

  Exhibit B. For avoidance of doubt, I have considered all materials cited in this report and all

  Exhibits even if not listed in Exhibit B.

         I understand that the parties may not have completed all fact discovery. I reserve the

  right to file a supplemental expert report based on, for example, additional deposition

  testimony and/or additional information that becomes available. In addition, I reserve the

  right to provide rebuttal opinions and testimony in response to SPEX’s experts, and rebuttal

  testimony to any of SPEX’s fact witnesses.

         I further reserve the right to use animations, demonstratives, enlargements of real

  exhibits, and other devices to illustrate my opinions.

  V.     OVERVIEW OF OPINIONS FORMED
         It is my opinion that the Asserted Claims are invalid as anticipated under 35 U.S.C.

  § 102 (in the form of that statute as relevant to the Asserted Patents; i.e., prior to the

  enactment of the America Invents Act) by the Fortezza Crypto Card, as SPEX has applied

  the claims in its infringement contentions, as discussed below.

         It is my opinion that the Asserted Claims are invalid as anticipated under 35 U.S.C.

  § 102 (in the form of that statute as relevant to the Asserted Patents; i.e. prior to the

  enactment of the America Invents Act) by the EES Lynks Privacy Card (“Lynks System”), as

  SPEX has applied the claims in its infringement contentions, as discussed below.

         It is my opinion that, even if not anticipated, the Asserted Claims are invalid under 35

  U.S.C. § 103 (in the form of that statute as relevant to the Asserted Patents; i.e. prior to the

  enactment of the America Invents Act) as obvious over the Fortezza and Lynks Systems in



                                                  6
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 16 of 233 Page ID
                                    #:3798
                     RESTRICTED – ATTORNEY’S EYES ONLY


  light of the knowledge of a skilled artisan at the time of the filing of the Asserted Patents,

  including knowledge of PCMCIA standards1 which specify using PC-Cards as memory

  devices, as discussed below.

         It is my opinion, in the alternative, that the Asserted Claims are invalid under 35

  U.S.C. § 102(a) over the SPEX00009841, an “Interface Control Document” describing the

  functions and design of the Fortezza Crypto Card.

         It is my further opinion that the Asserted Claims are invalid under 35 U.S.C. § 102(f)

  (in the form of that statute as relevant to the Asserted Patents; i.e., prior to the enactment of

  the America Invents Act) because the claimed inventors of the subject matter of the

  Asserted Claims derived the invention from the United States government, which developed

  the Fortezza System and who communicated the subject matter thereof to the purported

  inventors of the Asserted Patents, as discussed below.

         It is my opinion that the Asserted Claims are additionally invalid as anticipated under

  35 U.S.C. § 102 (in the form of that statute as relevant to the Asserted Patent; i.e. prior to

  the enactment of the America Invents Act) by U.S. Patent No. 5,623,637 (“Jones”), as SPEX

  has applied the claims in its infringement contentions, as discussed below.

         It is my opinion that, even if not anticipated, the Asserted Claims are invalid under 35

  U.S.C. § 103 (in the form of that statute as relevant to the Asserted Patents; i.e. prior to the

  enactment of the America Invents Act) as obvious over Jones in view of the PCMCIA



         1
            The Personal Computer Memory Card International Association (PCMCIA) is an
  international organization that set out standards for PC Cards. See, e.g.¸ DEF_INV 0001770-1966;
  DEF_INV 0001967-2155; DEF_INV 0002156-2276.



                                                  7
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 17 of 233 Page ID
                                    #:3799
                     RESTRICTED – ATTORNEY’S EYES ONLY


  standards and the knowledge of a skilled artisan at the time of the filing of the Asserted

  Patents, as discussed below.

  VI.    LEGAL BASIS FOR OPINIONS
         I am not a legal expert and offer no opinions on the law. However, I have been

  informed by counsel of the legal standards that apply with respect to claim construction,

  means-plus-function claims, and validity, which I have used in arriving at my conclusions.

         A.      Claim Construction
         I have been informed that claim construction is a matter of law. I am informed that

  terms in patent claims must be construed as a first step in analyzing whether a claim is

  infringed.

         I have also been informed that claims of a patent are construed consistent with the

  “intrinsic evidence” as it would be understood by a person of ordinary skill in the art at the

  time of the invention. “Intrinsic evidence” includes the language of the claim itself, the

  specification of the patent, and other claims of the patent, all in view of representations

  made by the applicant to the Patent Office during prosecution of the patent application, as

  well as prosecution of other patent applications “related” to the patent, such as parent or

  children patent applications. I am also informed that other evidence (such as dictionaries,

  technical references, and articles) not in the intrinsic written record, and referred to as

  “extrinsic evidence,” may also be considered if it is consistent with (not contradictory to) the

  intrinsic evidence. I understand that a claim in “dependent form” contains a reference to a

  claim previously set forth and must specify a further limitation of the subject matter claimed.




                                                  8
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 18 of 233 Page ID
                                    #:3800
                     RESTRICTED – ATTORNEY’S EYES ONLY


  I am informed that a claim in dependent form shall be construed to incorporate by reference

  all the limitations of the claim to which it refers.

         I understand that certain of the claim terms in the Asserted Patents have been

  construed by the Court. I have applied these definitions to my analysis. For terms that have

  not been construed by the Court [or agreed by the parties], I have interpreted claim terms as

  they would have been understood by a person of ordinary skill in the art at the time of the

  invention.

         B.      Means-plus-function
         I have been informed that under 35 U.S.C. §112(6), “An element in a claim for a

  combination may be expressed as a means or step for performing a specified function

  without the recital of structure, material, or acts in support thereof, and such claim shall be

  construed to cover the corresponding structure, material, or acts described in the

  specification and equivalents thereof.” I have been informed that “means-plus-function”

  terms must be interpreted according to the specification. When applying a “means-plus-

  function” limitation, I understand that the limitation will be held to cover those structures in

  the patent’s description that perform the function stated in the claim, as well as structural

  equivalents thereto.

         C.      Validity
         I understand that an issued United States patent is presumed valid. I have written my

  report with the understanding that a party challenging the validity of an issued United States

  patent bears the burden of proving invalidity by clear and convincing evidence. I understand




                                                   9
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 19 of 233 Page ID
                                    #:3801
                     RESTRICTED – ATTORNEY’S EYES ONLY


  that clear and convincing evidence is more than a preponderance of the evidence but less

  than beyond a reasonable doubt.

         I understand that the Asserted Patents are subject to 35 U.S.C. §§ 102, 103, and 112

  as they existed prior to the America Invents Act (AIA). The citations herein refer to the pre-

  AIA versions of those statutes.

                1.      Prior Art
         Prior art includes any of the following items received into evidence during trial:

              any product or method that was publicly known or used by others in the
               United States, or patented or described in a printed publication in the United
               States or another country before the date of invention (35 U.S.C. § 102(a));
              patents that issued more than one year before the effective filing date of the
               patent (35 U.S.C. § 102(b));
              printed publications in the United States or another country having a date
               more than one year before the effective filing date of the patent (35 U.S.C. §
               102(b));
              any product or method that was in public use or on sale in the United States
               more than one year before the effective filing date of the patent (35 U.S.C. §
               102(b)); and
              communications to the purported inventors of the patents-in-suit that would
               enable one of ordinary skill to make the patented invention (35 U.S.C.
               § 102(f)); and
              any product or method that was made by anyone before the named inventors
               created the patented product or method where the product or method was not
               abandoned, suppressed, or concealed (35 U.S.C. § 102(g)).
         It is my understanding that in order to qualify as a printed publication within the

  meaning of 35 U.S.C. § 102(a), a reference must have been sufficiently accessible to the

  public interested in the art. Whether a reference is publicly accessible is determined on a

  case-by-case basis based on the facts and circumstances surrounding the reference’s

  disclosure to members of the public. A reference is considered publicly accessible if it was


                                                10
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 20 of 233 Page ID
                                    #:3802
                     RESTRICTED – ATTORNEY’S EYES ONLY


  disseminated or otherwise made available to the extent that persons interested and ordinarily

  skilled in the subject matter or art exercising reasonable diligence, can locate it.

         It is my understanding that in order to invalidate a patent based on prior knowledge

  or use “by others” under pre-AIA 35 U.S.C. § 102(a), that knowledge or use must have been

  available to the public in the United States. Similarly, to invalidate a patent based on “public

  use” under pre-AIA 35 U.S.C. § 102(b), the use must have been accessible to the public.

  Whether prior knowledge or use is sufficiently accessible to the public is determined on a

  case-by-case basis by considering the totality of the circumstances surrounding the prior use

  or knowledge, such as: the nature of the activity that occurred in public; the public access to

  and knowledge of the public use; and whether there was any confidentiality obligation

  imposed on persons who observed the use. I also understand that public use or knowledge

  by others is invalidating if such use or knowledge was before the date of invention; but that

  public use by the inventor is invalidating if such use was on a date more than one year prior

  to the filing of the Asserted Patents, regardless of the date of invention.

         It is my further understanding that a sale or offer for sale of a patented invention,

  however, need not be “public” in order for the sale to be disqualifying under 35 U.S.C.

  § 102(b). I also understand for such a sale to be disqualifying, the invention must have been

  ready for patenting at the time of the sale, although the commercial benefit triggering the bar

  may flow from any commercialization of the invention, regardless of whether an

  embodiment of the invention is itself sold. Whether a particular transaction counts as a

  “sale” or offer for sale under 35 U.S.C. § 102(b) is again a case-specific determination based




                                                  11
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 21 of 233 Page ID
                                    #:3803
                     RESTRICTED – ATTORNEY’S EYES ONLY


  on the facts and circumstances. The touchstone of whether an invention was “on sale” is

  commercial exploitation of the invention.

                 2.      Anticipation
         It is my understanding that claims of a patent are anticipated (and therefore invalid)

  by a prior art reference if each and every element of the claim, as properly construed, is

  found either explicitly or inherently in a single prior art reference.

         I understand that, although anticipation cannot be established through a combination

  of references, additional references may be used to interpret the allegedly anticipating

  reference by, for example, indicating what the allegedly anticipating reference would have

  meant to one of ordinary skill in the art. However, for the claim to be anticipated, I

  understand that these other references must make clear that the missing descriptive matter in

  the patent claim is necessarily or implicitly present in the allegedly anticipating reference, and

  that it would be so recognized by one of ordinary skill in the art.

         It is also my understanding that a claim is invalid if the claimed invention was known

  or used by others in the United States, or was in public use or on sale before the critical date.

         Consistent with what I noted above regarding the burden of proof, I have written this

  report with the understanding that anticipation must be shown by clear and convincing

  evidence.

                 3.      Obviousness
         I further understand that a claimed invention may be invalid even if each and every

  limitation is not disclosed in a single reference or described by a single use or sale. I have

  been informed that, a pre-AIA claim may be invalid as obvious if the differences between



                                                  12
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 22 of 233 Page ID
                                    #:3804
                     RESTRICTED – ATTORNEY’S EYES ONLY


  the invention and the prior art are such that the subject matter as a whole would have been

  obvious at the time the invention was made to a person having ordinary skill in the art to

  which the subject matter pertains. Obviousness, as I understand, is based on the scope and

  content of the prior art, the differences between the prior art and the claim, the level of

  ordinary skill in the art, and secondary indicia of obviousness and non-obviousness to the

  extent they exist.

         I understand that a claim can be found invalid as obvious if the design incentives or

  market forces provided a reason to make an adaptation, and the invention resulted from the

  application of the prior knowledge in a predictable manner. I understand that a claim can be

  found invalid as obvious if the claim would have been obvious because the substitution of

  one known element for another would have yielded predictable results to one of ordinary

  skill in the art at the time of the invention. I understand that a claim can be found invalid as

  obvious if the claim would have been obvious because the technique for improving a

  particular class of devices was part of the ordinary capabilities of a person of ordinary skill in

  the art. I understand that a claim can be found invalid as obvious if the claim would have

  been obvious because a particular known technique was recognized as part of the ordinary

  capabilities of one skilled in the art. I understand that a claim can be obvious in light of a

  single reference, without the need to combine references, if the elements of the claim that

  are not found in the reference can be supplied by the common sense of one of skill in the

  art.

         In evaluating whether a claim would have been obvious, I have also considered the

  following factors:



                                                 13
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 23 of 233 Page ID
                                    #:3805
                     RESTRICTED – ATTORNEY’S EYES ONLY


              Whether there are any reasons that would have prompted a person of ordinary
               skill in the art to combine the requirements or concepts from the prior art in
               the same way as in the claimed invention;
              Whether the claimed invention applies a known technique that had been used
               to improve a similar device or method in a similar way; and
              Whether the claimed invention would have been obvious to try, meaning that
               the claimed innovation was one of a relatively small number of possible
               approaches to the problem with a reasonable expectation of success by those
               skilled in the art.
         I understand that it is important to be careful not to determine obviousness using

  hindsight because many inventions can seem obvious after the fact. Obviousness (for pre-

  AIA patents) is determined from the position of a person of ordinary skill in the art at the

  time the claimed invention was made, and it is improper to consider what is known today or

  what is learned from the teaching of the patent.

         The ultimate conclusion of whether a claim is obvious should be based on a

  determination of the following factual issues:

              The level of ordinary skill in the art that someone would have had at the time
               the claimed invention was made;
              The scope and content of the prior art;
              The differences, if any, that existed between the claimed invention and the
               prior art; and
              Secondary considerations of non-obviousness.
         Secondary considerations of non-obviousness include the following:

              Commercial success of a product due to the merits of the claimed invention;
              A long-felt, but unsolved, need for the solution provided by the claimed
               invention;
              Unsuccessful attempts by others to find the solution provided by the claimed
               invention;
              Copying of the claimed invention by others;


                                                   14
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 24 of 233 Page ID
                                    #:3806
                     RESTRICTED – ATTORNEY’S EYES ONLY


              Unexpected and superior results from the claimed invention;
              Acceptance by others of the claimed invention as shown by praise from others
               in the field of the invention or from the licensing of the claimed invention;
               and
              Disclosures in the prior art that criticize, discredit, or otherwise discourage the
               claimed invention and would therefore tend to show that the invention was
               not obvious.
         I also understand that evidence that several people purportedly invented the same or

  very similar inventions around the same time may, in some circumstances, provide evidence

  that in view of the state of the art, the invention was obvious.

         I have written this report with the understanding that obviousness must be shown by

  clear and convincing evidence.

                4.      Prior Invention by Another
         I understand that an invention may be invalid under pre-AIA 35 U.S.C. § 102(f) if the

  claimed inventor did not himself invent the subject matter sought to be patented but rather

  derived the invention from another.

         I also understand that derivation is not shown by simply showing that each element

  of the patented invention was known in the prior art, or that even the inventor knew about

  that prior art. Rather, derivation requires conception by another and communication of that

  conception to the purported inventor who filed the patent application where that

  communication would enable one of ordinary skill to construct and successfully operate the

  invention. However, the true inventor need not have reduced his or her invention to

  practice to give rise to a derivation claim. In other words, to be patentable, an invention

  needs to be not only novel and non-obvious, but also must have been invented by the

  person claiming to have invented it by filing a patent application.


                                                 15
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 25 of 233 Page ID
                                    #:3807
                     RESTRICTED – ATTORNEY’S EYES ONLY


            D.     Person of Ordinary Skill in the Art
            It is my opinion that a person of ordinary skill in the art (“POSITA”) as of the filing

  date of the Asserted Patents (June 4, 1997) would have had at least a Bachelor of Science

  degree in electrical engineering or computer science, and at least one year of experience in

  computer security and computer architecture for security devices. I note that additional

  experience can substitute for education and that additional education can compensate for

  experience.

            My opinion for the level of skill stated above is based on my education and

  experience and my understanding of the requisite expertise for the technology described in

  the field of each of the Asserted Patents, taking into account the specification and the

  claims.

  VII. BACKGROUND OF THE TECHNOLOGY
            The Asserted Patents generally relate to the use of cryptography in relation to stored

  information / data. The use of cryptography to protect stored information is not a new idea.

  Throughout written history, people have created secret codes to obscure the content of

  stored information (such as writing on a piece of paper) to prevent un-authorized use of the

  information. Indeed, early use of cryptography dates back to Ancient Egypt and

  Mesopotamia, where, for example, scribes would protect trade secrets (such as formulas for

  making glazes for pottery) using an encryption code to prevent those who did not know the

  code from learning the secrets. See, e.g., David Kahn, The Codebreakers, “The First 3000

  Years” (1996). Other famous, more-recent, uses of cryptography include, for example, the




                                                   16
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 26 of 233 Page ID
                                    #:3808
                     RESTRICTED – ATTORNEY’S EYES ONLY


  “Enigma” machine—used to attempt to protect German military communications during

  World War II, which was famously broken by the Allies.

         The use of cryptography to prevent unauthorized access to data carried over to the

  computer age, and the need for security in the context of computing systems has been

  widely recognized for multiple decades. Among other reasons, security concerns arise

  because the data that passes through and/or is retained in computing systems is often

  sensitive (e.g., proprietary), and there are often strong motivations to minimize the

  probability that an unauthorized person might get access to these data. One long-known

  approach to improving security involves ensuring that when data is stored on a computing

  system or device, it is stored in a form that is unreadable to unauthorized persons.

         There was extensive work in the 1970s and 1980s to develop improved encryption

  methods. In the context of digital systems, encryption converts a message that can be read

  by anyone into a form in which the information is represented using a seemingly random

  sequence of binary ones and zeros. This conversion is accomplished through the use of a

  “key”. An encryption algorithm takes as input the message and the key, and produces the

  encrypted output. In decryption, the process is reversed: the encrypted message along with a

  key are provided to an algorithm, which then produces the unencrypted output.

         In some algorithms, the same key is used to both encrypt and decrypt the message.

  This type of encryption is known as “symmetric” cryptography. In this scheme, encryption

  and decryption are done using the same private key. Symmetric cryptography was far from

  new at the time of the filing of the Asserted Patents. For example, a well-known symmetric

  cryptography algorithm called the Data Encryption Standard (“DES”) was developed in the



                                                17
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 27 of 233 Page ID
                                    #:3809
                     RESTRICTED – ATTORNEY’S EYES ONLY


  1970s by IBM and the National Security Agency. DES was published by the Federal

  Information Processing Standards (“FIPS”) on January 15, 1977. See CODEBREAKERS,

  at 980-982.

          DES is a block cipher that operates on 64-bit blocks. While the key length in DES is

  sometimes described as 64, because 8 of those bits are parity bits in fact the actual key itself

  has length 56. With increasing advances in computing power in the late 1980s and through

  the 1990s, it became apparent that DES was not sufficiently secure. For example, in the late

  1990s the Electronic Frontier Foundation built a special purpose machine specifically

  designed to perform a brute force attack on DES, and then used that machine to

  demonstrate the ability to successfully attack DES in slightly over two days of computing

  time.

          These concerns spurred to the development of “Triple DES” (sometimes written

  “3DES”), which involved applying DES three times. There are several ways to implement

  3DES. For example, if a different key is used each time, the key length is sometimes

  described as 168 bits (i.e., 56 times 3), though due to a known better-than-brute-force attack,

  the security of this approach corresponds to an effective key length of 112 bits. There is

  also a version of 3DES in which one of the 56-bit keys is reused (i.e., there are two 56-bit

  keys, one of which is used once and the other of which is used twice). The effective key

  length for this approach is 80 bits, as opposed to the 112-bit key length that would result if

  there were no better-than-brute-force attacks.

          Skipjack is another symmetric encryption algorithm. It was developed by the U.S.

  government in part for use in the Clipper Chip, and was also used in Fortezza. Skipjack uses



                                                 18
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 28 of 233 Page ID
                                    #:3810
                     RESTRICTED – ATTORNEY’S EYES ONLY


  a block size of 64 bits, with an 80 bit key. It was declassified by the U.S. government in

  1998. See KT0058266 (https://csrc.nist.gov/csrc/media/projects/cryptographic-algorithm-

  validation-program/documents/skipjack/skipjack.pdf). An NSA press release in June 1998

  stated:

            The National Security Agency today announced a decision to declassify both
            the Key Exchange Algorithm (KEA) and the SKIPJACK encryption
            algorithm. Both algorithms are used in the FORTEZZA PC card for key
            exchange and general purpose encryption, respectively, and the Escrowed
            Encryption Standard (FIPS 185) calls for the use of SKIPJACK. This
            decision will allow the commercial development of lower cost, alternative
            smart card and software-based FORTEZZA products required to enhance the
            protection of sensitive but unclassified national security applications, while
            also assuring interoperability with the more highly protected mission critical
            applications.

            The release is restricted to these two algorithms, SKIPJACK (an 80 bit
            encryption algorithm that is not extensible to higher key lengths) and KEA (a
            1024-bit key exchange algorithm), and does not apply to any other classified
            NSA algorithms. The SKIPJACK and KEA algorithms and their source
            codes have been declassified pursuant to Executive Order 12958.

            Declassification of the KEA and SKIPJACK algorithms is required to enable
            a software implementation in commercial FORTEZZA security-enabled
            applications. NSA is partnering with vendors to produce FORTEZZA
            toolkits to enable the availability of these applications.

  KT0058264 (https://cryptome.org/jya/nsa-press.htm).

            There is also a class of encryption algorithms in which a pair of keys is used, with one

  key applied in the encryption process and the other key applied in the decryption process.

  This type of encryption is known as “asymmetric,” or “public key” cryptography. In this

  scheme, a user has both a public key and a private key. The user can share the public key

  with anyone that might want to send her a message because the public key can only be used

  to encrypt data. The private key is the inverse of the public key and is used to decrypt data



                                                   19
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 29 of 233 Page ID
                                    #:3811
                     RESTRICTED – ATTORNEY’S EYES ONLY


  encrypted by the public key. Although, in theory, derivation of the private key from the

  public key is possible, in practice it is technically infeasible if the encryption system is well

  designed because of the time and difficulty of calculating the private key from the public key.

  Asymmetric cryptography was also known long before the filing of the Asserted Patents.

  Mathematicians Ronald Rivest, Len Adleman, and Adi Shamir developed one of the first

  working public key cryptography algorithms (named RSA, for the initials of the creators) in

  the same year (1977). See CODEBREAKERS, at 982-984.

         At least as early as the 1980s, it was widely understood that these types of encryption

  could be applied in the context of data storage. Practitioners understood that systems could

  be designed in a manner enabling data to be stored on the system in an encrypted state, so

  that even if an unauthorized person were able to extract the data, he or she would be unable

  to read it due to the encryption. Practitioners additionally understood that secure storage of

  data could be obtained when the storage was located within the same housing as other key

  elements (such as a processor) of a computing system. Practitioners further understood that

  secure storage of data could be obtained when the storage was located outside the housing

  containing key elements (such as a processor) of a computing system. For example, it was

  recognized that data could be written to an external disk in encrypted form, so that if an

  unauthorized person were to get access to the disk, the data would be protected by the

  encryption. Indeed, Kirk Skeba—one of the inventors of the Asserted Patents—described

  working on encrypting data to data storage devices in the early 1990s—long before any of

  the Asserted Patents were filed. See Skeba Dep. at 19:22-20:11. As Mr. Skeba testified, he

  and his colleagues at Xerox PARC were building controllers that could encrypt data and then



                                                   20
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 30 of 233 Page ID
                                    #:3812
                     RESTRICTED – ATTORNEY’S EYES ONLY


  send that encrypted data to a storage device, like a hard drive. As Mr. Skeba described his

  previous work, he was encrypting data to “larger storage devices” such as “magnetic disk

  drives of some type” and to “magnetic tape as well.” Id. at 21:17-18. In these prior art

  systems, data would be supplied to an encrypting processor, be encrypted, and then would

  be sent to the hard drive to be stored. And then, to be accessed, the data would be pulled

  out in reverse and decrypted again through the controller. See id. at 22:23-24:9. Thus, the

  idea of passing data through an encrypting processor to a data storage device was well

  known before the Asserted Patents.

         It was also widely recognized that this type of encryption could be used to protect

  data that was in transit from one location to another (including, potentially, within two

  locations inside a computing system). As was understood at the time, unencrypted data was

  more exposed to compromise than encrypted data following the same path. Thus, where

  appropriate, practitioners often employed mechanisms to ensure that data being transferred

  along a path involving a risk of interception was encrypted prior to the transfer. Indeed, Mr.

  Skeba explained that in the early 1990s while at Xerox he worked on encrypting data being

  transferred along a network path, again long before any of the Asserted Patents were filed.

  See Skeba Dep. at 16:7-17:9. As he testified at deposition, he and his colleagues “started

  building devices that could be used in small businesses and large infrastructures to encrypt

  between different nodes between buildings, between companies, between sites.” Skeba Dep.

  at 17:6-9. As Mr. Skeba explained, “So think of it this way: We’re all sitting in a room with a

  bunch of laptops and notebooks and we’re talking to each other. But when we want to talk




                                                21
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 31 of 233 Page ID
                                    #:3813
                     RESTRICTED – ATTORNEY’S EYES ONLY


  to the building next door, at that point we’ll encrypt it, send it next door, de-encrypt it, and

  then put it on the local network.” Id. at 17:19-24.

         Another important security operation is a hash. A hash is a one-way operation that

  takes a variable length string of bits as an input, and produces a fixed length “hash” (also

  sometimes referred to as a “digest”) as an output. Hash functions are many-to-one

  mappings; i.e., there are many (in fact, an infinite number of) input strings that will produce

  the same hash. However, if a hash is sufficiently long, and if the hash algorithm is

  sufficiently well designed, a hash can be viewed, with probability approaching 1, as uniquely

  representing the input. Hash functions are useful because they allow characterization of a

  variable length (and potentially very long) input using a fixed length (and typically short

  enough to not be cumbersome) hash. While a hash is typically shorter than the inputs used

  to produce it, it is also important that it not be too short, as that would compromise its

  security.

         For example, if a hash function were only 4 bits long, it would provide no security at

  all because it is trivial to identify an input sequence that produces any specific 4-bit hash.

  However, as the hash length grows, it becomes more difficult to find an input sequence that

  generates a specific hash. Brute force guessing becomes computationally impractical for

  very long hashes. Hashes can be used, for example, to ensure that an input sequence has not

  been tampered with, since even an extremely small change to an input will lead to a very

  different hash. Thus, for example, if a sender sends a (potentially large) file to a recipient,

  and then separately conveys the hash of that file to the recipient, the recipient can regenerate

  the hash of the received file locally and ensure that it matches the hash received from the



                                                  22
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 32 of 233 Page ID
                                    #:3814
                     RESTRICTED – ATTORNEY’S EYES ONLY


  sender (of course, such an approach presumes that the transmission of the hash is done in a

  way that minimizes the risk that the hash itself can be tampered with). If the message has

  been altered in any way prior to its reception, the received and locally generated hashes will

  not match.

         SHA (secure hash algorithm) is a name for a class of hash algorithms. SHA is further

  subdivided into subcategories including SHA-1, which produces a 160-bit hash, and SHA-2,

  which is a collection of hash algorithms with multiple output length options, including 256

  and 512 bits.2 SHA-1 was developed by the U.S. government and published in the mid-

  1990s, while SHA-2, which was also developed by the U.S. government, was published in the

  early 2000s. Security concerns with SHA-1 were raised well over a decade ago, and collision

  attacks have been successfully demonstrated (a collision attack occurs when an attacker is

  able to construct a message leading to a hash value that is also known to be the hash for a

  different message). Despite this, its use is still relatively widespread.

         In short, although the Asserted Patents claim the use of security algorithms, the

  purported inventors of the Asserted Patents did not invent those algorithms. Indeed, Jack

  Young—Spyrus’s technical 30(b)(6) witness—readily admitted that all of the security

  algorithms described in the Asserted Patents were known and invented by others:

         Q. Do you know what SHA-1 is?

         A. Yes, I do.

         Q. And what -- did Spyrus develop SHA-1?

         A. No, they didn’t.
         2 There is also an SHA-3 hash algorithm that was developed under the auspices of NIST,
  and involving a call for contributions from the technology community.



                                                  23
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 33 of 233 Page ID
                                    #:3815
                     RESTRICTED – ATTORNEY’S EYES ONLY


       Q. The next line there’s one that says “DES.” What is that?

        A. That’s the -- that’s a DES, that’s a data encryption standard.

       Q. Did Spyrus develop DES?

       A. No, they didn’t.

       Q. The next one is DES 3. Did Spyrus develop DES 3?

       A. Spyrus did not develop DES 3. They implemented DES 3.

       Q. The next one is RSA. What does RSA stand for?

       A. It’s a public algorithm.

       Q. Did Spyrus develop RSA?

       A. It’s a Shamir algorithm. Spyrus did not develop the RSA algorithm. But
       they did implement the RSA algorithm on the --

       Q. Did Spyrus develop the DSA algorithm?

       A. No, they did not.

       Q. Okay. What is MD2?

       A. MD2 is another hash algorithm.

       Q. Did Spyrus develop MD2?

       A. No, they didn’t.

       Q. MD5 another hash algorithm?

       A. Just different, yeah, different.

       Q. Did Spyrus develop MD5?

       A. No.

       Q. Have you heard of a security algorithm called AES?

       A. Yes, I have.

       Q. And what is AES?

       A. Advanced encryption standard.


                                              24
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 34 of 233 Page ID
                                    #:3816
                     RESTRICTED – ATTORNEY’S EYES ONLY


         Q. Did Spyrus develop AES?

         A. No, they didn’t.

         Q. Who developed AES; do you know?

         A. I -- it was a standard developed by NIST, National Institute of Standards
         and Technologies. Spyrus implemented that on their products.

  Young Dep. at 135:1-136:17. Mr. Housley provided a similar admission:

         Q. Okay. And you didn’t invent any of these symmetric encryption
         operations that are described in [the Asserted Patents]?

         A. No, I did not.

         Q. And no one else at SPYRUS invented any of the cryptographic algorithms
         that are mentioned in [the Asserted Patents]?

         A. That’s correct.

  Housley Dep. at 173:10-20.

  VIII. SUMMARY OF THE ASSERTED PATENTS AND PROSECUTION
        HISTORY
             A. Overview of the ’802 Patent
         The ’802 patent was filed on June 4, 1997. A copy of the ’802 patent is attached as

  Exhibit D. The patent lists six inventors: (1) William P. Bialick, (2) Mark J. Sutherland, (3)

  Janet L. Dolphin-Peterson, (4) Thomas K. Rowland, (5) Kirk W. Skeba, and (6) Russell D.

  Housley. I have been informed that the inventors assigned their complete interest in the

  ’802 patent to Spyrus, Inc. on 12/19/1997, which in turn assigned the patent to SPEX

  Technologies, Inc. on 2/12/2015. The ’802 patent does not claim priority to any prior

  applications.

         The ’802 patent is named “Peripheral device with integrated security functionality.”

  ’802 patent, Title. It generally “relates to a peripheral, often portable, device … that can


                                                 25
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 35 of 233 Page ID
                                    #:3817
                     RESTRICTED – ATTORNEY’S EYES ONLY


  communicate with a host computing device to enable one or more security operations to be

  performed by the peripheral device on data stored within the host computing device, data

  provided from the host computing device to the peripheral device, or data retrieved by the

  host computing device from the peripheral device.” ’802 patent, 1:17-27. “In particular, the

  peripheral device can be adapted to enable, in a single integral peripheral device,

  performance of one or more security operations on data, and a defined interaction with a

  host computing device that has not previously been integrated with security operations in a

  single integral device.” ’802 patent, 3:27-33. The ’802 patent teaches of a peripheral

  memory device that encrypts and decrypts data.

         The ’802 patent’s Background section describes its purpose: “while portable

  computing affords a number of advantages, it has a significant disadvantage in that the

  computational environment (including the portable peripheral devices, the host computing

  devices in which they are used, and any other computational devices that communicate with

  those devices) is more susceptible to security breaches, i.e., unauthorized access to, or

  modification of, programs and/or data resident within the environment. Consequently,

  cryptographic devices and methods have been developed for use with such computational

  environments (as well as other computational environments) to enable increased levels of

  environment security to be obtained.” ’802 patent, 1:39-51.

         The alleged invention in the patent seeks to make data transfer more secure. The

  patent states, “the provision of in-line security in a peripheral device according to the

  invention enables a more secure exchange of data between a host computing device and the

  peripheral device, overcoming the problems identified above in previous systems for



                                                 26
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 36 of 233 Page ID
                                    #:3818
                     RESTRICTED – ATTORNEY’S EYES ONLY


  performing security operations on data exchanged between such devices.” ’802 patent, 3:59-

  64.

         The ’802 patent states that “[t]he peripheral device can be implemented so that the

  peripheral device can be operated in any one of multiple user-selectable modes: a security

  functionality only mode, a target functionality mode, and a combined security and target

  functionality mode.” ’802 patent, 3:36-40.

         The ’802 patent further describes that “[t]he peripheral device can also be

  implemented so that the security operations are performed in-line, i.e., the security

  operations are performed between the communication of data to or from the host

  computing device and the performance of the defined interaction. Moreover, the peripheral

  device can be implemented so that the security functionality of the peripheral device is

  transparent to the host computing device.” ’802 patent, 3:40-48.

         The patent also states, “A peripheral device according to the invention can

  advantageously enable application of security operations to a wide variety of interactions

  with a host computing device. In particular, a peripheral device according to the invention

  can accomplish this without necessity to use two peripheral devices: one that performs the

  security operations and one that performs the defined interaction.” ’802 patent, 3:49-55.

         Claim 1 from the ’802 patent is generally representative of the claimed subject matter,

  and reads:

         Claim 1. A peripheral device, comprising:

         security means for enabling one or more security operations to be performed
         on data;

         target means for enabling a defined interaction with a host computing device;


                                                27
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 37 of 233 Page ID
                                    #:3819
                     RESTRICTED – ATTORNEY’S EYES ONLY


           means for enabling communication between the security means and the target
           means;

           means for enabling communication with a host computing device;

           means for operably connecting the security means and/or the target means to
           the host computing device in response to an instruction from the host
           computing device; and

           means for mediating communication of data between the host computing
           device and the target means so that the communicated data must first pass
           through the security means.

           The ’802 patent includes “a block diagram of a peripheral device according to an

  embodiment of the invention.” ’802 patent, 4:25-26. That block diagram is reproduced

  below:




  ’802 patent, Fig. 4.

                  1.     Summary of the Prosecution History of the ’802 Patent
           Patent Application No. 08/869,305, which eventually became the ’802 patent, was

  filed on June 4, 1997. SPEX00000366. The application initially included 32 claims relating

  to data encryption and decryption: claims 1-30 described a product relating to data security,

  while claims 31-32 described a method relating to data security. See SPEX00000279 –

  SPEX00000285.




                                                28
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 38 of 233 Page ID
                                    #:3820
                     RESTRICTED – ATTORNEY’S EYES ONLY


         On November 6, 1998, the prosecuting attorney and the examiner agreed over the

  phone that claims 1, 4, 6, 7, 8, 11, 13, 14, 17, 24-26, 28, 29, 30, 31, and 32 would continue in

  the patent prosecution process, while claims 2, 3, 5, 9, 10, 12, 15, 16, 18, 19-20, 21-23, and

  27 would be “withdrawn from further consideration” because they were “drawn to a non-

  elected invention.” SPEX00000316 – SPEX00000317.

         On November 20, 1998, the USPTO mailed a non-final office action

  SPEX00000315. In that office action, the examiner not only rejected claims 1, 8, 14, 4, 11,

  17, 32, 31, 28, 29, 30, and 24-26 but also objected to claims 6, 7, and 13. Id. Specifically, in

  paragraph 5 of the office action, the examiner detailed that U.S. Patent No. 5,770,849

  (“Novis”) anticipated claims 24-26 under 35 U.S.C. § 102(e). SPEX00000317 –

  SPEX00000318. In paragraph 8 of the office action, the examiner further detailed his

  rationale for finding claims 1, 8, 14, 4, 11, 17, 32, 31, and 28-30 obvious after reviewing

  Novis in light of the applicant’s admitted prior art under 35 U.S.C. § 103(a). SPEX00000319

  – SPEX00000321. Finally, in paragraph 9 of the office action, the examiner objected to

  claims 6, 7, and 13 because “they depend on rejected claims.” SPEX00000321.

         With respect to claim 24, the examiner pointed to the fact that the Novis reference

  taught of a “security means” using a “biometric device” for authentication, which in turn

  communicated “with a host computing device.” SPEX00000318. For claims 25 and 26, the

  examiner pointed to the fact that Novis taught that the “biometic device” could be either a

  “fingerprint scanning device” or “retinal scanning device.” Id.

         With respect to claims 1, 8, and 14, the examiner highlighted that Novis taught of a

  “security means,” a “target means,” a “means for enabling communication between the



                                                 29
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 39 of 233 Page ID
                                    #:3821
                     RESTRICTED – ATTORNEY’S EYES ONLY


  security means and the target means,” and a “means for enabling communication with a host

  computing device.” SPEX00000319. The examiner further found that the applicants’

  admitted prior art taught of “operable connecting the security means and/or the target

  means to the host computing device in response to an instruction from the host computing

  device,” and that it would be obvious to combine these references to a “person of ordinary

  skill in the art” because “the admitted prior art work[ed] fine.” SPEX00000320.

         With respect to claims 4, 11, and 17, the examiner found that Novis taught of a

  “target means compris[ing] a biometric device.” Id.

         The examiner rejected claims 31 and 32 because they did “not cover more than those

  which are covered by claims 1, 8, and 14.” Id.

         The examiner further rejected claim 28-30 because using “peripheral devices” with a

  “host computing device” would be “obvious to a person of ordinary skill in the art.”

  SPEX00000321.

         On March 11, 1999, the applicants responded to the USPTO’s office action.

  SPEX00000323. In addition to making certain grammatical changes, the applicants

  requested that the USPTO cancel claims 1, 19, 21, 24, 27, and 28. Id. The applicants further

  requested to modify claims 2-7, 13, 14, 20, 22, 23, 25, 26, 30, and 32, while adding new

  claims 33-45. SPEX00000325 – SPEX00000338.

         The applicants modified claim 6, and amended claims 2-5 to depend on the 6

  accordingly. SPEX00000325 – SPEX00000326. Specifically, the applicants rewrote claim 6

  to become independent, stating the following (underlined items added, bracketed items

  removed):



                                                30
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 40 of 233 Page ID
                                    #:3822
                     RESTRICTED – ATTORNEY’S EYES ONLY


        Claim 6. A peripheral device [as in claim 1], [further] comprising:

        security means for enabling one or more security operations to be performed
        on data;

        target means for enabling a defined interaction with a host computing device;

        means for enabling communication between the security means and the target
        means;

        means for enabling communication with a host computing device;

        means for operably connecting the security means and/or the target means to
        the host computing device in response to an instruction from the host
        computing device; and

        means for mediating communication of data between the host computing
        device and the target means so that the communicated data must first pass
        through the security means.

  SPEX00000326.

        The applicants noted in their remarks that the limitation of a “means for mediating

  communication of data between the host computing device and the target means so that the

  communicated data must first pass through the security means” formed “the basis for

  allowability of Claim 6.” SPEX00000335.

        The applicants further rewrote claim 7 to become independent as well (underlined

  items added, bracketed items removed):

        Claim 7. A peripheral device [as in claim 1], [further] comprising:

        security means for enabling one or more security operations to be performed
        on data;

        target means for enabling a defined interaction with a host computing device;

        means for enabling communication between the security means and the target
        means;

        means for enabling communication with a host computing device;



                                              31
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 41 of 233 Page ID
                                    #:3823
                     RESTRICTED – ATTORNEY’S EYES ONLY


         means for operably connecting the security means and/or the target means to
         the host computing device in response to an instruction from the host
         computing device; and

         means for providing to a host computing device, in response to a request
         from the host computing device for information regarding the type of the
         peripheral device, information regarding the function of the target means [for
         enabling a defined interaction with a host computing device].

  SPEX00000326 – SPEX00000327.

         The applicants noted that the “means for providing to a host computing device, in

  response to a request from the host computing device for information regarding the type of

  the peripheral device, information regarding the function of the means for enabling a

  defined interaction with a host computing device” formed the “basis for allowability of

  Claim 7.” SPEX00000336.

         The applicants also amended claims 13, 14, and 30 in similar fashion. As to these

  claims, the applicants inserted the word “target” (and deleted “for enabling ...”) in the

  “means for providing” as follows: “means for providing to a host computing device, in

  response to a request from the host computing device for information regarding the type of

  the peripheral device, information regarding the function of the target means [for enabling a

  defined interaction with a host computing device].” SPEX00000327 – SPEX00000329. In

  accordance with those amendments, the applicants further amended claim 20 to depend on

  claim 37 instead of claim 1. SPEX00000328.

         In accordance with the applicants’ new claims, the applicants modified claims 22 and

  23 to depend on claim 38. Id. The applicants also modified claims 25 and 26 to depend on

  claim 11 instead of 24. Id.




                                                 32
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 42 of 233 Page ID
                                    #:3824
                     RESTRICTED – ATTORNEY’S EYES ONLY


         The applicants altered claim 32 as well (underlined items added, bracketed items

  removed):

         Claim 32. For use in a peripheral device adapted for communication with a host
         computing device, performance of one or more security operations on data, and
         interaction with a host computing device in a defined way, a method comprising the
         steps of:

         communicating with the [receiving an instruction from a] host computing device to
         exchange data between the host computing device and [regarding operation of] the
         peripheral device; [and]

         [performing] performing one or more security operations and the defined interaction
         [in response to the instruction from the host computing device] on the exchanged
         data; and

         mediating communication of the exchanged data between the host computing device
         and the peripheral device so that the exchanged data must first pass through means
         for performing the one or more security operations.

  SPEX00000330.

         In their remarks, the applicants submitted that the limitation of “mediating

  communication of the exchanged data between the host computing device and the

  peripheral device so that the exchanged data must first pass through means for performing

  the one or more security operations” detailed “functionality similar to that of allowable

  claims 6, 8, and 29.” SPEX00000337.

         The applicants proceeded to add four claims (33-36) dependent on claim 7.

  SPEX00000330 – SPEX00000331. The claims add limitations of “non-volatilely storing

  data,” “enabling communication between the host computing device and a remote device,”

  “a biometric device,” and “means for communicating with a smart card” respectively. Id.

         In addition, the applicants added claim 37, dependent on claim 9, adding limitations

  of “non-volatilely storing data” and “a solid-state disk storage device.” SPEX00000331.


                                                33
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 43 of 233 Page ID
                                    #:3825
                     RESTRICTED – ATTORNEY’S EYES ONLY


         The applicants also added claim 38, dependent on claim 10, adding the limitation of

  “a remote device,” which wirelessly communicates with the “host computing device.”

  SPEX00000331.

         The applicants then added claim 39, dependent on claim 15, adding the limitations of

  “non-volatilely storing data” and “a solid-state disk storage device,” similar to claim 37.

  SPEX00000331.

         On June 7, 1999, the USPTO mailed the applicants a notice of allowability.

  SPEX00000347.

                 2.     Inter Partes Review (IPR2018-00082; Western Digital)
                 In preparing this report, I also considered documents from Western Digital

  Corporation v. SPEX Techs., Inc., IPR2018-00082, an Inter Partes Review (“IPR”) proceeding

  that Western Digital filed, challenging a number of claims of the ’802 patent. The Western

  Digital IPR relies on the following prior art references:

  Exhibit Number           Prior Art Reference
  1004                     U.S. Patent No. 5,887,145 to Harari et al. (“Harari”)
  1005                     U.S. Patent No. 6,199,163 to Dumas et al. (“Dumas”)
  1006                     Don Anderson, PCMCIA SYSTEM ARCHITECTURE: 16-BIT PC
                           CARDS (MindShare, Inc., 2nd ed. 1995) (“PCMCIA Architecture”)
  1007                     U.S. Patent No. 5,822,196 to Hastings et al. (“Hastings”)
  1008                     U.S. Patent No. 5,922,060 to Goodrum (“Goodrum”)
  1009                     U.S. Patent No. 5,941,965 to Moroz et al. (“Moroz”)
  1010                     U.S. Patent No. 5,943,482 to Culley et al. (“Culley”)
  1011                     U.S. Patent No. 6,009,151 to Staples (“Staples”)
  1012                     Windows Developers Journal, Vol. 7, No. 8 (Aug. 1996)
  1018                     U.S. Patent No. 5,765,027 to Wang et al. (“Wang”)



                                                 34
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 44 of 233 Page ID
                                    #:3826
                     RESTRICTED – ATTORNEY’S EYES ONLY


  IPR2018-00082, Paper 1 at i.

                Petitioner Western Digital offered four grounds for challenging claims of the

  ’802 patent: (1) “Harari in view of PCMCIA System Architecture renders claims 1-2, 6-7, 11-

  12, 23-25, and 38-39 obvious under §103(a);” (2) “Harari in view of Wang and in further

  view of PCMCIA System Architecture renders claims 1-2, 11-12, and 23 obvious under

  § 103 (a); (3) “Harari in view of Dumas and PCMCIA System Architecture renders claims 1-

  2, 11-12, 23, and 39 obvious under § 103(a);” (4) “Harari in view of Dumas, Wang and

  PCMCIA System Architecture renders claims 1-2, 11-12, and 23 obvious under § 103 (a).”

  Id. at 2.

                IPR2018-00082 is currently pending before the Patent Trial and Appeals

  Board (“PTAB”).

                3.     Inter Partes Review (IPR2017-00824; Kingston)
                I also reviewed documents from Kingston Techs. Co., Inc. v. SPEX Techs., Inc.,

  IPR2017-00824, an IPR filed by Kingston, which challenged a number of the claims of the

  ’802 patent. This Kingston IPR relied on the following references:

  Exhibit Number          Prior Art Reference
  1003                    WO 95/16238, to Jones et al.
  1004                    US. Pat. No. 5,675, 645, to Schwartz et al.
  1005                    U.S. Pat. No. 5,237,609, to Kimura
  1007                    U.S. Pat. No. 5,465,338, to Clay
  1008                    Common Interface Specification for Conditional Access and Other
                          Digital Video Broadcasting Decoder Applications, Digital Video
                          Broadcasting, DVB Document A017, May 1996

  IPR2017-00824, Paper 2 at ii.



                                                35
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 45 of 233 Page ID
                                    #:3827
                     RESTRICTED – ATTORNEY’S EYES ONLY


                 The PTAB did not institute this IPR. IPR2017-00824, Paper 8 at 2.

  Petitioner argued that claims 1-3, 6-8, 11-15, 23-28, and 36-39 were obvious, according to

  the following chart:




  Id. at 6.

                 With respect to Jones alone, the PTAB declined to institute review because

  Petitioner did “not separately address the ‘means for performing . . . one or more security

  operations’ limitation” from “the recited step of ‘mediating communication of the

  exchanged data between the host computing device and the peripheral device so that the

  exchanged data must first pass through means for performing the one or more security

  operations.’” Id. at 18. With respect to claim 38, the PTAB further found that Petitioner did

  not identify any component in Jones the practices “‘receiving a request from a host

  computing device for information regarding the type of the peripheral device’ or ‘providing

  to the host computing device, in response to the request, information regarding the type of

  the defined interaction.’” Id. at 22.

                 The PTAB declined review on the other three grounds for the same reasons

  stated above. See id. at 23.



                                                36
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 46 of 233 Page ID
                                    #:3828
                     RESTRICTED – ATTORNEY’S EYES ONLY


                4.      Inter Partes Review (IPR2017-00430; Unified Patents)
                Further, I reviewed documents from Unified Patents, Inc. v. SPEX Techs., Inc.,

  IPR2017-00430, an IPR filed by Unified Patents, which challenged a number of the claims

  of the ’802 patent. This Unified Patents IPR relied on the following references:

  Exhibit Number           Prior Art Reference
  1003                     U.S. Patent No. 5,623,637 (“Jones”)
  1004                     U.S. Patent No. 5,887,145 (“Harari”)
  1005                     U.S. Patent No. 5,815,577 (“Clark”)
  1006                     Universal Serial Bus Specification, Rev. 1.0

  IPR2017-00430, Paper 8 at 6.

                Petitioner argued that claims 1-39 of the ’802 patent were invalid, relying on

  the grounds detailed in the following chart:




  Id.

                The PTAB did not institute review based on these grounds. Id. at 2.

                Specifically, the PTAB denied review with respect to claims 1-37 because

  “Petitioner [did] not identify any appropriate structure corresponding to the ‘security means’

  limitation.” Id. at 12. As such, the PTAB found that Petitioner did not “meet its burden of

  showing a reasonable likelihood of prevailing in its challenges.” Id. The PTAB further

  denied review of claims 38 and 39 merely “[b]ecause the Petition fails to specify where the


                                                 37
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 47 of 233 Page ID
                                    #:3829
                     RESTRICTED – ATTORNEY’S EYES ONLY


  steps of claims 38 and 39 are found in Jones or in the combination of Clark and USB

  Specification.” Id. at 14.

            B.   Overview of the ’135 Patent
                 The ’135 patent was filed on June 4, 1997. A copy of the ’135 patent is

  attached as Exhibit E. The patent lists six inventors: (1) William P. Bialick, (2) Mark J.

  Sutherland, (3) Janet L. Dolphin-Peterson, (4) Thomas K. Rowland, (5) Kirk W. Skeba, and

  (6) Russell D. Housley. I have been informed that the inventors assigned their complete

  interest in the ’135 patent to Spyrus, Inc. on 12/19/1997, which in turn assigned the patent

  to SPEX Technologies, Inc. on 2/12/2015. The ’135 patent terminally disclaims the ’802

  patent.

                 The ’135 patent is named “Modular Security Device.” ’135 patent, Title. It

  generally discloses a system that “enables a modular, typically portable, device to

  communicate with a host computing device to enable one or more security operations to be

  performed by the modular device on data stored within the host computing device.” Id. at

  Abstract. “In particular, the modular device can include a security module that is adapted to

  enable performance of one or more security operations on data, and a target module that is

  adapted to enable a defined interaction with a host computing device.” Id. The ’135 patent

  generally teaches of a modular memory device that encrypts and decrypts data.

                 The ’135 patent’s Background section describes its purpose: “while portable

  computing affords a number of advantages, it has a significant disadvantage in that the

  computational environment (including the portable peripheral devices, the host computing

  devices in which they are used, and any other computational devices that communicate with



                                                38
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 48 of 233 Page ID
                                    #:3830
                     RESTRICTED – ATTORNEY’S EYES ONLY


  those devices) is more susceptible to security breaches, i.e., unauthorized access to, or

  modification of, programs and/or data resident within the environment. Consequently,

  cryptographic devices and methods have been developed for use with such computational

  environments (as well as other computational environments) to enable increased levels of

  environment security to be obtained. ’135 patent, 1:38-50.

                The alleged invention in the ’135 patent seeks to make data transfer more

  secure. The patent states, “the provision of in-line security in a modular device according to

  the invention enables a more secure exchange of data between a host computing device and

  the modular device, overcoming the problems identified above in previous systems for

  performing security operations on data exchanged between such devices.” ’135 patent, 3:62-

  4:1.

                The ’135 patent states that “[t]he modular device can be implemented so that

  the modular device can be operated in any one of multiple user-selectable modes: a security

  functionality only mode, a target functionality mode, and a combined security and target

  functionality mode.” ’135 patent, 3:35-39.

                The ’135 patent further describes that “the modular device can also be

  implemented so that the security operations are performed ‘in-line’, i.e., the security

  operations are performed between the interface of the host computing device to the

  modular device and the external communications interface of the target module. Further,

  the modular device enables a wide variety of secure target module functionality to be easily

  provided to a host computing device.” ’135 patent, 7:57-64.




                                                 39
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 49 of 233 Page ID
                                    #:3831
                     RESTRICTED – ATTORNEY’S EYES ONLY


                The patent also states, “A modular device according to the invention can

  advantageously enable application of security operations to a wide variety of interactions

  with a host computing device. In particular, a modular device according to the invention can

  accomplish this without necessity to use multiple peripheral devices that each include

  security functionality in addition to the primary functionality of the peripheral device.” ’135

  patent, 3:48-54.

                For example, claim 55 of the ’135 patent reads as follows:

         Claim 55. For use in a modular device adapted for communication with a
         host computing device, the modular device comprising a security module that
         is adapted to enable one or more security operations to he performed on data
         and a target module that is adapted to enable a defined interaction with the
         host computing device, a method comprising the steps of:

         receiving a request from the host computing device for information regarding
         the type of the modular device;

         providing the type of the target module to the host computing device in
         response to the request; and

         operably connecting the security module and/or the target module to the host
         computing device in response to an instruction from the host computing
         device.

                In Fig. 4A, the ’135 patent includes “a block diagram of a modular device,

  according to one embodiment of the invention, including a security module and a target

  module that, together, can embody the modular device of the system.” ’135 patent, 6:14-17.

  That block diagram is reproduced below:




                                                40
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 50 of 233 Page ID
                                    #:3832
                     RESTRICTED – ATTORNEY’S EYES ONLY




  ’135 patent, Fig. 4A.

                1.        Summary of the Prosecution History of the ’135 Patent
                Patent Application No. 08/869,120, which eventually became the ’135 patent,

  was filed on June 4, 1997. SPEX00000215. The application initially included 52 claims

  relating to data encryption and decryption: claims 1-50 describe a product related to data

  security while claims 51-52 describe a method related to data security. See SPEX00000097 –

  SPEX00000105.

                On December 24, 1998, the USPTO mailed a non-final office action rejecting

  each of the 52 claims. SPEX00000152. The examiner rejected the claims based on “the

  judicially created doctrine” of “double patenting.” SPEX00000153. The USPTO required

  the applicants to submit a terminal disclaimer to the 08/869,305 application to continue the

  examination process. Id.




                                               41
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 51 of 233 Page ID
                                    #:3833
                     RESTRICTED – ATTORNEY’S EYES ONLY


                On March 12, 1999, the applicants responded to the office action.

  SPEX00000171. Specifically, the applicants added a number of new claims and agreed to

  submit a terminal disclaimer as the USPTO required. SPEX00000176 – SPEX00000177.

                The applicants filed the terminal disclaimer the same day. SPEX00000181.

                In their response to the USPTO’s March 12, 1999 office action, the applicants

  added claims 53 and 54, dependent on claim 32. SPEX00000174. The applicants further

  added claims 55 and 56, dependent on claim 36. SPEX00000175.

                The applicants also added independent claim 57, relating to a method for

  securing data. Claim 57 originally read as follows:

         Claim 57. For use in a modular device adapted for communication with a
         host computing device, the modular device comprising a security module that
         is adapted to enable one or more security operations to be performed on data
         and a target module that is adapted to enable a defined interaction with the
         host computing device, a method comprising the steps of:

         communicating with the host computing device to exchange data between the
         host computing device and the modular device;

         performing one or more security operations and the defined interaction on the
         exchanged data; and

         mediating communication of the exchanged data between the host computing
         device and the modular device so that the exchanged data must first pass
         through the security module.

  Id.

                The applicants further added independent claim 58, also relating to a method

  for securing data. Claim 58 originally read as follows:

         Claim 58. For use in a modular device adapted for communication with a
         host computing device, the modular device comprising a security module that
         is adapted to enable one or more security operations to be performed on data
         and a target module that is adapted to enable a defined interaction with the
         host computing device, a method comprising the steps of:

                                                 42
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 52 of 233 Page ID
                                    #:3834
                     RESTRICTED – ATTORNEY’S EYES ONLY


         receiving an instruction from a host computing device regarding operation of
         the modular device; and

         operably connecting the security module and/or the target module to the host
         computing device in response to the instruction from the host computing
         device.

  SPEX00000176.

                On July 6, 1999, the applicants conduced a phone interview with the

  examiner. SPEX00000187. During that interview, “[a]pplicant’s [sic] attorney agreed to

  incorporate this claimed limitation (means for operably connecting the security module and/

  or the target module to the host computing device in response to an instruction from the

  host computing device) which is not found in the prior art that will put in all the

  independent claims as required.” Id. The applicants did so. See, e.g., SPEX00000238.

                On July 19, 1999, the USPTO mailed the applicants a notice of allowability.

  SPEX00000188 – SPEX00000189.

                2.        Inter Partes Review (IPR2017-01021; Kingston)
                In addition to the file history of the ’135 patent, I also reviewed documents

  from Kingston Techs. Co., Inc. v. SPEX Techs., Inc., IPR2017-01021, an IPR filed by Kingston,

  which challenged a number of the claims of the ’135 patent. This Kingston IPR relied on the

  following references:

  Exhibit Number            Prior Art Reference
  1003                      WO 95/16238, to Jones et al.
  1004                      Security Modules: Potent Information Security System Components,
                            Charles Cresson Wood and Howard M. Zeidler, Computers &
                            Security 5 (1986) 114-121
  1005                      Common Interface Specification for Conditional Access and Other
                            Digital Video Broadcasting Decoder Applications, Digital Video



                                                43
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 53 of 233 Page ID
                                    #:3835
                     RESTRICTED – ATTORNEY’S EYES ONLY


                           Broadcasting, DVB Document A017, May 1996
  1006                     US. Pat. No. 5,675, 645, to Schwartz et al.
  1007                     U.S. Pat. No. 5,237,609, to Kimura

  IPR2017-01021, Paper 2 at ii.

                While Petitioner challenged claims 55-58, the PTAB instituted the IPR only

  with respect to claim 58. IPR2017-01021, Paper 7 at 2. Petitioner relied on the arguments

  detailed in the chart below:




  Id. at 6.

                Specifically, the PTAB instituted the IPR as to claim 58 based on Jones alone,

  under 35 U.S.C. § 102. Id. at 24. The PTAB was “persuaded by Petitioner’s showing that

  the operation of Jones’s partition lock and partition unlock commands discloses” the claim

  limitation “of ‘operably connecting the security module and/or the target module to the host

  computing device in response to an instruction from the host computing device.” Id. at 24-

  25.

                The PTAB declined to institute the IPR on Claim 55 because, according to the

  PTAB, “Petitioner [did] not sufficiently, persuasively explain how Jones’s disclosure of a

  memory card that “stores information enabling [a] host computer to automatically identify

                                                44
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 54 of 233 Page ID
                                    #:3836
                     RESTRICTED – ATTORNEY’S EYES ONLY


  the particular ... card as soon as the card and host are connected, and to automatically

  establish [an] appropriate hardware/software interface” teaches or suggests “receiving a

  request from the host computing device for information regarding the type of the modular

  device” and “providing the type of the target module to the host computing device in

  response to the request.” Id. at 17.

                 The PTAB declined review of claim 56 for the same reasons. Id. at 18. In

  particular, “claim 56 depends from claim 55.” Id.

                 The PTAB declined review of claim 57 because “Petitioner [did] not identify,

  in connection with the ‘communicating’ step of claim 57, any disclosure in Jones of

  ‘communicating ... to exchange data between [a] host computing device and [a] modular

  device.’” Id. at 19.

                 The PTAB further declined review on Petitioner’s argument that the ’135

  patent was obvious in light of Jones in combination with either or both of Security Modules

  and Common Interface Specification because “the addition of Security Modules and

  Common Interface Specification [did] not address the deficiencies of Jones with respect to

  claims 55–57.” Id. at 28.

                 Finally, the PTAB declined review of claims 55-57 on Petitioner’s final ground

  because “Petitioner [did] not rely in the Petition on Schwartz or Kimura to teach or suggest

  ‘communicating with the host computing device’ and ‘performing one or more security

  operations and the defined interaction on the exchange[d] data,’” instead relying “solely on

  Jones for those limitations.” Id. at 31.




                                                45
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 55 of 233 Page ID
                                    #:3837
                     RESTRICTED – ATTORNEY’S EYES ONLY


                3.     Inter Partes Review (IPR2017-00825; Kingston)
                I further reviewed documents from Kingston Techs. Co., Inc. v. SPEX Techs., Inc.,

  IPR2017-00825, an IPR filed by Kingston, which challenged a number of the claims of the

  ’135 patent. This Kingston IPR relied on the following references:

  Exhibit Number          Prior Art Reference
  1003                    WO 95/16238, to Jones et al.
  1004                    Security Modules: Potent Information Security System Components,
                          Charles Cresson Wood and Howard M. Zeidler, Computers &
                          Security 5 (1986) 114-121
  1005                    Common Interface Specification for Conditional Access and Other
                          Digital Video Broadcasting Decoder Applications, Digital Video
                          Broadcasting, DVB Document A017, May 1996
  1006                    US. Pat. No. 5,675, 645, to Schwartz et al.
  1007                    U.S. Pat. No. 5,237,609, to Kimura

  IPR2017-00825, Paper 2 at ii.

                Petitioner challenged claims 55 and 57 of the ’135 patent, but the PTAB did

  not institute the IPR with respect to either claim. IPR2017-00825, Paper 8 at 2. Petitioner

  relied on the grounds detailed in the chart below:




  Id. at 6-7.




                                                46
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 56 of 233 Page ID
                                    #:3838
                     RESTRICTED – ATTORNEY’S EYES ONLY


                 The PTAB declined to institute review on claim 55 because “Petitioner [did]

  not sufficiently, persuasively explain how Jones’s disclosure of a memory card that ‘stores

  information enabling [a] host computer to automatically identify the particular ... card as

  soon as the card and host are connected, and to automatically establish [an] appropriate

  hardware/software interface’ teaches or suggests ‘receiving a request from the host

  computing device for information regarding the type of the modular device’ and ‘providing

  the type of the target module to the host computing device in response to the request.’” Id.

  at 16.

                 The PTAB declined to institute review on claim 57 because “Petitioner [did]

  not identify, in connection with the ‘communicating’ step of claim 57, any disclosure in

  Jones of ‘communicating ... to exchange data between [a] host computing device and [a]

  modular device.’” Id. at 18.

                 PTAB further declined review on Petitioner’s argument that claims 55 and 57

  were obvious in light of Jones in combination with either or both of Security Modules and

  Common Interface Specification because “Petitioner [did] not rely in the Petition on Security

  Modules or Common Interface Specification to teach or suggest ‘receiving a request from

  the host computing device for information regarding the type of the modular device’ and

  ‘providing the type of the target module to the host computing device in response to the

  request.’” Id. at 19.

                 Finally, the PTAB declined review of claim 57 on Petitioner’s final ground

  because Petitioner “relie[d] solely on Jones” for the limitations of “‘communicating with the




                                                47
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 57 of 233 Page ID
                                    #:3839
                     RESTRICTED – ATTORNEY’S EYES ONLY


  host computing device’ and ‘performing one or more security operations and the defined

  interaction on the exchange[d] data.’” Id. at 19.

  IX.    CLAIM CONSTRUCTION
         A.      Court Construed Terms
                 I understand that the Court has construed certain claim terms from the

  asserted patents. I have used these constructions in my analysis below. The Court’s

  constructions are as follows:

                 The Court has construed the term “defined interaction” as used in claims 1,

  11, 38, and 39 of the ’802 patent and in claims 55, 57, and 58 of the ’135 patent to mean “an

  interaction [with a host computing device] that can provide one or more of a variety of

  functionalities.” (D.I. 122 at 48-49.)

                 The Court construed the term “peripheral device” as used in all asserted

  claims from the ’802 patent and the term “modular device” as used in claims 55, 57, and 58

  of the ’135 patent to have the same meaning, which is “a device that operates functionally

  separate from a host computing device that is connected to the host computing device,

  including such devices in the same housing as the host computing device.” (D.I. 122 at 49.)

                 The Court construed the terms “security means for enabling one or more

  security operations to be performed on data” as used in claims 1 and 11 of the ’802 patent;

  the term “means for performing the one or more security operations” as used in claim 39 of

  the ’802 patent; and the term “security module that is adapted to enable one or more security

  operations to be performed on data” as used in claims 55, 57, and 58 of the ’135 patent to

  have the same meaning. The Court construed these terms pursuant to 35 U.S.C. ¶ 112(6):



                                                48
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 58 of 233 Page ID
                                    #:3840
                     RESTRICTED – ATTORNEY’S EYES ONLY


         Recited Function: enabling one or more security operations to be performed
         on data

         Corresponding Structures:

         1. A specific hardware component programmed or configured to perform a
         security operation disclosed in ’802 Patent at 18:1–47 or ’135 Patent at 21:29–
         22:9; [or]

         2. A special purpose embedded processor, embodied on a single integrated
         chip and designated MYK-82 (and referred to by the name Capstone), which
         includes and ARM6TM processor core and several special purpose
         cryptographic processing elements that have been developed by the
         Department of Defense.

  (D.I. 122 at 49-50.) As to the Court’s first identified corresponding structure, the security

  operations disclosed in the referenced sections of the Asserted Patents include:

          Key exchange operations, including the Department of Defense Standard, the
           RSA, the Diffie-Hellman, and the X9.42 (ANSI Banking Standard) key exchange
           algorithms;
          Hash operations, including FIPS 180-1 (SHA-1), the Message Digest 2 (RSA), and
           the Message Digest 5 (RSA) algorithms;
          Digital Signature operations, including FIPS 186 (DSA--512, 1024) and the RSA
           Signature (512, 768, 1024, 2048) algorithms;
          Keywrapping operations;
          Symmetric encryption operations, including FIPS 185 (implemented completely in
           hardware), the DES (including 3DES, EDE3, CBC and ECB), the RC-2 and the
           RC-4 algorithms;
          Asymmetric encryption operations, including RSA and Diffie-Hellman
           algorithms; and
          Exponentiation operations.
                The Court construed the term “means for operably connecting the security

  means and/or the target means to the host computing device in response to an instruction

  from the host computing device” as used in claims 1 and 2 of the ’802 patent pursuant to 35

  U.S.C. § 112(6) as follows:



                                                 49
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 59 of 233 Page ID
                                    #:3841
                     RESTRICTED – ATTORNEY’S EYES ONLY


         Recited Function: operably connecting the security means and/or the target
         means to the host computing device in response to an instruction from the
         host computing device

         Corresponding Structures:

         1. PCMCIA interface and memory section 612a; or

         2. Interface and a device or host driver

  (D.I. 122 at 50-51.) As relevant to the Court’s first identified corresponding structure, the

  ’802 specification explains:

         One way in which the operating system software of a host computing device
         can identify the type of a peripheral device is to access a known memory
         section of a memory device of the peripheral device, as established by an
         interface standard developed for that type of peripheral device, that stores data
         representing the type of the peripheral device. This is true for a variety of
         types of peripheral devices, such as, for example, peripheral devices that
         conform to the PCMCIA standard. (The PCMCIA standard, for example,
         includes a specification, called the Card Information Structure, that defines,
         among other things, a location in a portion of memory of a PCMCIA card,
         denoted as “attribute memory”, that stores data identifying the type of the
         PCMCIA card.) In the system 600, the peripheral device 602 is such a device.
         The memory section of the memory device 612 of the peripheral device 602
         which the host computing device 601 seeks to access is shown in FIG. 6 as
         the memory section 612a, and the data stored therein is referred to herein as
         “peripheral device identification data.”

  ’802 patent, 7:62-8:14.

                 The Court construed the term “means for mediating communication of data

  between the host computing device and the target means so that the communicated data

  must first pass through the security means” as that term is used in claims 1 and 11 of the

  ’802 patent pursuant to 35 U.S.C. § 112(6) as follows:

         Recited Function: mediating communication of data between the host
         computing device and the target means so that the communicated data must
         first pass through the security means

         Corresponding Structures: Interface control device 910 (as shown in Fig. 9B)


                                                50
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 60 of 233 Page ID
                                    #:3842
                     RESTRICTED – ATTORNEY’S EYES ONLY


  (D.I. 122 at 51.) As relevant to the Court’s identified corresponding structure, Fig. 9B is

  reproduced below:




                 The Court construed the term “means for enabling communication with a

  host computing device” as that term is used in claims 1, 2, 11, and 12 of the ’802 patent

  pursuant to 35 U.S.C. § 112(6) as follows:

         Recited Function: enabling communication with a host computing device

         Corresponding Structures:

         1. Input/Output (I/O) device;

         2. PCMCIA interface;

         3. Cord between housing and mating receptacle;

         4. Wireless communication interface;

         5. Smart card interface;

         6. Serial interface (such as RS-232)

         7. Parallel interface;


                                                51
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 61 of 233 Page ID
                                    #:3843
                     RESTRICTED – ATTORNEY’S EYES ONLY


         8. SCSI interface; or

         9. IDE interface.

         B.      Agreed Constructions
                 I further understand that the parties have agreed to the construction of

  various claim terms. I have used these constructions in my analysis below. These agreed

  constructions are as follows:

                 The parties have agreed that the term “means for non-volatilely storing data”

  as used in claims 2 and 12 of the ’802 patent should be construed pursuant to 35 U.S.C.

  § 112(6) as follows:

         Recited Function: non-volatilely storing data

         Corresponding Structure: Non-volatile memory devices3

                 The parties have agreed that the term “target means for enabling a defined

  interaction with a host computing device” as used in claims 1 and 11 of the ’802 patent and

  the term “target module that is adapted to enable a defined interaction with the host

  computing device” should be construed pursuant to 35 U.S.C. § 112(6) as follows:

         Recited Function: enabling a defined interaction with a host computing device

         Corresponding Structure:

         1. memory module adapted to enable non-volatile storage of data;

         2. a communications module adapted to enable communications between the
         host computing device and a modem or LAN transceiver;

         3. a smart card reader; or
         3
            I understand that the parties disagreed as to whether the claim construction should
  explicitly recite “or equivalents thereof” as part of the § 112(6) corresponding structure. I
  understand that equivalent structures can be within the scope of a claim construed pursuant to
  § 112(6), consistent with how the Court construed the disputed terms.



                                                  52
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 62 of 233 Page ID
                                    #:3844
                     RESTRICTED – ATTORNEY’S EYES ONLY


         4. a biometric device

                The parties have agreed that the term “means for enabling communication

  between the security means and the target means” as used in claims 1 and 11 of the ’802

  patent should be construed pursuant to 35 U.S.C. § 112(6) as follows:

         Recited Function: enabling communication between the security means and
         the target means

         Corresponding structures: conventional computer bus 615

  As relevant to the agreed corresponding structure, conventional computer bus 615 is shown

  in the following excerpt from Fig. 6 of the ’802 patent:




         C.     Implicit Constructions from Infringement Contentions
                In addition to the Court’s constructions and the agreed constructions detailed

  above, I have also considered the scope of the claims that SPEX has applied in its

  infringement contentions. In some instances, I disagree with the claim scope applied by

  SPEX in order to read the Asserted Claims onto the products it accuses of infringement. I

  note my disagreement with those constructions below. Nonetheless, I have applied the




                                                53
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 63 of 233 Page ID
                                    #:3845
                     RESTRICTED – ATTORNEY’S EYES ONLY


  constructions used by SPEX where noted and have provided alternate arguments under

  what, in my opinion, is the proper scope of the claim.

  X.     OVERVIEW OF PRIOR ART
         A.     U.S. Patent No. 5,623,637 (“Jones”)
                U.S. Patent No. 5,623,637 (“Jones”) is titled “Encrypted Data Storage Card

  Including Smartcard Integrated Circuit for Storing an Access Password and Encryption

  Keys” and issued on April 22, 1997. Jones names Michael F. Jones and Arthur Zachai as

  inventors and identifies the original assignee as Telequip Corporation. Jones issued from

  U.S. Application No. 651,205 filed May 17, 1996. Jones is attached to my report as Exhibit

  F and incorporated by reference.

                As explained in the Abstract, Jones regards “[a] detachable PCMCIA memory

  card incorporating a smartcard integrated circuit for storing a password value and logic

  circuitry for preventing access to information stored on the memory card unless the user of

  the host computer to which the memory card is connected can supply a password matching

  the stored password. The smartcard integrated circuit may also be used to store public and

  private key values used to encrypt and decrypt data stored on the card or elsewhere on the

  host computed or exchanged with a remote computer.” Jones at Abstract.

                Jones states that its “invention relates generally to methods and apparatus for

  storing, processing and communicating private data.” Jones at 1:10-12.

                Jones explains that the prior art includes various encryption and decryption

  methods, including the “secret key” method used in DES and the “public key” method used

  in “RSA.” For example, Jones’ Background of the Invention explains: “Encryption methods



                                               54
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 64 of 233 Page ID
                                    #:3846
                     RESTRICTED – ATTORNEY’S EYES ONLY


  typically rely on ‘secret keys’ known only to authorized users of the protected data. In the

  widely used Data Encryption Standard (‘DES’) developed and promulgated by the National

  Bureau of Standards, data is encrypted in 64-bit blocks using a single 56-bit key, as described

  in National Bureau of Standards’ Federal Information Processing Standards Publication 46

  .... Encryption techniques using two keys, one for encrypting the data and a different key for

  decryption are called ‘public key’ systems because the encryption key can be made public so

  that anyone can use the public key to encrypt sensitive data, but only a recipient with the

  secret key can decrypt it. One widely used and highly effective public key algorithm known

  as the ‘RSA’ system, named after the inventors Rivest, Shamer, and Adelman, is described in

  Rivest et al. U.S. Pat. No. 4,405,829.” Jones at 1:33-49.4

                 Jones explains that an “object of the invention [is] to securely store private

  information in a compact, easily transportable storage device which may be detached from

  the computer with which it is used.” Jones at 1:61-4. According to Jones, “another object

  of the invention [is] to protect such electronically stored data against unauthorized access

  when the detachable storage device is lost or stolen.” Jones at 1:65-67. Jones also states that

  “[i]t is a further object of the present invention to provide a secure data storage device which

  may, at the option of the user, selectively limit access to all or part of the stored data using

  one or more passwords.” Jones at 2:1-4. Jones also states that “[i]t is a related object of the

  invention to securely store access passwords, encryption or decryption keys, or digital



         4
           U.S. Pat. No. 4,405,829, entitled “Cryptographic Communications System and Method”
  issued on September 20, 1983. See KT0056623. It issued from U.S. Appl. No. 860,586 filed
  December 14, 1977.



                                                  55
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 65 of 233 Page ID
                                    #:3847
                     RESTRICTED – ATTORNEY’S EYES ONLY


  signatures, in a tamper-proof substorage unit interconnected with a data access mechanism

  which are integral parts of a detachable computer memory card.” Jones at 2:5-9.

                Jones states that “[i]n principle aspect, the present invention takes the form of

  a removable memory card, preferably implemented in conformity with the PCMCIA

  (Personal Memory Card Industry Association) interface standard, which provides the host

  computer to which it is connected with additional high-speed storage, the memory card

  consisting of a data storage unit, storage-access locking circuitry, and a tamper proof key

  information substorage unit. In accordance with the invention, the locking circuitry is

  adapted to prevent access to the data stored on the memory card unless the would-be user

  first presents identifying information which is validated by the locking circuitry with

  reference to one or more key values stored in the key information substorage unit.” Jones at

  2:10-23.

                Jones includes Figure 1, “the preferred embodiment of the invention,” Jones

  at 3:16-17, as shown below.




                                                 56
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 66 of 233 Page ID
                                    #:3848
                     RESTRICTED – ATTORNEY’S EYES ONLY




                Jones explains that Figure 1 illustrates “the form of a personal computer

  memory card indicated generally at 100. The memory card 100 is interconnected with a host

  computer 110 by means of a hardware and software interface which conforms to the

  [PCMCIA] standard which has been widely accepted for use in laptop and notebook

  computers. PCMCIA cards are commonly used to provide additional high-speed memory

  capacity to the connected host computer, or to implement ... hard-disk mass storage

  devices.” Jones at 3:16-27. Jones explains that “[t]he removable character of PCMCIA

  storage devices can provide better data security than storage built into the computer itself,

  because the card may be detached from the computer and placed in a secure area when not

  in use. ... The embodiment ... shown in [Figure] 1 provides significant additional security for

  data and programs stored in a detachable memory card by incorporating an access-locking

  mechanism for preventing access to the stored data by those who are unable to present an

  authorizing password.” Jones at 3:33-43.



                                                57
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 67 of 233 Page ID
                                    #:3849
                     RESTRICTED – ATTORNEY’S EYES ONLY


                “The secure memory card 100 ... is adapted to be connected via its PCMCIA

  interface to the host computer 110. which may in turn be connected to other computers ....”

  Jones at 3:44-49; see also Jones at Fig. 1 (showing connection of remote computer 120 via the

  telecommunications link 130).

                “The secure memory card 100 stores data in a common memory array 150,

  preferably implemented with non-volatile flash memory integrated circuits ....” Jones at

  3:50-52. “Data transfers between the common memory array 150 and the host computer

  110 are accomplished via the interface data terminals 171, a data bus buffer 173, an internal

  data bus 175, a[n] internal encryption/decryption unit 177, a gate 178 and an internal data

  bus 179.” Jones at 3:60-64.

                Jones describes its use of the PCMCIA standard. For example: “The address

  terminals 161, data terminals 171 and control terminals 181 seen in FIG. 1 are a simplified

  representation of the 68 pin PCMCIA standard interface which includes provision for 26

  parallel address conductors (A0—A25), 16 parallel data conductors (D0—D15) and a

  remaining set of power and control conductors including power and ground connections

  and a collection of memory control signal connections (enable, select, wait, write, detect,

  etc). The PCMCIA standard achieves interchangeability of cards of different functions by

  establishing standards for the physical card (dimensions and mechanical tolerances for the

  card and connectors), the card interface (pinout and signal definitions), and card software

  (which specifies the organization of data on the card and the record formats and protocols

  by which configuration information and data is exchanged with the host computer).

  Complete information which defines the PCMCIA standard is published by and available



                                                58
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 68 of 233 Page ID
                                    #:3850
                     RESTRICTED – ATTORNEY’S EYES ONLY


  from the Personal Computer Memory Card International Association, l030G East Duane

  Avenue, Sunnyvale, Calif. 94086. The present embodiment of invention conforms to the PC

  Card Standard Specification, Release 2.01, published in November, 1992.” Jones at 4:1-22.

                According to Jones: “To implement the PCMCIA interface standard, the

  secure memory card includes a non-volatile attribute memory 190 which stores information

  enabling the host computer to automatically identify the particular PCMCIA card as soon as

  the card and host are connected, and to automatically establish the appropriate

  hardware/software interface using suitable driver software which executes on the host

  computer 110.” Jones at 4:23-30.

                Jones further describes encryption-decryption: “To provide additional

  security, the data transferred over the 16-bit data bus between the data bus buffer 173 and

  the gate 178 is processed by the encryption-decryption unit 177 which prefer[]ably

  [i]mplements a symmetrical key algorithm, such as DES, based on a key value which stored

  in and fetched from the EEPROM 275 in the smartcard I.C. 250. The unit 250 encrypts

  data from the data bus buffer 173 prior to storing the data in the common memory array

  150, and decrypts the data back into its original form when it is retrieved from the common

  memory array 150. This additional encryption mechanism protects data stored in the

  common memory array even if that data is successfully read from the flash memory chips

  making up the array 150.” Jones at 6:5-17.




                                               59
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 69 of 233 Page ID
                                    #:3851
                     RESTRICTED – ATTORNEY’S EYES ONLY


         B.     Fortezza Crypto Card
                1.     My Investigation of the Fortezza Crypto Card
                In forming my opinions concerning the Fortezza Crypto Card, I investigated

  both the technical aspects of the Fortezza Crypto Card as well as the development of the

  Fortezza Crypto Card by the National Security Agency (NSA) and the manufacture of the

  Fortezza Crypto Card by Spyrus, Inc., the predecessor owner of the Asserted Patents.

                My investigation into the technical aspects of the Fortezza Crypto Card

  involved looking at physical samples of the card. I was provided several samples by counsel

  for Kingston. One such sample is pictured below.




                                              60
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 70 of 233 Page ID
                                    #:3852
                     RESTRICTED – ATTORNEY’S EYES ONLY




  KT0058249 (first picture above); KT0058250 (second picture above).

                 Mr. Skeba and Mr. Young, both of whom worked on the Fortezza Crypto

  Card, examined samples and photographs of the Fortezza Crypto Card and confirmed that

  the card is an authentic Spyrus Fortezza Crypto Card. See, e.g., Young Dep. at 64:1-6; Skeba

  Dep. at 87:12-88:4. Mr. Young referred to this version as the “Barney” card because of the

  purple coloration of the labeling. See id. Mr. Young also confirmed that, of the three

  variants of the Fortezza Crypto Card, the one shown above was the MYK-82 version. See

  Young Dep. at 43:7-10 (testifying that there were three versions of Fortezza—“There was an

  MYK-80 version of the Fortezza. There was an MYK-82 version of Fortezza. There was an

  MYK-82A version of the Fortezza.”); id. at 64:4-5 (identifying the chip in the disassembled

  Fortezza Crypto Card, pictured below, as the “MYK-82”).

                During my investigation, I also examined the interior components of one of

  the Fortezza Crypto Card samples. Pictured below is a photograph of a disassembled




                                               61
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 71 of 233 Page ID
                                    #:3853
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Fortezza Crypto Card, as well as a close up photo of the PCB contained within the Fortezza

  Crypto Card.




  Ex. 63 of Skeba Dep. (excerpt) (first picture above); KT0058248 (second picture above).




                                              62
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 72 of 233 Page ID
                                    #:3854
                     RESTRICTED – ATTORNEY’S EYES ONLY


                Mr. Skeba and Mr. Young were also asked to examine the interior of the

  Fortezza Crypto Card sample and to identify the components on the PCB. I reviewed their

  deposition testimony regarding the internals as part of my analysis as well.

                Also as part of my investigation regarding the technical capabilities of the

  Fortezza Crypto Card, I reviewed multiple technical documents. These include technical

  specifications set out by the National Security Agency—which originally designed the

  Fortezza Crypto Card—as well as documents created by Spyrus (the predecessor in interest

  to the Asserted Patents), which manufactured cards for NSA. These technical documents

  include programming manuals, interface control documents, statements-of-work,

  Application Implementor’s Guides, Configuration Manuals, and marketing materials. A list

  of the documents I used to conduct my investigation is provided in Exhibit B.

                My investigation of the Fortezza Crypto Card also involved reviewing the

  deposition testimony of the listed inventors on the Asserted Patents (Mr. Skeba, Mr. Bialick,

  Mr. Sutherland, Ms. Dolphin-Peterson, Mr. Rowland, and Mr. Housley), some of whom also

  worked on the Fortezza Crypto Card. I additionally reviewed the deposition transcript from

  Mr. Young, who was Spyrus’s 30(b)(6) witness designated to testify about Fortezza, and who

  also worked at the company during the relevant time period.

                In addition, I also rely on my own knowledge, skill, and experience. In

  confirming and supplementing that knowledge, I relied on several technical manuals, such as

  documents laying out PCMCIA standards, encryption standards, and government

  documents. These documents are also listed on Exhibit B.




                                                63
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 73 of 233 Page ID
                                    #:3855
                     RESTRICTED – ATTORNEY’S EYES ONLY


                As noted above, I also conducted an investigation as to the development and

  sale of Fortezza Crypto Card. I understand that questions as to public availability, public

  use, and on sale/offers for sale are legal questions. I am not a legal expert and offer no

  opinions as to those legal conclusions. However, I provide a summary of the results of this

  investigation below.

                2.       Development of Fortezza
                In this section I detail the development of the Fortezza Crypto Card by NSA

  and the manufacture and sale of the card by Spyrus to NSA.

                As information technologies became more affordable and ubiquitous in the

  late 1980s and early 1990s, and as those technologies began to be more interconnected

  through the use of the Internet, the need to protect data stored on devices increased. This

  was particularly true as more and more sensitive business and other data began to be stored

  on computers, and as activities to break into that data increased. By the early to mid-1990s

  the problem was particularly acute. For example, in 1994, hackers broke into CitiCorp and

  stole $12 million by altering records of transactions stored on their computer system. See

  KT0055462, at KT0054531. U.S. industries also became popular targets for electronic

  espionage, with foreign governments and companies stealing data from numerous industries,

  including e.g. biotechnology firms, aerospace firms, telecommunications firms,

  semiconductor manufacturers, and defense contractors. Id. at KT0054546-47.

                In part in response to this growing threat, the United States Government,

  specifically NSA, began working to develop a set of encryption tools that could be used to

  protect communications and to secure information stored on computer devices. This effort



                                                64
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 74 of 233 Page ID
                                    #:3856
                     RESTRICTED – ATTORNEY’S EYES ONLY


  included two related programs: (1) the Clipper chip initiative; and (2) the Fortezza Crypto

  Card. The Clipper chip was designed to protect communications across public switched

  telephone networks, including voice calls, low-speed data, and faxes. The Fortezza Crypto

  Card, on the other hand, was designed for data storage and high-speed data

  communications. Although the Clipper chip used some of the same technologies as the

  Fortezza System (such as using the same Skipjack encryption algorithm), the Fortezza

  Crypto Card is the more relevant of the two programs here. See, e.g., id. at KT0054762-63; id.

  at KT0054772-73; see also, e.g., SPEX00005733, at SPEX00005737-38.

                The development of the Fortezza Crypto Card began in 1993 as part of NSA’s

  MOSAIC program, which itself grew out of the Agency’s “earlier Pre-Message Security

  Protocol (PMSP) and Secure Data Network Systems (SDNS) efforts.” SPEX00005733, at

  SPEX00005737.5 A goal of the MOSAIC program was to “develop a low-cost-per-user

  product to protect U.S. Government Type II (Unclassified, but Sensitive) data. Other design

  goals were to use existing data standards as applicable (for example, the X.509 directory

  structure for certificates), support mobile Users, and provide sufficient extendibility and

  flexibility to support a large User base (up to 4 million Users).” Id. Early versions of the

  card were called the “TESSERA” crypto card. Id.; see also KT0058251 (detailing the design

  of the Tessera Card and the Capstone chip). Eventually, the Agency changed the name of



         5
           As Mr. Bialick testified, “in the 1991 time frame,” NSA “designed a smart card to
  implement the cryptographic algorithms that NSA wanted to use for the defense message system.
  So the PMSP Smart Card was physically a one chip smart card. That was its program name.”
  Bialick Dep. at 76:8-17. In 1992, NSA transitioned to the PCMCIA format with the
  Tessera/Fortezza Crypto Card. Id. at 76:18-25.



                                                 65
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 75 of 233 Page ID
                                    #:3857
                     RESTRICTED – ATTORNEY’S EYES ONLY


  the program to FORTEZZA due to problems securing the trademark for TESSERA. See

  KT0054462, at KT0054773.

                In 1994, NSA registered the trademark FORTEZZA. See SPEX00005733, at

  SPEX00005737; see also KT0058382 (Trademark Registration No. 74582414, available at

  http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:4p4oqz.2.10 (October 5, 1994

  registration of the FORTEZZA trademark by NSA)). By registering the trademark, the

  government could control the use of the name and set out standards for what could, and

  could not be, marketed as “FORTEZZA” cards. “Only products certified as implementing

  Type II functional requirements in accordance with the NSA specifications and standards

  can use the FORTEZZA name.” SPEX00005733, at SPEX00005737-38. For example,

  NSA set out certain “Minimum Essential Requirements” for cards that were to use the

  FORTEZZA name, requiring (for example) that the cards contain non-volatile memory

  which “shall be used for storage of card firmware and long-term storage of other data” but

  that “shall not be accessible from outside of the card except through the use of Fortezza

  commands” to be executed the processor on the card. SPEX00007774, at SPEX00007775.

  These requirements also specified, for example, that FORTEZZA cards comply with

  PCMCIA PC Card Standards (v2.1); the type of chip to be used (the CAPSTONE chip); that

  the cards contain a certain amount of volatile memory (which will be used as a shared “card

  mailbox” for incoming and outgoing data); and that the CAPSTONE chip used on the card

  support certain security operations (such as the SKIPJACK encryption/decryption

  algorithm, the Secure Hash Algorithm, the Key Exchange Algorithm, and the Digital

  Signature Algorithm). See id. at SPEX00007775-78.



                                               66
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 76 of 233 Page ID
                                    #:3858
                     RESTRICTED – ATTORNEY’S EYES ONLY


                 NSA, however, did not make the Fortezza Crypto Cards itself. Instead, NSA

  solicited bids from various companies to produce the cards according to the specifications it

  set out. For the first run of “up to 72,000 FORTEZZA Crypto Cards,” NSA awarded the

  contract to Group Technologies Corp. on April 28, 1994 via a competitive solicitation.

  SPEX00005220, at SPEX00005221; see also Bialick Dep. at 78:14-46 (“Group Technologies

  was a company in Florida, I’m trying to think where, near Tampa, that won the first Fortezza

  production contract.”). Group Technologies was a former division of Honeywell that

  specialized in the “built-to-print” market for the government—“building products that have

  already been designed” like the Fortezza Crypto Card. See, e.g., SPEX00002177, at

  SPEX00002178. Notably, Spyrus viewed Group Technologies as a competitor and designed

  a strategy (called the “Straw Man Tessera Strategy”) to “[p]rovide no aid and comfort to

  Group Technologies,” hoping for Group Technologies to fail and to “aggressively pursue”

  becoming a provider of Tessera/Fortezza Crypto Cards to NSA. See id. at SPEX00002177-

  78.6

                 No later than August of 1995, the government opened up bidding for a

  “Second Production of FORTEZZA Crypto Cards.” See generally SPEX00005220-34 (a

  “Statement of Work” laying out requirements for contractors wishing to provide Fortezza

  Crypto Cards); see also KT0054462, at KT0054773 n.17 & n.18. In this solicitation for the

  second generation of Fortezza, the government again set out specific requirements, laid out


         6
            Notably, at this time, Spyrus was pushing the government to use an alternative design using
  a different chip (the “Keystone”) chip that was developed by National Semiconductor rather than
  the Mykotronx Chip (the “Capstone”). See id. (referencing “Keystone” development); see also, e.g.,
  SPEX00002073-79; SPEX00002094-95.



                                                   67
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 77 of 233 Page ID
                                    #:3859
                     RESTRICTED – ATTORNEY’S EYES ONLY


  in a “Statement of Work,” for the Fortezza Crypto Cards. See id.; see also Young Dep. at

  211:3-7 (“Q. Okay. And what is a statement of work for a government contract? A. It’s just

  a list of – a description of items that would be performed for a possible contract.”) For

  example, the Statement of Work specifies that the Fortezza Crypto Cards “shall meet the

  Minimum Essential Requirements” according to the document discussed above (in ¶ 179).

  See SPEX00005220, at SPEX00005231; id. at SPEX00005223 (Min. Essential Requirements

  document at SPEX00007774). The Statement of Work also references and requires

  contractors adhere to an “Interface Control Document for the Fortezza Crypto Card,

  Revision Pl.5. 22 December, 1994.” Id. at SPEX00005223; see also generally SPEX00009841-

  9935 (the “Interface Control Document” referenced in the Statement of Work). This

  interface control document is attached as Exhibit I, and its contents are incorporated herein.

  This document provides even more detail about the operation of the Fortezza Crypto Card,

  for example it details the design of the Fortezza Crypto Card as shown in the block diagram

  below:




                                                68
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 78 of 233 Page ID
                                    #:3860
                     RESTRICTED – ATTORNEY’S EYES ONLY




  SPEX00009841, at SPEX00009854. The document details how the cards are to work with a

  host computer, as shown in the below diagram showing “Software/Hardware relationships”:




  Id. at SPEX00009849; see also id. at SPEX00009848-50 (detailed description relating to the

  above-diagram). This document sets out the memory configuration of the Fortezza Crypto

  Card, including (1) attribute memory (which “contains the Card Information Structure

  (CIS)” which “provides information about the card manufacturer, user RAM available,

  ROM, Card Revision, Number of Certificates that can be stored, and the start of the

  mailbox communications area between the Host and the Card”; (2) the common memory

  area “which is used for communications between the host and the processor” and through

  which “All communications between the processor and the host” must pass; and (3) non-


                                               69
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 79 of 233 Page ID
                                    #:3861
                     RESTRICTED – ATTORNEY’S EYES ONLY


  volatile memory, which “is used to store information for the user and SSO.” Id. at

  SPEX00009855. The document also has sixty pages detailing the commands that can be

  executed by the Capstone chip on the card. See id. at SPEX00009876-9935.

                 The “Statement of Work” additionally references and requires contract

  manufacturers follow the specifications in a document entitled “Firmware Implementations

  Guidelines for the Fortezza Crypto Card” document (SPEX00007673-7773); a “Cryptologic

  Interface Programmer’s Guide” (SPEX00019722-804)7; and the PCMCIA PC Card

  Standard, Release 2.1 (see SPEX00005220, at SPEX00005229 (detailing specific portions of

  the PCMCIA specification required for the Fortezza Crypto Card)). See SPEX00005220, at

  SPEX00005223. Any deviations from these specifications had to be submitted and

  approved as an “Engineering Change Proposal.” Id. at SPEX00005225.

                 Mr. Young confirmed that “the NSA distributed” documents such as the

  above “to Spyrus and a number of other vendors that were on the Fortezza program.” See

  Young Dep. at 110:11-16; see also id. at 75:24-76:11.




         7
            This is a later version of the document than that referred to in the Statement of Work, as
  the Statement of Work specifically contemplates. See SPEX00005220, at SPEX00005223-24 (“As
  the Fortezza infrastructure evolves and matures, and as the use of Fortezza becomes more
  widespread, changes will occur in the documents referenced in Section 2.0 of this SOW.”). I
  understand that the original version of this document has not been produced by SPEX or Spyrus
  and is otherwise unavailable. However, the document itself lists the changes from the previous
  version on the first page, so it is reasonable to infer that not many changes occurred and we are able
  to identify which changes did occur. See SPEX00019722, at SPEX00019725.



                                                    70
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 80 of 233 Page ID
                                    #:3862
                     RESTRICTED – ATTORNEY’S EYES ONLY


                 On September 15, 1995, NSA placed an order for an “indefinite number” of

  Fortezza Crypto Cards from Spyrus to be delivered over an “indefinite” time period.

  SPEX00005213, at SPEX00005213-14.8




                 NSA also provided Spyrus on that same date with a Contract, which

  guaranteed purchase of 100,000 units at a price that has been redacted from the contract. See

  id. at SPEX00005216-17:




         8
             Note that the order shows that it was issued by the “Maryland Procurement Office.” This
  entity is part of NSA which handles invoicing and orders. See KT0058381
  (https://www.nsa.gov/business/programs/electronic-invoicing.shtml).



                                                  71
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 81 of 233 Page ID
                                    #:3863
                     RESTRICTED – ATTORNEY’S EYES ONLY




                According to the order, the Fortezza Crypto Cards were to be built according

  to the specifications set out by NSA in its “Statement of Work for the Second Production of

  Fortezza Crypto Cards Rev. 2.01” dated 11 August 1995, which is the document described in

  detail above. See id. at SPEX00005214.

                The date listed on this contract is consistent with statements from Spyrus and

  SPEX. For example, one contemporaneous document (from 1996) put out by Spyrus states

                                               72
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 82 of 233 Page ID
                                    #:3864
                     RESTRICTED – ATTORNEY’S EYES ONLY


  that “In October 1995, Spyrus was awarded the production contract for the Fortezza Crypto

  Cards.” SPEX00006617, at SPEX00006620. Spyrus put out a press release on November

  14, 2005 “announc[ing] its 10 years of continued support for the FORTEZZA Hardware

  Security Module.” KT0056530. Another contemporaneous document lists products made

  by Spyrus and the date of introduction, and lists the “Fortezza Crypto Card” as being

  released in 1994. SPEX00029154, at SPEX00029159. SPEX even alleges in its complaint

  that Spyrus made Fortezza Crypto Cards starting in “approximately 1993 or 1994” and that,

  at that time, “[t]he Fortezza Crypto Card was used in a number of government and military

  and applications.” (D.I. 1, at ¶ 20.) This date is also consistent with the testimony of Ms.

  Sue Pontius—the current CEO of Spyrus and the CEO at Spyrus at the time of Fortezza’s

  development—who testified that the Fortezza Crypto Card was released “in the 1994 time

  frame.” Pontius Dep. at 93:9-16. Moreover, Spyrus admits that it “began manufacturing the

  MYK-82/82A-based Fortezza” for NSA “in 1995.” SPEX’s Response to Kingston

  Interrogatory No. 1. In short, the evidence indicates that Spyrus was selling Fortezza Crypto

  Cards to the government at the time listed on the contract—namely starting in at least

  September 1995.

                Spyrus continued to make Fortezza-related products for NSA. For example,

  documents from 1996 indicate that NSA was developing a product called the “Fortezza

  Multi-Function Card.” See, e.g., SPEX00008770, at SPEX00008770. On or about August 1,

  1996, NSA sent a letter to Spyrus requesting that Spyrus submit a “Firm Fixed Price

  Proposal” “to perform the requirements of the Statement of Work entitled, ‘Fortezza Multi-

  Function Package’ dated 19 July 1996.” Id. The referenced Statement of Work is attached



                                                73
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 83 of 233 Page ID
                                    #:3865
                     RESTRICTED – ATTORNEY’S EYES ONLY


  to the letter and, like the previous Statement of Work for the Fortezza Crypto Card lays out

  the requirements for the requested product. Specifically, the Statement of Work requests

  that Spyrus produce a “Fortezza Multi-Function Package with removable Communications /

  Storage Module,” specifically “with the removable storage module containing a minimum of

  10 MB of storage.” Id. at SPEX00008773; see also id. at SPEX00008778 (listing the

  “Deliverable Items”). Other documents indicate that a “compact modem module” was also

  built for the “Fortezza Multi-Function Card.” See, e.g., SPEX00008838, at SPEX00008839-

  SPEX00008876.

                The “Fortezza Multi-Function Card” was “capable of accepting plug-in

  modules supporting such functions as flash memory storage, fax/data modem

  communications, LAN networking, or ISDN interfacing.” Id. at SPEX00008841. The

  product described in these documents is similar to the Spyrus’s modular “Hydra” product

  which I am informed Spyrus admits practices the Asserted Patents. Indeed, Ms. Pontius

  admitted in deposition that the “Fortezza Multi Function Card” “would have become I think

  the Hydra privacy card.” Pontius Dep. at 165:10-13.

                These documents indicate that Spyrus made a proposal to NSA to build these

  “Fortezza Multi-Function Cards” on May 10, 1996—more than one year prior to the filing

  of the Asserted Patents. See SPEX00008770, at SPEX00008776:




                                               74
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 84 of 233 Page ID
                                    #:3866
                     RESTRICTED – ATTORNEY’S EYES ONLY


  The date listed in the above document from NSA is consistent with the date of a white

  paper created for NSA detailing the advantages of the Fortezza Multi-Function card. See

  SPEX00008838, at SPEX00008875-76. This white paper is dated May 24, 1996 (again, more

  than one year prior to the filing date of the Asserted Patents) and proposes to sell Compact

  Modem cards adapted to work with the Fortezza Multi-Function Card for $1250/unit. Id.

  Also of note, Spyrus was awarded a contract to build these devices for NSA on September

  27, 1996 (after the 1-year bar date), but the cover letter from Spyrus sending the signed copy

  of the contract back to NSA stated that by signing the contract, “Spyrus confirms that the

  existing Fortezza card and firmware are existing commercial items of Spyrus as they have

  been sold, leased, and licensed to the general public.” SPEX00008792, at

  SPEX00008792 (emphasis added).

                 As related to the above proposal, Mr. Young stated that he had no memory of

  the “Fortezza Multi Function Card.” See Young Dep. at 211:20-23. However, with respect

  to proposals in the government contracting space, Mr. Young testified that a proposal is “a

  list of items and what you’re going to do. ... It’s going to have a description of the items that

  you’re proposing to build or to software you’re going to write, whatever.” Young Dep. at

  213:13-15. Mr. Young also testified that “how many devices would be produced” would be

  part of the proposal as well as “delivery dates” and prices would be handled by a “contract

  person.” Id. at 215:2-2016:15. Mr. Young also testified that Mr. Almojuela—the author of

  the letter discussed above that states that Spyrus was previously selling the Fortezza Multi-

  Function cards—was “right. … [I]f he signed this, this statement is correct.” Id. at 221:24-

  222:5.



                                                 75
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 85 of 233 Page ID
                                    #:3867
                     RESTRICTED – ATTORNEY’S EYES ONLY


                 I understand that neither Spyrus nor SPEX has produced the May 10, 1996

  proposal discussed above despite requests from Kingston. Nonetheless, based on the

  evidence above, I have included the Fortezza Multi Function Card as part of my anticipation

  analysis below.

                 3.     Technical Overview of Fortezza
                 As can be seen in the photograph below (KT0058249), the Fortezza Crypto

  Card is a detachable PCMCIA card “intended to be plugged into any computer with a PC-

  card expansion slot and appropriate support software” that provides a number of security

  functions, including encryption. KT0055462, at KT0054772.




  The side with the arrows is the side that is inserted into an appropriate PCMCIA reader and,

  as the card itself indicates, the side that is showing should be face up.

                 When inserted into a computer, the Fortezza Crypto Card adds additional

  security functionality to the computer. A user can, for example, use the Fortezza Crypto


                                                 76
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 86 of 233 Page ID
                                    #:3868
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Card to perform a number of security operations, such as encrypting and decrypting files,

  digitally signing documents, or verifying the integrity of documents using a hash algorithm.

  See, e.g., SPEX00007774, at SPEX00007777. The card also allowed users to securely store

  data on the card, carry the data with them, and then to access the data later on. See, e.g.,

  SPEX00019846; SPEX00005952, at SPEX00005976; SPEX00007774, at SPEX00007775;

  SPEX00018941; DEF_INV 0004302; SPEX00005518, at SPEX00005518; see also Skeba

  Dep. at 60:17-61:2 (testifying that when a user wants to store an encrypted file, the Fortezza

  Crypto Card “will put the data it wants to be encrypted into the shared memory. It will send

  a command in that says, ‘Encrypt this.’ The card already knows that the thing it’s going to

  encrypt is in a known spot. It’s going to go pick it up, encrypt it. It’s going to use scratch

  pad memory and then it’s going to put the encrypted output into the non-volatile memory

  for long-term storage.”).

                 A photograph of the PCB inside the Fortezza Crypto Card is shown below,

  with the major components labeled:




                                                 77
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 87 of 233 Page ID
                                    #:3869
                     RESTRICTED – ATTORNEY’S EYES ONLY




  See KT0058248 (annotated).9 As shown in the above photograph, the Fortezza Crypto Card

  has a “Capstone Chip,” specifically a MYK-82 chip (labeled on the PCB as U1)

  manufactured by Mykotronx; a PCMCIA interface which allows the card to communicate

  with a host computer; a non-volatile (flash) memory for long-term storage of data (labeled

  on the PCB as U2); and two “volatile” memory modules (labeled on the PCB as U3 and U4)

  used for various functions as well be discussed in more detail below; and a real-time clock

  (labeled on the PCB as U5). On the backside of the PCB is a battery which provides power

  allowing the real-time clock to keep time even when the card is not plugged into a host

  computer.



         9
           I performed an analysis of the chips listed on the Board by looking to the model number,
  which is printed on each chip, and confirmed its type by looking to product manuals and references
  for each of the chips on the PCB.



                                                  78
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 88 of 233 Page ID
                                    #:3870
                     RESTRICTED – ATTORNEY’S EYES ONLY


                 Notably, Spyrus does not make the components for the card. As Mr. Young

  testified:

          Q. I want to confirm this. But Spyrus didn’t design the MYK-82, correct?

          A. Spyrus didn’t? No, I don’t think Spyrus did.

          Q. And did Spyrus design the realtime clock DS 1302?

          A. No.

          Q. It was a purchased component?

          A. Yes.

          Q. Did Spyrus design the RAM U3 and U4?

          A. No.

          Q. It was a purchased component as well?

          A. Correct.

          Q. Did Spyrus design the flash memory part U2?

          A. No.

          Q. Also purchased?

          A. Yes.

          Q. Did Spyrus design or fabricate the X2 X3 crystals?

          A. No, they didn’t.

          Q. Also purchased?

          A. Yes.

          Q. Did Spyrus design the battery?

          A. Spyrus -- define “design the battery.”

          Q. Was the battery purchased on the open market?

          A. But with Spyrus specifications. It was a custom part.


                                               79
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 89 of 233 Page ID
                                    #:3871
                     RESTRICTED – ATTORNEY’S EYES ONLY


        Q. Custom battery?

        A. Custom battery, yes.

        Q. Did Spyrus design the PCMCIA connector?

        A. We worked with a company called dual sonic to come up with that
        particular connector.

        Q. So you say it’s a custom connector?

        A. Custom connector.

        Q. Did it run a standard PCMCIA interface though?

        A. Yes.

        Q. And Spyrus didn’t develop the PCMCIA interface, correct?

        A. Correct.

        Q. Spyrus did develop or design the PCB board, correct?

        A. Yes.

        Q. And then Spyrus designed the steel case that was tamper evident?

        A. Correct.

  Young Dep. at 68:11-70:11 (objections omitted).

                 Also notably, the design of the Fortezza Crypto Card mirrors the diagram

  from the Interface Control Document from NSA dictating the design of the Fortezza

  Crypto Card:




                                               80
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 90 of 233 Page ID
                                    #:3872
                     RESTRICTED – ATTORNEY’S EYES ONLY




  Just as seen on the PCB above, the block diagram shows a Capstone chip, a real-time clock,

  volatile and non-volatile memories, and a PCMCIA interface.

                The “Capstone” cryptographic chip is at the heart of the Fortezza Crypto

  Card and is responsible for performing various security functions that the card provides to

  the host computer. The Capstone chip is “an integrated-circuit chip that provides a number

  of encryption services for both stored computer data and data communications.”

  KT0054462, at KT0054772. The Capstone chip performs a number of security operations,

  namely encryption through use of the “Skipjack” algorithm; services that “conform to the

  Digital Signature Standard (FIPS-186) to provide digital signatures that authenticate user

  identity;” the Secure Hash Standard (FIPS-180); a then-classified algorithm for key exchange

  (referred to as the Key Exchange Algorithm); and a random number generator. See id.; see

  also, e.g., SPEX00018727, at SPEX00018740-48 (describing “How the Fortezza Card’s



                                                81
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 91 of 233 Page ID
                                    #:3873
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Algorithms Work”); SPEX00007774, at SPEX00007776 (stating a Fortezza Crypto Card

  must include hashing, signature and verification, and encryption/decryption to meet

  minimum requirements).

                The non-volatile “memory storage area” “is used to store information for the

  user and [site security officer].” SPEX00009841, at SPEX00009855. “Since this is non-

  volatile memory, information written to this area will be maintained on board until they are

  overwritten with new information.” Id. Data stored in this area includes user pins,

  certificates and keys for encrypting/decrypting, the card’s firmware, program storage, and

  any data the user wants to store on the card. See id. at SPEX00009855-56; see also

  SPEX00019846; SPEX00005952, at SPEX00005976; SPEX00007774, at SPEX00007775;

  SPEX00018941; DEF_INV 0004302; SPEX00005518, at SPEX00005518. The non-volatile

  memory area, though, “is not directly accessible by the host system”—rather, data can be

  loaded into the non-volatile memory through the use of an appropriate command executed

  by the Capstone chip and routed through shared memory portion of the volatile memory.

  SPEX00009841, at SPEX00009855-56.

                The volatile memory is divided up into two different memory spaces: the

  “attribute” memory and the common/shared memory area. Id. The attribute memory

  “contains the Card Information Structure (CIS)” which “provides information about the

  card manufacturer, user RAM available, ROM, Card Revision, Number of Certificates that

  can be stored, and the start of the mailbox communications area between the Host and the

  Card.” Id. at SPEX00009855. When the card is first connected to a computer, the computer

  queries the card to determine information about the card (including, for example, what



                                                82
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 92 of 233 Page ID
                                    #:3874
                     RESTRICTED – ATTORNEY’S EYES ONLY


  functions the card can perform), and the card returns the information in the CIS so that the

  computer can work with the card, as will be explained in greater detail below. The other

  portion of volatile memory is the “Common” or shared memory area, is used for the

  working operations of the Fortezza Crypto Card. “All communications between the

  processor and the host use” a portion of the volatile memory known as the “Mailbox Area,”

  “to communicate through.” Id.

                The PCMCIA interface allows communication with the host computer. The

  pin layout of the connector is standardized by the Personal Computer Memory Card

  International Association (PCMCIA) in their PC-Card standards. The Fortezza Crypto Card

  “interfaces via the standard 68-pin PCMCIA connector using a shared-memory interface to

  pass commands and data between the Card and the host adapter/driver.” SPEX00009841,

  at SPEX00009848.

                The real-time clock, as the name would imply, keeps time, which is important

  for various security operations.

                The details of the design and functionality of the Fortezza Crypto Card will

  discussed in greater depth during my claim-by-claim analysis below.

         C.     Lynks System
                As with the Fortezza Crypto Card, I investigated both the technical aspects of

  the Lynks System as well as the history of its development and sale.

                In investigating the technical aspects of the Lynks System, I relied on my

  review of the Fortezza materials discussed above in light of Mr. Young’s testimony that the

  Fortezza Crypto Card and the Lynks cards used the same hardware. See Young Dep. at



                                               83
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 93 of 233 Page ID
                                    #:3875
                     RESTRICTED – ATTORNEY’S EYES ONLY


  138:14-16 (“The Lynks card used commercial algorithms, I guess. It was -- used the same

  hardware as the Fortezza card.” (emphasis added)). I additionally relied on multiple

  technical documents specific to the Lynks cards, which confirmed Mr. Young’s testimony

  that the Lynks System used the same hardware as the Fortezza Crypto Card. These

  documents included similar technical documents that I reviewed in my analysis of the

  Fortezza Crypto Card, and a full list is again provided in Exhibit B.

                As with Fortezza, I reviewed the deposition transcripts from the inventors of

  the Asserted Patents, many of whom were involved with the Lynks System, and the

  deposition transcripts of Jack Young and Sue Pontius.

                I also relied on my knowledge, skill, and experience, as well as other technical

  materials that informed me as to the knowledge of a skilled artisan at the time of the filing of

  the Asserted Patents.

                According to SPEX, Spyrus developed the Lynks System in 1995. See SPEX

  Response to Kingston Interrogatory No. 3 (“In 1995, Spyrus developed EES LYNKS

  Privacy Card using the MYK-82/82A chip.”). This date is confirmed by documents

  showing that the Lynks System was introduced for sale in 1995. See SPEX00029154, at

  SPEX00029159. Moreover, by 1997, Spyrus stated that the Lynks System had been on sale

  “for years.” SPEX00029154, at SPEX00029156. In short, the Lynks System was on sale as

  of 1995, long before the bar date for the Asserted Patents.

                As Mr. Young explained, the Lynks System was Spyrus’s implementation of

  the Fortezza Crypto Card using commercial encryption algorithms as opposed to just

  government encryption algorithms:



                                                84
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 94 of 233 Page ID
                                    #:3876
                     RESTRICTED – ATTORNEY’S EYES ONLY


         Q. What’s the relationship between the EES LYNKS Privacy Card and the
         Fortezza card?

         A. The relationship between them?

         Q. Yes.

         A. The LYNKS card used commercial algorithms, I guess. It was -- used the
         same hardware as the Fortezza card.

         ***

         [Q.] So wherein the Fortezza used government encryption algorithms, the
         LYNKS used both government and commercial encryption algorithms?

         Q. Correct?

         A. Yes, the LYNKS used both algorithms.

  Young Dep. at 138:7-139:6 (objections omitted). Thus, according to Mr. Young, the only

  difference between the Fortezza Crypto Card and the Lynks System was the encryption

  algorithms used by the cards—not any difference in hardware.

  XI.    AS SPEX HAS APPLIED THE CLAIMS IN ITS INFRINGEMENT
         CONTENTIONS, THE ASSERTED CLAIMS ARE ANTICIPATED
         BY THE PRIOR ART
            A. Jones
                1.     ’802 Claim 1
                       a)     [1pre] A peripheral device, comprising
                To the extent the preamble is limiting, Jones discloses this element. The

  Court construed “peripheral device” as “a device that operates functionally separate from a

  host computing device and that is connected to the host computing device, including such

  devices in the same housing as the host computing device.”

                First, Jones discloses “a device that operates functionally separate from a host

  computing device.” Jones discloses a “detachable PCMCIA memory card” that incorporates

                                               85
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 95 of 233 Page ID
                                    #:3877
                     RESTRICTED – ATTORNEY’S EYES ONLY


  a variety of functionalities separate from the host computing device, including security and

  storage functionality. For example, Jones discloses: “A detachable PCMCIA memory card

  incorporating a smartcard integrated circuit for storing a password value and logic circuitry

  for preventing access to information stored on the memory card unless the user of the host

  computer to which the memory card is connected can supply a password matching the

  stored password. The smartcard integrated circuit may also be used to store public and

  private key values used to encrypt and decrypt data stored on the card or elsewhere on the

  host computer or exchanged with a remote computer.” Jones at Abstract. See also, e.g., Jones

  at Fig. 1; 3:15-43 (“[The preferred embodiment of the invention takes the form of a personal

  computer memory card [100] ... interconnected with a host computer 110 by means of a

  hardware and software interface which conforms to the [PCMCIA] standard .... PCMCIA

  cards are commonly used to provide additional high-speed memory capacity to the

  connected host computer or to implement fax and data modems, network access devices,

  and hard-disk mass storage devices. ... The embodiment of the invention shown in FIG. 1

  provides significant additional security for data and programs stored in a detachable memory

  card by incorporating an access-locking mechanism for preventing access to the stored data

  by those who are unable to present an authorizing password.”).

                Second, Jones discloses “a device ... that is connected to the host computing

  device, including such devices in the same housing as the host computing device.” For

  example, Jones discloses: “A detachable PCMCIA memory card incorporating a smartcard

  integrated circuit for storing a password value and logic circuitry for preventing access to

  information stored on the memory card unless the user of the host computer to which the memory



                                                 86
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 96 of 233 Page ID
                                    #:3878
                     RESTRICTED – ATTORNEY’S EYES ONLY


  card is connected can supply a password matching the stored password.” Jones at Abstract

  (emphasis added). See also, e.g., Jones at Fig. 1; 3:15-43 (“As illustrated in FIG. 1 of the

  drawings, the preferred embodiment of the invention takes the form of a personal computer

  memory card indicated generally at 100. The memory card 100 is interconnected with a host computer

  110 by means of a hardware and software interface which conforms to the [PCMCIA]

  standard ....” (emphasis added)).

                        b)      [1a] security means for enabling one or more security
                                operations to be performed on data;
                 Jones discloses this element. The Court determined that this is a means-plus-

  function term subject to 35 U.S.C. § 112(6) and construed this term as follows:

         Recited Function: enabling one or more security operations to be performed
         on data

         Corresponding Structures:

         1. A specific hardware component programmed or configured to perform a
         security operation disclosed in ’802 Patent at 18:1-47 or ’135 Patent at 21:29-
         22:9;

         2. A special purpose embedded processor, embodied on a single integrated
         chip and designated as MYK-82 (and referred to by the name Capstone),
         which includes an ARM6TM processor core and several special purpose
         cryptographic processing elements that have been developed by the
         Department of Defense (’802 Patent at 15:67-16:8)

  I have been informed that the presence of structure either in accordance with 1 or 2 is

  sufficient; both are not necessary.

                 Jones discloses at least the first corresponding structure identified in the

  Court’s construction. The disclosed structure performs the recited function. Jones meets




                                                  87
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 97 of 233 Page ID
                                    #:3879
                     RESTRICTED – ATTORNEY’S EYES ONLY


  the claimed security means by its encryption-decryption unit 177 alone or in combination

  with smartcard I.C. 250.

                Jones discloses the structure of “[a] specific hardware component

  programmed or configured to perform a security operation disclosed in ’802 Patent at 18:1-

  47 or ’135 Patent at 21:29-22:9.” For example, Jones discloses a “specific hardware

  component”—the encryption-decryption unit 177 alone or in combination with smartcard

  I.C. 250—which is programmed or configured to perform a number of the security

  operations disclosed in the identified patent excerpts, including key exchange operations,

  digital signature operations, and encryption and decryption operations. For example, Jones

  discloses: “To provide additional security, the data transferred over the l6-bit data bus

  between the data bus buffer 173 and the gate 178 is processed by the encryption-decryption

  unit 177 which prefe[r]ably [i]mplements a symmetrical key algorithm, such as DES, based

  on a key value which stored in and fetched from the EEPROM 275 [sic 257] in the smartcard

  I.C. 250. The unit 250 encrypts data from the data bus buffer 173 prior to storing the data

  in the common memory array 150, and decrypts the data back into its original form when it

  is retrieved from the common memory array 150. This additional encryption mechanism

  protects data stored in the common memory array even if that data is successfully read from

  the flash memory chips making up the array 150.” Jones at 6:5-21. See also, e.g., Jones at 3:15

  (describing “HARDWARE”); 5:1-19 (disclosing “The smartcard I.C. includes its own

  processor 260 and non-volatile EEPROM memory circuits 257 which operate as a secret key

  information substorage system.”); 9:38-60 (disclosing “the smartcard I.C. may store one or

  more public key values such as the public key 435 which enables the host processor to send



                                                 88
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 98 of 233 Page ID
                                    #:3880
                     RESTRICTED – ATTORNEY’S EYES ONLY


  secure transmissions to a selected remote receiving computer in possession of the

  corresponding private key 460. ... The use of the detachable, password protected secure

  memory card ... provides additional security by providing an improved key management

  mechanisms which requires that a would-be user of such a system have both physical

  possession of the memory card (which holds the needed key values) and knowledge of the

  password which permits the key values to be accessed.”); 2:30-43 (“In accordance with the

  invention, the key information substorage unit advantageously takes the form of a

  ‘smartcard’ integrated circuit capable of storing secret key values which may be used to

  provide password-protected access to the data stored on the memory card, or optionally to

  provide secure storage for the encryption or decryption keys, or digital signatures, needed to

  allow the host computer to access and/or operate a secure information storage or

  telecommunications system.”); 3:50-67 (disclosing “[d]ata transfers between the common

  memory array 150 and the host computer 110 are accomplished via the interface data

  terminals 171, a data bus buffer 173, an internal data bus 175, a internal

  encryption/decryption unit 177, a gate 178 and an internal data bus 179”); 6:22-27 (“All of

  the operative circuitry making up the memory card 100, with the exception of the attribute

  memory 190, the common memory array 150, and the smartcard I.C. 250, is prefe[r]ably

  implemented by means of a single, monolithic application specific integrated circuit (ASIC)

  as indicated within the dashed line rectangle 290 in FlG. 1.”).

                Jones also discloses the recited function of “enabling one or more security

  operations to be performed on data.” For example, Jones discloses that “[t]o provide

  additional security, the data transferred over the 16-bit data bus between the data bus buffer



                                                 89
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 99 of 233 Page ID
                                    #:3881
                     RESTRICTED – ATTORNEY’S EYES ONLY


  173 and the gate 178 is processed by the encryption-decryption unit 177 which preferrably

  emplements [sic] a symmetrical key algorithm, such as DES, based on a key value which

  stored in and fetched from the EEPROM 275 [sic 257] in the smartcard I.C. 250. The unit

  250 encrypts data from the data bus buffer 173 prior to storing the data in the common

  memory array 150, and decrypts the data back into its original form when it is retrieved from

  the common memory array 150.” Jones at 6:5-14.

                       c)      [1b] target means for enabling a defined interaction
                               with a host computing device;
                Jones discloses this element. The parties agreed that this is a means-plus-

  function term subject to 35 U.S.C. § 112(6) and has the following construction:

         Recited function: enabling a defined interaction with a host computing device

         Corresponding structures: (1) a memory module adapted to enable non-
         volatile storage of data, (2) a communications module adapted to enable
         communications between the host computing device and a modem or LAN
         transceiver, (3) a smart card reader, or (4) biometric device, or equivalents
         thereof.

  In addition, the Court construed “defined interaction” as “an interaction [with a host

  computing device] that can provide one or more of a variety of functionalities.”

                Jones discloses the corresponding structure. For example, Jones discloses at

  least “(1) a memory module adapted to enable non-volatile storage of data.” Jones meets the

  claimed target means by its common memory array 150.

                Jones discloses the structure of “a memory module adapted to enable non-

  volatile storage of data.” For example, Jones discloses “a memory module” (the “common

  memory array 150”) “adapted to enable non-volatile storage of data” (“preferably

  implemented with non-volatile flash memory integrated circuits, enabling the common


                                               90
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 100 of 233 Page ID
                                    #:3882
                     RESTRICTED – ATTORNEY’S EYES ONLY


  memory array to store 10 megabytes of data”). For example, Jones discloses: “The secure

  memory card 100 stores data in a common memory array 150, preferably implemented with non-

  volatile flash memory integrated circuits, enabling the common memory array to store 10 megabytes

  of data in an area small enough to be included on a credit-card sized Type I PCMCIA card.”

  Jones at 3:50-57 (emphasis added). See also, e.g., Jones at 6:5-21 (“The unit 250 encrypts data

  from the data bus buffer 173 prior to storing the data in the common memory array 150, and

  decrypts the data back into its original form when it is retrieved from the common memory

  array 150. This additional encryption mechanism protects data stored in the common

  memory array even if that data is successfully read from the flash memory chips making up

  the array 150.” (emphasis added)).

                 Jones also discloses the recited function of “enabling a defined interaction

  with a host computing device” where “defined interaction” is “an interaction [with a host

  computing device] that can provide one or more of a variety of functionalities.” First, the

  “common memory array 150”of Jones “enabl[es] a defined interaction with a host

  computing device” of the storage of data: “The secure memory card 100 stores data in a

  common memory array 150, preferably implemented with non-volatile flash memory

  integrated circuits, enabling the common memory array to store 10 megabytes of data in an

  area small enough to be included on a credit-card sized Type I PCMCIA card.” Jones at

  3:50-57. The disclosure that the secure memory card stores data is a disclosure of a defined

  interaction. Second, the “common memory array 150” of Jones “enabl[es] a defined

  interaction with a host computing device” by being partitioned into independently accessed

  regions: “The address space provided by the common memory array 150 is preferably



                                                 91
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 101 of 233 Page ID
                                    #:3883
                     RESTRICTED – ATTORNEY’S EYES ONLY


  partitioned into independently accessed regions. ... [A] particular partition may be selected by

  the address decoder 195 which activates particular chip enable lines with the common

  memory enable output 210.” Jones at 5:32-34. Third, the “common memory array 150” of

  Jones “enabl[es] a defined interaction with a host computing device” of allowing data to be

  transferred between the common memory array 150 and the host: “The removable memory

  card contemplated by the present invention allows data stored on the card to be made

  immediately available to the connected host computer upon proper presentation of a

  password known only to an authorized user.” Jones at 2:23-27. Jones further discloses that

  “The secure memory card 100 contemplated the invention is adapted to be connected via its

  PCMCIA interface to the host computer 110 which may in turn be connected to other

  computers by modem, or by a network, as illustrated by the connection of remote computer

  120 via the telecommunications link 130 seen in FIG. 1.” Jones at 3:44-49.

                        d)      [1c] means for enabling communication between the
                                security means and the target means;
                 Jones discloses this element. The parties agreed that this is a means-plus-

  function term subject to 35 U.S.C. § 112(6) and has the following construction:

         Recited function: enabling communication between the security means and
         the target means

         Corresponding structures: conventional computer bus 615.

                 Jones discloses the corresponding structure. For example, Jones discloses

  circuitry and signal lines (e.g., gate 178, internal data bus 179, and associated connections)

  that enable the security means (encryption-decryption unit 177 alone or in combination with

  smartcard I.C. 250) to communicate with the target means (common memory array 150). As



                                                 92
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 102 of 233 Page ID
                                    #:3884
                     RESTRICTED – ATTORNEY’S EYES ONLY


  indicated in Jones (e.g., Figure 1 and associated description in the specification referring to

  “bus buffer” and “data bus”), Jones’ corresponding structure is a conventional computer bus

  that transfers data among multiple components. For example, Jones references Fig. 1

  (shown below) and discloses that the internal encryption/decryption unit 177 is connected

  via gate 178 and an internal data bus 179 to the common memory array 150: “Data transfers

  between the common memory array 150 and the host computer 110 are accomplished via

  the interface data terminals 171, a data bus buffer 173, an internal data bus 175, a internal

  encryption/decryption unit 177, a gate 178 and an internal data bus 179.” Jones at 3:50-67.

  “The attribute memory 190 shares the internal address bus 165, data bus 175 and control bus

  185 with the common memory array 150.” Jones at 4:31-33. See also, e.g., Jones at 4:46-50

  (“Gate 178 prevents the common memory array 150 from exchanging data with the host 150

  via data bus 179 unless an authorization signal is supplied to the gate 178 via a control line

  219 from a card lock logic circuit 220.”); 6:5-14 (“To provide additional security, the data

  transferred over the 16-bit data bus between the data bus buffer 173 and the gate 178 is

  processed by the encryption-decryption unit 177 which prefe[r]ably [i]mplements

  asymmetrical key algorithm, such as DES, based on a key value which stored in and fetched

  from the EEPROM 275 [sic 257] in the Smartcard I.C. 250. The unit 250 encrypts data

  from the data bus buffer 173 prior to storing the data in the common memory array 150,

  and decrypts the data back into its original form when it is retrieved from the common

  memory array 150.”) Figure 1 of Jones is shown below:




                                                 93
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 103 of 233 Page ID
                                    #:3885
                     RESTRICTED – ATTORNEY’S EYES ONLY




                 Jones also discloses the recited function of “enabling communication between

  the security means and the target means.” For example, Jones discloses that the means

  enables the claimed communication (e.g., “data transfers ... are accomplished”). For

  example, Jones states: “Data transfers between the common memory array 150 and the host

  computer 110 are accomplished via the interface data terminals 171, a data bus buffer 173, an

  internal data bus 175, a internal encryption/decryption unit 177, a gate 178 and an internal

  data bus 179.” Jones at 3:50-67 (emphasis added). See also, e.g., Jones at 4:46-50 (“Gate 178

  prevents the common memory array 150 from exchanging data with the host 150 via data

  bus 179 unless an authorization signal is supplied to the gate 178 via a control line 219 from

  a card lock logic circuit 220.”).




                                                94
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 104 of 233 Page ID
                                    #:3886
                     RESTRICTED – ATTORNEY’S EYES ONLY


                        e)      [1d] means for enabling communication with a host
                                computing device;
                 Jones discloses this element. The Court determined that this is a means-plus-

  function term subject to 35 U.S.C. § 112(6) and construed this term as follows:

     Recited Function: enabling communication with a host computing device

     Corresponding Structures:

     1. Input/Output (I/O) device; 2. PCMCIA interface; 3. Cord between housing and
     mating receptacle; 4. Wireless communication interface; 5. Smart card interface; 6.
     Serial interface (such as RS-232); 7. Parallel interface; 8. SCSI interface; or 9. IDE
     interface.

                 Jones discloses the corresponding structure. For example, Jones discloses at

  least “2. PCMCIA interface.” For example, Jones discloses: “As illustrated in FIG. 1 of the

  drawings, the preferred embodiment of the invention takes the form of a personal computer

  memory card indicated generally at 100. The memory card 100 is interconnected with a host

  computer 110 by means of a hardware and software interface which conforms to the Personal Computer

  Memory Card International Association (PCMCIA) standard which has been widely accepted for

  use in laptop and notebook computers.” Jones at 3:15-27 (emphasis added). See also, e.g.,

  Jones at 3:44-49 (“The secure memory card 100 contemplated [by] the invention is adapted

  to be connected via its PCMCIA interface to the host computer 110 which may in tum be

  connected to other computers by modem, or by a network, as illustrated by the connection

  of remote computer 120 via the telecommunications link 130 seen in FIG. 1.”); 3:50-67

  (“Data transfers between the common memory array 150 and the host computer 110 are

  accomplished via the interface data terminals 171, a data bus buffer 173, an internal data bus

  175, a internal encryption/decryption unit 177, a gate 178 and an internal data bus 179.



                                                  95
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 105 of 233 Page ID
                                    #:3887
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Control signals are exchanged between the common memory array 150 and the host

  computer via the PCMCIA interface control terminals 181 and an internal control bus

  185.”); 4:1-22 (“The address terminals 161, data terminals 171 and control terminals 181

  seen in FIG. 1 are a simplified representation of the 68 pin PCMCIA standard interface

  which includes provision for 26 parallel address conductors (A0-A25), 16 parallel data

  conductors (D0-D15) and a remaining set of power and control conductors including power

  and ground connections and a collection of memory control signal connections (enable,

  select, wait, write, detect, etc.). The PCMCIA standard achieves interchangeability of cards

  of different functions by establishing standards for the physical card (dimensions and

  mechanical tolerances for the card and connectors), the card interface (pinout and signal

  definitions), and card software (which specifies the organization of data on the card and the

  record formats and protocols by which configuration information and data is exchanged

  with the host computer).”).

                 Jones also discloses the recited function of “enabling communication with a

  host computing device.” The PCMCIA of Jones “enabl[es] a connection with a host

  computing device” and accomplishes data transfers and exchange of control signals with the

  host computing device. Jones states: “The secure memory card 100 contemplated [by] the

  invention is adapted to be connected via its PCMCIA interface to the host computer 110 which may in

  tum be connected to other computers by modem, or by a network, as illustrated by the

  connection of remote computer 120 via the telecommunications link 130 seen in FIG. 1.”

  Jones at 3:44-49 (emphasis added). Jones also states: “Data transfers between the common

  memory array 150 and the host computer 110 are accomplished via the interface data terminals 171,



                                                   96
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 106 of 233 Page ID
                                    #:3888
                     RESTRICTED – ATTORNEY’S EYES ONLY


  a data bus buffer 173, an internal data bus 175, a internal encryption/decryption unit 177, a

  gate 178 and an internal data bus 179. Control signals are exchanged between the common

  memory array 150 and the host computer via the PCMCIA interface control terminals 181 and an

  internal control bus 185.” Jones at 3:50-67 (emphasis added). See also, e.g., Jones at 4:1-22

  (“The address terminals 161, data terminals 171 and control terminals 181 seen in FIG. 1 are

  a simplified representation of the 68 pin PCMCIA standard interface which includes

  provision for 26 parallel address conductors (A0-A25), 16 parallel data conductors (D0-D15)

  and a remaining set of power and control conductors including power and ground

  connections and a collection of memory control signal connections (enable, select, wait,

  write, detect, etc.).

                          f)     [1e] means for operably connecting the security means
                                 and/or the target means to the host computing device
                                 in response to an instruction from the host computing
                                 device; and
                  Jones discloses this element.10 The Court determined that this is a means-

  plus-function term subject to 35 U.S.C. § 112(6) and construed this term as follows:


          10
           I understand that in its Tentative Claim Construction Order, the Court stated that this
  element cannot be met by a device having only a single mode for a single module:

          This claim language can be read as “operably connecting the security module and the
          target module to the host computing device,” “operably connecting the security
          module or the target module to the host computing device,” or a combination of all
          three possible modes. The claim does not cover a device having only a single mode
          for a single module, for example, a device whose only available mode is to operably
          connect to a target module to the host computing device.

  Tentative Claim Construction Order, at 23 (Sept. 15, 2017). I understand that the above language
  did not appear in the Court’s Markman Order, nor was it contradicted by that Order. See Order
  Regarding Claim Construction, D.I. 122, at 26-30 (Oct. 18, 2017). Should the construction of this
  term be amended or refined, I reserve the right to amend my opinions.



                                                   97
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 107 of 233 Page ID
                                    #:3889
                     RESTRICTED – ATTORNEY’S EYES ONLY


          Recited Function: operably connecting the security means and/or the target
          means to the host computing device in response to an instruction from the
          host computing device

          Corresponding Structures: (1) PCMCIA interface and memory section 612a;
          or (2) Interface and a device or host driver.

                  Jones discloses the first structure identified in the Court’s construction: “(1)

  PCMCIA interface and memory section 612a.” The ’802 patent (at 7:62-8:14) states

  (emphasis added):

          One way in which the operating system software of a host computing device
          can identify the type of a peripheral device is to access a known memory
          section of a memory device of the peripheral device, as established by an
          interface standard developed for that type of peripheral device, that stores data
          representing the type of the peripheral device. This is true for a variety of
          types of peripheral devices, such as, for example, peripheral devices that
          conform to the PCMCIA standard. (The PCMCIA standard, for example, includes
          a specification, called the Card Information Structure, that defines, among other things, a
          location in a portion of memory of a PCMCIA card, denoted as “attribute memory”, that
          stores data identifying the type of the PCMCIA card.) In the system 600, the
          peripheral device 602 is such a device. The memory section of the memory
          device 612 of the peripheral device 602 which the host computing device 601
          seeks to access is shown in FIG. 6 as the memory section 612a, and the data stored
          therein is referred to herein as “peripheral device identification data.”

                  Jones discloses the structure of a “PCMCIA interface and memory section

  612a.” Jones discloses a “PCMCIA interface”—a PCMCIA interface as explained above in

  regard to claim element [1d], which is incorporated by reference. Jones also discloses

  structure equivalent to “memory section 612a”—attribute memory 190 alone or in

  combination with address decoder 195. For example, Jones references Fig. 1 (shown below)

  and discloses: “To implement the PCMCIA interface standard, the secure memory card

  includes a non-volatile attribute memory 190 which stores information enabling the host computer to

  automatically identify the particular PCMCIA card as soon as the card and host are connected, and to



                                                      98
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 108 of 233 Page ID
                                    #:3890
                     RESTRICTED – ATTORNEY’S EYES ONLY


  automatically establish the appropriate hardware/software interface using suitable driver

  software which executes on the host computer 110.” Jones at 4:23-30 (emphasis added).

  Figure 1 of Jones is shown below.




                Jones further discloses: “the attribute memory 190 stores information which

  specifies the nature of the memory card 100 and the format used for the information stored

  on the card. The attribute memory 190 holds a Card Information Structure (‘CIS’) which is

  organized in a “Metaformat” defined in Section 5 of the PCMCIA PC (Personal Computer)

  Card Standard, Release 2.01, for handling numerous different data recording formats. The

  CIS is organized as hierarchy of layers and takes the form of a chain (linked-list) of data

  blocks called “tuples” which begin at address 0 of the attribute memory 190.” Jones at 6:33-

  47 (emphasis added). Jones further describes the attribute memory 190 and associated

  circuitry and signal lines. For example, Jones discloses: “The address terminals 161, data


                                                 99
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 109 of 233 Page ID
                                    #:3891
                     RESTRICTED – ATTORNEY’S EYES ONLY


  terminals 171 and control terminals 181 seen in FIG. 1 are a simplified representation of the

  68 pin PCMCIA standard interface which includes provision for 26 parallel address

  conductors (A0-A25), 16 parallel data conductors (D0-D15) and a remaining set of power

  and control conductors including power and ground connections and a collection of

  memory control signal connections (enable, select, wait, write, detect, etc.). The PCMCIA

  standard achieves interchangeability of cards of different functions by establishing standards

  for the physical card (dimensions and mechanical tolerances for the card and connectors),

  the card interface (pinout and signal definitions), and card software (which specifies the

  organization of data on the card and the record formats and protocols by which

  configuration information and data is exchanged with the host computer).” Jones at 4:1-22.

  See also, e.g., Jones at 3:15-27 (disclosing “[t]he memory card 100 is interconnected with a

  host computer 110 by means of a hardware and software interface which conforms to the

  [PCMCIA] standard”); 3:44-49 (disclosing “[t]he secure memory card 100 ... is adapted to be

  connected via its PCMCIA interface to the host computer 110”); 3:50-67 (disclosing “secure

  memory card 100 stores data in a common memory array 150 ... Data transfers between the

  common memory array 150 and the host computer 110 are accomplished via the interface

  data terminals 171, a data bus buffer 173, an internal data bus 175, a internal

  encryption/decryption unit 177, a gate 178 and an internal data bus 179. Control signals are

  exchanged between the common memory array 150 and the host computer via the PCMCIA

  interface control terminals 181 and an internal control bus 185.”).

                Jones also discloses that its corresponding structure for “(1) PCMCIA

  interface and memory section 612a” (PCMCIA interface and attribute memory 190 alone or



                                                100
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 110 of 233 Page ID
                                    #:3892
                     RESTRICTED – ATTORNEY’S EYES ONLY


  in combination with address decoder 195) performs the recited function of “operably

  connecting ... the target means to the host computing device in response to an instruction

  from the host computing device,” where the target means (as explained above) is common

  memory array 150.

                 I note that Jones’ multiple references to the PCMCIA standards and to

  individual specifications that comprise that standard would have reasonably suggested to one

  of ordinary skill in the art to consider the PCMCIA standards in reading Jones.11 See, e.g.,

  Jones at Abstract (stating that Jones regards “[a] detachable PCMCIA memory card”); 2:10-

  13 (“the present invention takes the form of a removable memory card, preferably

  implemented in conformity with the PCMCIA (Personal Memory Card Industry

  Association) interface standard”); 4:8-19 (“Complete information which defines the

  PCMCIA standard is published by and available from the Personal Computer Memory Card

  International Association, 1030G East Duane Avenue, Sunnyvale, Calif. 94086.”). See also,

  e.g., Jones at 3:16-32; 3:33-36; 3:44-49; 3:50-67; 4:1-8; 4:23-40; 6:33-60; 6:61-7:2; 7:3-20; 7:21-

  8:2; 9:6-10. Moreover, Jones refers to several individual specifications of the PCMCIA

  standards: the PC Card Standard, the Card Services Specification, and the Socket Services

  Specification. See, e.g., Jones at 4:8-22 (“The present embodiment of invention conforms to

  the PC Card Standard Specification, Release 2.01, published in November, 1992.”); 6:36-40

  (“The attribute memory 190 holds a Card Information Structure (‘CIS’) which is organized

  in a ‘Metaformat’ defined in Section 5 of the PCMCIA PC (Personal Computer) Card


         11
           I have also been informed that Jones incorporates by reference the PC Card Standard and
  the Card Services Specification of the November 1992 PCMCIA standard.



                                                 101
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 111 of 233 Page ID
                                    #:3893
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Standard, Release 2.01, for handling numerous different data recording formats.”); 6:47-49

  (“The standard ‘Socket Services’ and ‘Card Services’ card interface software, when

  implemented on a given host computer ....”); 7:3-5 (“The programming interface to the

  PCMCIA Card Services Software is defined in Section 3 of the PCMCIA Standard (Release

  2.01) ....”). See generally Jones (referencing numerous aspects of the PCMCIA standards).

  The November 1992 PC Card Standard (“PC Card Standard”) is attached to my report as

  Exhibit G. The November 1992 Card Services Specification (“Card Services Spec”) is

  attached to my report as Exhibit H.

                 First, Jones with the PCMCIA standards discloses that attribute memory 190

  stores information used for “operably connecting.” Jones states: “the attribute memory 190

  stores information which specifies the nature of the memory card 100 and the format used for the

  information stored on the card. The attribute memory 190 holds a Card Information Structure

  (‘CIS’) which is organized in a ‘Metaformat’ defined in Section 5 of the PCMCIA PC

  (Personal Computer) Card Standard, Release 2.01, for handling numerous different data

  recording formats. The CIS is organized as hierarchy of layers and takes the form of a chain

  (linked-list) of data blocks called ‘tuples’ which begin at address 0 of the attribute memory

  190.” Jones at 6:33-43 (emphasis added). See also, e.g., Jones at 4:23-30 (stating that “non-

  volatile attribute memory 190” stores information allowing the “identif[ication of] the

  particular PCMCIA card” and to “establish the appropriate hardware/software interface”).




                                                  102
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 112 of 233 Page ID
                                    #:3894
                     RESTRICTED – ATTORNEY’S EYES ONLY


                 Also, Jack (John) Young, Director of Hardware Engineering at Spyrus,12

  admitted that, for the PCMCIA standards, such as that used in Jones, the CIS holds

  information regarding the “nature of ... the device,” “information about the card in terms of

  manufacturer name,” “how you access the memory areas,” “whether a command is being

  executed,” “if the response from a command is available,” and the “status ... of the card,”

  among other things. Mr. Young testified:

         Q. And what are card information structures in the context of a Fortezza?

         A. Okay. So the CIS, the card information structure, holds basically things of
         the nature of the -- of the device in terms of its description. There’s what they call
         tuples in the CIS, which give you information about the card in terms of manufacturer
         name, how you access the memory areas on the PCMCIA interface. There’s other areas
         there that are used to indicate whether a command is being executed on the Fortezza
         card. And if --

         Q. Anything else?

         A. And if the response from a command is available.

         Q. Anything else?

         A. Well, there’s a status. You get status of what the -- of the card in terms of what
         state it’s in when it’s -- it can be in variable states. So that just gives you the
         information of what state you’re in.

         Q. Anything else?

         A. No. Well, I’m sure there is, but –

         Q. The CIS and these tuples, you’ll agree that this is a defined part of the
         PCMCIA standard; is that correct?

         A. Okay. Can you -- do you have any more descriptive -- can you be a little
         more specific?
         12
           Mr. Jack (John) Young started working for Spyrus in 1995 and has working for Spyrus
  continuously since then. Young Dep. at 15:14-25. He has been the Director of Hardware
  Engineering since roughly 2006. Id. at 16:9-13. Mr. Young also owns equity shares in SPEX
  Technologies. Id. at 231:21-232:24.



                                                   103
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 113 of 233 Page ID
                                    #:3895
                     RESTRICTED – ATTORNEY’S EYES ONLY


          Q. Is the card information structures part of the PCMCIA standard?

          A. Yes.

          Q. Spyrus didn’t dream up having CIS’s, correct?

          A. No.

          Q. And the -- you said that there are tuples that indicate the manufacturing
          name. Is that part of the PCMCIA standard?

          A. I believe so, yeah.

          Q. And the tuples for how you access the memory areas, is that also part of
          the PCMCIA standard?

          A. Yes.

  Young Dep. at 96:23-98:16 (emphases added; objections omitted).

                   Also, the PCMCIA standards disclose that the Card Information Structure (or

  “CIS”), commonly called the Metaformat, contains information regarding the type of the

  peripheral device: “The information contained in the Card Information Structure [“CIS”] is

  commonly called the Metaformat.” PC Card Standard (DEF_INV0001770) at page 5-4 (also

  stating, “the primary CIS be recorded in Attribute Memory starting at address zero”).

  Information regarding the type of peripheral device is kept in the Metaformat. For example,

  the PC Card Standard states: “The first tuple starting from address 0 in the ATTRIBUTE memory

  space must be either a ‘Device Information tuple’ (tuple code 01H), a ‘Null Control tuple’ (tuple code

  00H), or an ‘End of List tuple’ (tuple code FFH, see Section 5.2.5.5 for processing). Id.

  (emphasis added); id. at page 5-7 (specifying the “basic compatibility tuples”); page 5-13

  (“The device-information tuples contain information about the card’s devices. The tuples

  contain: device speed, device size, device type, and address-space layout information for

  either Attribute-Memory or Common-Memory space.”); id. at page 5-15 (describing the


                                                    104
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 114 of 233 Page ID
                                    #:3896
                     RESTRICTED – ATTORNEY’S EYES ONLY


  “Device Type Field”; “Bits 4 through 7 of byte 0 of the device-speed/ ID sequence indicate

  the device type.”). The PC Card Standard identifies the following Layer 1 Basic

  Compatibility Tuples:




  PC Card Standard at page 5-7.

                  Second, Jones with the PCMCIA standards discloses that attribute memory

  190 alone or in combination with address decoder 195 performs “operably connecting the

  security means and/or the target means to the host computing device in response to an

  instruction from the host computing device.” For example, the PC Card Standard explains

  that the host computing device requests information from the CIS including the type of the

  peripheral: “The routine that reads a given tuple should be coded to start by examining the tuple code. ...



                                                      105
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 115 of 233 Page ID
                                    #:3897
                     RESTRICTED – ATTORNEY’S EYES ONLY


  If the tuple code is known, and if the tuple does not contain active registers (which is the case for

  all standard tuples), then the routine should copy bytes into a buffer in main storage. Bytes should be

  copied from the code byte up to the last byte before the next tuple. If the link field is FFH

  (meaning end-of-list) then a maximum of 256 bytes -the code byte, the link byte and 254

  byte of potential tuple data-should be copied from the card to the main store.” PC Card Standard at

  pages 5-12 to 5-13. Also, the Card Services Spec discloses multiple functions (e.g.,

  “Callback,” “GetConfigurationInfo,” “GetFirst/NextTuple,” and “GetTupleData”) that

  allow for “operably connecting” in response to the instruction: “Card Services clients may

  need to process a PC Card’s Card Information Structure (CIS) to determine if and how they

  will interact with a card detected in a socket. (Some clients may receive all the information

  they require from the CARD_INSERTION event). The Client Utilities functions reduce

  the code required for individual clients to perform such processing. GetFirst/NextTuple

  allow a client to traverse the OS without being aware of how tuple links are evaluated. The

  client may concentrate on what to do with tuple data without having to duplicate the link

  traversal code. The client retrieves the contents of the tuple by using GetTupleData.” Card

  Services Spec at 3-12. See also, e.g., Card Services Spec at pages 3-20 to 3-21 (stating that, for

  a “CARD_INSERTION” event, Card Services uses a “Callback” function that “attempts to

  read the [CIS]” and “uses device information from the [CIS] to create region description

  structures in its internal data area”; “Clients may have enough information provided by a

  GetConfigurationInfo request to determine if they wish to use the PC Card. If they do not

  have enough information, clients may use Card Services functions to further process the

  CIS. Clients may process tuples directly using the memory ReadMemory functions or use



                                                    106
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 116 of 233 Page ID
                                    #:3898
                     RESTRICTED – ATTORNEY’S EYES ONLY


  the tuple processing functions GetFirst/NextTuple, GetFirst/NextRegion or GetFirst/Next

  Partition.”); page 3-24 (stating that “[t]he CLIENT_INFO event requests that the client

  return its client information data,” and indicating that the request uses the “Callback”

  function); page 5-20 (stating that the “GetConfigurationInfo” function “returns information

  about the specified socket and PC Card configuration”). In addition, according to the Card

  Service Spec, the “RequestConfiguration” function “configures the PC Card and socket.

  Card Services will apply power to the socket if the socket was not powered. This function

  must be used by clients that require an I/O interface to their PC Card. The ClientHandle

  returned by RegisterClient is passed in the Handle argument. RequestIO and RequestIRQ

  must be used before calling this function to specify the IO and IRQ requirements for the PC

  Card and socket. After finding an appropriate configuration, RequestConfiguration

  establishes the configuration in the socket adapter and PC Card.” Card Services Spec at

  pages 5-67 to 5-68. Further, “The ConfigIndex field is the value written to the Option

  register for the configuration index required by the PC Card.” Card Services Spec at page 5-

  68. The PC Card Standard similarly states: “The Configuration Option Register is used to

  configure the card and to issue a soft reset to the card. The register is a read/ write register

  which contains two fields. The Configuration Option Register must be implemented in all

  configurable cards,” PC Card Standard at page 4-35, and includes the below summary of

  fields in the Configuration Option Register:




                                                 107
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 117 of 233 Page ID
                                    #:3899
                     RESTRICTED – ATTORNEY’S EYES ONLY




  See also PC Card Standard at page 4-11 (“A card remains in the unconfigured state until the

  Card Configuration Option Register has been written with a valid configuration.”); page 4-34

  (“Each configurable card is identified by a Card Configuration Table in the card's Card

  Information Structure. These cards must have one or more of a set of Card Configuration

  Registers which are used to control the configurable characteristics of the card.”).

                Also, Mr. Jack (John) Young, Director of Hardware Engineering at Spyrus,

  testified that the host computer requests the content of the CIS (including to allow for

  “operably connecting” as discussed above) using the GetTupleData command:

         Q. Are you familiar with the host command under the PCMCIA standard
         called “GetTuples data”?

         A. I’ve heard of it.

         Q. What is a GetTuples data command?

         A. It allows a computer to be able to read the information from the -- from a
         device that’s connected to the PCMCIA bus.

         Q. When you say “allows to read,” what do you mean? If a PCMCIA card
         receives a GetTuples data command, what does it do?

         A. It will return the card information structure.

  Young Dep. at 179:16-180:2.




                                                108
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 118 of 233 Page ID
                                    #:3900
                     RESTRICTED – ATTORNEY’S EYES ONLY


                        g)     [1f] means for mediating communication of data
                               between the host computing device and the target
                               means so that the communicated data must first pass
                               through the security means.
                 Jones discloses this element. The Court determined that this is a means-plus-

  function term subject to 35 U.S.C. § 112(6) and construed this term as follows:

         Recited Function: mediating communication of data between the host
         computing device and the target means so that the communicated data must
         first pass through the security means

         Corresponding Structures: Interface control device 910 (as shown in Fig. 9B).

         1.      Under the Court’s construction, this corresponding structure must be either

  literally present or an equivalent must be present. Under this proper construction, Jones

  teaches many of the structures shown in Fig. 9B, but does not teach the structures associated

  with the “Compact Flash Interface,” such as the “Compact Flash I/O Control,” “Compact

  Flash Data Buffer,” and the “Compact Flash Sector Center.” As I understand the Court’s

  construction, these structures must be part of the corresponding structure for this claim

  element. However, as I discuss below with respect to obviousness, a skilled artisan could

  and would have modified Jones to accommodate Compact Flash, and thus would have

  included this structure.

                 However, as SPEX has applied this element in its infringement contentions,

  Jones discloses the equivalent of the corresponding structure of an “[i]nterface control

  device 910 (as shown in Fig. 9B).” In particular, Jones discloses at least address bus

  terminals 161, address bus buffer circuit 163, address bus 165, interface data terminals 171,

  data bus buffer 173, internal data bus 175, gate 178, internal data bus 179, card lock logic

  220, lock circuit enable line 221, address decoder 195, attribute memory 190, interface


                                                109
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 119 of 233 Page ID
                                    #:3901
                     RESTRICTED – ATTORNEY’S EYES ONLY


  control terminals 181, control bus 185, and associated connections. Jones states: “The

  secure memory card 100 stores data in a common memory array 150, preferably

  implemented with non-volatile flash memory integrated circuits, enabling the common

  memory array to store 10 megabytes of data in an area small enough to be included on a

  credit-card sized Type I PCMCIA card. The data is stored in random access locations

  specified by address values supplied via the PCMCIA’s standard 26-bit address bus terminals

  161. The address terminals 161 provide address signals to an input address bus buffer circuit 163

  which drives an internal address bus 165. Data transfers between the common memory array

  150 and the host computer 110 are accomplished via the interface data terminals 171, a data bus

  buffer 173, an internal data bus 175, a internal encryption/decryption unit 177, a gate 178 and an

  internal data bus 179. Control signals are exchanged between the common memory array 150

  and the host computer via the PCMCIA interface control terminals 181 and an internal control bus

  185.” Jones at 3:50-67 (emphasis added). Further, Jones states: “Data transfers and

  operations, both within the memory card 100 and between the card 100 and the host

  computer 110, are controlled by the card lock logic circuit 220. When the lock circuit enable line 221 is

  activated in response to the detection of an access control command address value by address

  decoder 195, the card lock logic circuit 220 responds to commands and data supplied to the internal data

  bus 175 from the host computer 110 via the data conductors 171 and the data bus buffers 173. The card

  lock logic circuit 220, the UART 230 and the smartcard I.C. 260 operate under the control

  of a common timing signal provided by an on-card clock generator circuit seen at 290 in

  FIG. 1.” Jones at 5:20-31 (emphasis added).




                                                     110
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 120 of 233 Page ID
                                    #:3902
                     RESTRICTED – ATTORNEY’S EYES ONLY


                The elements of Fig. 9B of the ’802 patent have equivalent structure in Jones.

  For example, the three connections to the PCMCIA interface (I/O controller, address, data)

  and associated buffers and connections in Fig. 9B correspond to the three interface

  terminals and associated buffers and connections in Jones. See, e.g., Jones at 4:1-8 (“The

  address terminals 161, data terminals 171 and control terminals 181 seen in FIG. 1 are a

  simplified representation of the 68 pin PCMCIA standard interface which includes provision

  for 26 parallel address conductors (A0-A25), 16 parallel data conductors (D0-D15) and a

  remaining set of power and control conductors including power and ground connections

  and a collection of memory control signal connections (enable, select, wait, write, detect,

  etc.”). Compare, for example, Fig. 9B of the ’802 patent with Fig. 1 of Jones:




                                                111
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 121 of 233 Page ID
                                    #:3903
                     RESTRICTED – ATTORNEY’S EYES ONLY




  As another example, the “Config Registers” of Fig. 9B correspond to the attribute memory

  190 in Jones. See, e.g., PC Card Standard at page 4-4 (describing, as a “Memory Card

  Feature,” that the “Attribute Memory space may be divided into areas for: ... Configuration

  Registers – an optional set of registers which allow the card to be configured by the

  system”).

                Finally, while certain elements of Fig. 9B regard interacting with the compact

  flash interface (e.g., Compact Flash Sector Cntr, Compact Flash I/O Control, Compact Flash

  Data Buffer, and Card Enable Decoder), Jones has structure for interacting with its non-

  volatile flash memory. First, Jones discloses that common memory array 150 is a flash

  memory. See, e.g., Jones at 3:50-55 (“The secure memory card 100 stores data in a common

  memory array 150, preferably implemented with non-volatile flash memory integrated

  circuits ....”). Second, Jones describes how it has structure that addresses access to and data

  exchange with common memory array 150. Jones states: “[T]he address decoder 195 selects

  the common memory array 150 whenever the address on address bus 165 is within the

                                                112
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 122 of 233 Page ID
                                    #:3904
                     RESTRICTED – ATTORNEY’S EYES ONLY


  address space of array 150 by energizing an common memory enable line 210 which supplies

  an enable signal to the gate 178 in the data pathway to the common memory array 150. Gate

  178 prevents the common memory array 150 from exchanging data with the host 150 via

  data bus 179 unless an authorization signal is supplied to the gate 178 via a control line 219

  from a card lock logic circuit 220. The card lock logic circuit 220 is connected to address

  decoder 195 via the lock enable line 221, permitting card logic 220 to identify addresses

  which designate memory locations in the common memory array 150 to which access may

  be denied under appropriate circumstances. The card lock logic circuit 220 is connected to

  the internal data bus 175 which provides a pathway for downloading memory access control

  commands from the host computer 110.” Jones at 4:41-58.

                 The ’802 patent explains that the bulk of Fig. 9B would “readily be

  understood by those skilled in the art.” After identifying “interface control device 910” and

  “configuration registers 911,” the ’802 patent states that the “remainder of the functional

  blocks of the interface control device 910 shown in FIG. 9B perform functions and operate

  in a manner that can readily be understood by those skilled in the art.” ’802 at 17:47-50.

  Indeed, the remainder of Fig. 9B shows standard functionality for a PCMCIA card. For

  example, Fig. 9B shows various “buffers,” which are temporary storage for data and other

  information as that information moves through the structures of the card, and additionally

  shows various busses for the transmission of data and commands from the various structure

  Fig. 9B also shows a Command Detector used to process incoming commands, and a “state

  controller.”




                                                113
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 123 of 233 Page ID
                                    #:3905
                     RESTRICTED – ATTORNEY’S EYES ONLY


                 Jones also discloses the recited function of “mediating communication of data

  between the host computing device and the target means so that the communicated data

  must first pass through the security means.” For example, for security means corresponding

  to encryption-decryption unit 177, Jones states: “To provide additional security, the data

  transferred over the l6-bit data bus between the data bus buffer 173 and the gate 178 is

  processed by the encryption-decryption unit 177 which prefe[r]ably [i]mplements a symmetrical key

  algorithm, such as DES, based on a key value which stored in and fetched from the

  EEPROM 275 in the smartcard I.C. 250. The unit 250 encrypts data from the data bus

  buffer 173 prior to storing the data in the common memory array 150, and decrypts the data

  back into its original form when it is retrieved from the common memory array 150. This

  additional encryption mechanism protects data stored in the common memory array even if

  that data is successfully read from the flash memory chips making up the array 150. As

  discussed in more detail later, the secure key storage mechanism provided by the memory

  card may also be used to protect sensitive data being manipulated by mechanisms external to

  the memory card 100.” Jones at 6:5-21 (emphasis added). See also, e.g., Jones at 5:20-31

  (“Data transfers and operations, both within the memory card 100 and between the card 100

  and the host computer 110, are controlled by the card lock logic circuit 220. When the lock

  circuit enable line 221 is activated in response to the detection of an access control

  command address value by address decoder 195, the card lock logic circuit 220 responds to

  commands and data supplied to the internal data bus 175 from the host computer 110 via

  the data conductors 171 and the data bus buffers 173. The card lock logic circuit 220, the

  UART 230 and the smartcard I.C. 260 operate under the control of a common timing signal



                                                 114
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 124 of 233 Page ID
                                    #:3906
                     RESTRICTED – ATTORNEY’S EYES ONLY


  provided by an on-card clock generator circuit seen at 290 in FIG. 1.”). See also, e.g., Jones at

  Title (referencing “Encrypted Data Storage”); 1:33-49 (referencing DES and RSA); 9:48-54

  (referencing the “DES and RSA Encryption schemes”); As another example, for security

  means corresponding to encryption-decryption unit 177 in combination with smartcard I.C.

  250, Jones states: “To provide additional security, the data transferred over the l6-bit data

  bus between the data bus buffer 173 and the gate 178 is processed by the encryption-decryption unit

  177 which prefe[r]ably [i]mplements a symmetrical key algorithm, such as DES, based on a key value which

  stored in and fetched from the EEPROM 275 in the smartcard I.C. 250. The unit 250 encrypts data

  from the data bus buffer 173 prior to storing the data in the common memory array 150, and decrypts the

  data back into its original form when it is retrieved from the common memory array 150. This additional

  encryption mechanism protects data stored in the common memory array even if that data is successfully read

  from the flash memory chips making up the array 150.” Jones at 6:5-17. As another example, for

  security means corresponding to encryption-decryption unit 177 in combination with

  smartcard I.C. 250, Jones states: “Once a password has been stored for a particular partition, the card

  lock logic circuit 220 has exclusive control over access to that partition. Any attempt to access that partition

  (as detected by the address decoder 195) will be rejected, notifying the device driver software that a

  valid password must be provided. The driver software then prompts the user with a request

  for a valid password which, when entered, is sent via the data buffer 173 for validation. The

  card lock logic 220 routes the offered password to the smartcard I.C. with a request that it be compared with

  the password stored in the EEPROM 257. If the passwords match, the smartcard I.C. so notifies the card

  lock logic 220 which in turn notifies the device driver software executing in the host that the partition has

  been successfully unlocked. Thereafter, when addresses within the unlocked partition are



                                                        115
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 125 of 233 Page ID
                                    #:3907
                     RESTRICTED – ATTORNEY’S EYES ONLY


  detected by the address decoder 195, the card lock logic will activate the gate 178 to permit

  data transfers between that partition and the data terminals 171.” Jones at 5:54-6:4. See also,

  e.g., Jones at 5:42-53 (“The access password itself is stored in the EEPROM 257 within the

  smartcard I.C. 250, the password storage operation being accomplished within the memory card 100

  whenever a card lock logic activation address is supplied via address terminals 161 and the address buffer

  163 to the address decoder 195 which in turn activates the card logic enable line 221. A

  password loading command applied via the data interface terminals 171 from the host

  computer is recognized by card lock logic 220 which channels the subsequent data sequence

  (the password itself) via the UART 230 and the serial port 255 of the smartcard I.C. 250 for

  storage at a predetermined location in the EEPROM 257.” (emphasis added)).

                   2.      ’802 Claim 2
                           a)       A peripheral device as in claim 1, wherein the target
                                    means comprises means for non-volatilely storing
                                    data.
                   Jones discloses this claim. First, Jones discloses claim 1, as explained above

  and incorporated herein. Second, Jones discloses the element of “wherein the target means

  comprises means for non-volatilely storing data.” The parties agreed that “means for non-

  volatilely storing data” is a means-plus-function term subject to 35. U.S.C. § 112(6) and has

  the following construction:

          Recited Function: non-volatilely storing data

          Corresponding Structures: non-volatile memory devices

                   Jones discloses the corresponding structure and the recited function. For

  example, Jones discloses non-volatile memory devices (“common memory array 150,



                                                       116
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 126 of 233 Page ID
                                    #:3908
                     RESTRICTED – ATTORNEY’S EYES ONLY


  preferably implemented with non-volatile flash memory integrated circuits”) that non-

  volatilely store data (“enabling the common memory array to store 10 megabytes of data”).

  Specifically, Jones discloses: “The secure memory card 100 stores data in a common memory

  array 150, preferably implemented with non-volatile flash memory integrated circuits, enabling

  the common memory array to store 10 megabytes of data in an area small enough to be included

  on a credit-card sized Type I PCMCIA card.” Jones at 3:50-55 (emphasis added). See also,

  e.g., the citations and commentary accompanying element [1b]; Jones at 3:44-49 (“The secure

  memory card 100 contemplated the invention is adapted to be connected via its PCMCIA

  interface to the host computer 110 which may in tum be connected to other computers by

  modem, or by a network, as illustrated by the connection of remote computer 120 via the

  telecommunications link 130 seen in FIG. 1.”).

                 3.     ’802 Claim 11
                        a)      [11pre] A peripheral device, comprising
                 To the extent the preamble is limiting, Jones discloses this element. The

  language of this element is identical to that of the preamble of claim 1. The citations and

  commentary accompanying the preamble of claim 1 apply here as well.

                        b)      [11a] security means for enabling one or more security
                                operations to be performed on data;
                 Jones discloses this element. The language of this element is identical to that

  of claim element [1a]. The citations and commentary accompanying element [1a] apply here

  as well.




                                                117
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 127 of 233 Page ID
                                    #:3909
                     RESTRICTED – ATTORNEY’S EYES ONLY


                      c)     [11b] target means for enabling a defined interaction
                             with a host computing device;
               Jones discloses this element. The language of this element is identical to that

  of claim element [1b]. The citations and commentary accompanying element [1b] apply here

  as well.

                      d)     [11c] means for enabling communication between the
                             security means and the target means;
               Jones discloses this element. The language of this element is identical to that

  of claim element [1c]. The citations and commentary accompanying element [1c] apply here

  as well.

                      e)     [11d] means for enabling communication with a host
                             computing device; and
               Jones discloses this element. The language of this element is identical to that

  of claim element [1d]. The citations and commentary accompanying element [1d] apply here

  as well.

                      f)     [11e] means for mediating communication of data
                             between the host computing device and the target
                             means so that the communicated data must first pass
                             through the security means.
               Jones discloses this element. The language of this element is identical to that

  of claim element [1f]. The citations and commentary accompanying element [1f] apply here

  as well.




                                              118
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 128 of 233 Page ID
                                    #:3910
                     RESTRICTED – ATTORNEY’S EYES ONLY


                4.     ’802 Claim 12
                       a)     A peripheral device as in claim 11, wherein the target
                              means comprises means for non-volatilely storing
                              data.
                Jones discloses this claim. First, Jones discloses claim 11, as explained above

  and incorporated herein. Second, Jones discloses the element of “wherein the target means

  comprises means for non-volatilely storing data.” The language of this element is identical

  to that of claim 2. The citations and commentary accompanying claim 2 apply here as well.

                5.     ’802 Claim 38
                       a)     [38pre] For use in a peripheral device adapted for
                              communication with a host computing device,
                              performance of one or more security operations on
                              data, and interaction with a host computing device in
                              a defined way, a method comprising the steps of:
                To the extent the preamble is limiting, Jones discloses this element. First,

  Jones discloses “a peripheral device,” as explained in the citations and commentary

  accompanying the preamble of claim 1.

                Second, Jones discloses that the device is “adapted for communication with a

  host computing device,” as explained in the citations and commentary accompanying

  element [1d], excluding the means plus function analysis.

                Third, Jones discloses “performance of one or more security operations on

  data,” as explained in the citations and commentary accompanying element [1a], excluding

  the means plus function analysis.

                Finally, Jones discloses “interaction with a host computing device in a defined

  way.” The Court construed “interaction with a host computing device in a defined way” in



                                               119
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 129 of 233 Page ID
                                    #:3911
                     RESTRICTED – ATTORNEY’S EYES ONLY


  the same way as it construed “defined interaction.” Jones discloses this element as explained

  in the citations and commentary accompanying elements [1b] and [1d], excluding the means

  plus function analysis.

                        b)      [38a] receiving a request from a host computing
                                device for information regarding the type of the
                                peripheral device; and
                 Jones discloses this element. First, as explained above in the citations and

  commentary accompanying element [1e] of the ’802 patent, Jones, with the PCMCIA

  standard, discloses receiving a request from a host computing device for information stored

  in the Card Information System (“CIS”). The Card Services Spec discloses multiple

  functions (e.g., “Callback,” “GetFirst/NextTuple,” and “GetTupleData”) that can be used to

  request information including the type of peripheral device from the CIS: “Card Services

  clients may need to process a PC Card’s Card Information Structure (CIS) to determine if

  and how they will interact with a card detected in a socket. (Some clients may receive all the

  information they require from the CARD_INSERTION event). The Client Utilities

  functions reduce the code required for individual clients to perform such processing.

  GetFirst/NextTuple allow a client to traverse the OS without being aware of how tuple links

  are evaluated. The client may concentrate on what to do with tuple data without having to

  duplicate the link traversal code. The client retrieves the contents of the tuple by using

  GetTupleData.” Card Services Spec at page 3-12. Second, Jones, with the PCMCIA

  standard, discloses that the information requested by the host includes “information

  regarding the type of the peripheral device,” such as the “identi[ty] [of] the particular

  PCMCIA card,” “the appropriate hardware/software interface,” and “device speed, device



                                                 120
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 130 of 233 Page ID
                                    #:3912
                     RESTRICTED – ATTORNEY’S EYES ONLY


  size, device type, and address-space layout information.” Jones states: “To implement the

  PCMCIA interface standard, the secure memory card includes a non-volatile attribute

  memory 190 which stores information enabling the host computer to automatically identify the

  particular PCMCIA card as soon as the card and host are connected, and to automatically

  establish the appropriate hardware/software interface using suitable driver software which executes

  on the host computer 110.” Jones at 4:23-30 (emphasis added). The PC Card Standard

  states: “The device-information tuples contain information about the card’s devices. The

  tuples contain: device speed, device size, device type, and address-space layout information

  for either Attribute-Memory or Common-Memory space.” PC Card Standard at page 5-13.

                         c)      [38b] providing to the host computing device, in
                                 response to the request, information regarding the
                                 type of the defined interaction.
                 Jones discloses this element. The Court determined that “providing to the

  host computing device, in response to the request, information regarding the type of the

  defined interaction” did not need construction. However, the Court construed “defined

  interaction” as “an interaction [with a host computing device] that can provide one or more

  of a variety of functionalities” and determined that “defined interaction” and “interaction

  with a host computing device in a defined way” (which is stated in claim element [38pre])

  should be “construed the same.”

                 The citations and commentary accompanying element [38a] also disclose

  providing “information regarding the type of the defined interaction” to “the host

  computing device, in response to the request.” For example, Jones states that the response

  to the request may include information regarding the “appropriate hardware/software



                                                  121
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 131 of 233 Page ID
                                    #:3913
                     RESTRICTED – ATTORNEY’S EYES ONLY


  interface”: “To implement the PCMCIA interface standard, the secure memory card includes

  a non-volatile attribute memory 190 which stores information enabling the host computer to

  automatically identify the particular PCMCIA card as soon as the card and host are

  connected, and to automatically establish the appropriate hardware/software interface using suitable driver

  software which executes on the host computer 110.” Jones at 4:23-30 (emphasis added). As another

  example, the PC Card Standard states that the tuples contain information regarding the

  defined interaction such as the speed of the device, the size of the device and the memory

  layout of the device: “The device-information tuples contain information about the card’s

  devices. The tuples contain: device speed, device size, device type, and address-space layout

  information for either Attribute-Memory or Common-Memory space.” PC Card Standard at

  page 5-13.

                  6.      ’802 Claim 39
                          a)       [39pre] For use in a peripheral device adapted for
                                   communication with a host computing device,
                                   performance of one or more security operations on
                                   data, and interaction with a host computing device in
                                   a defined way, a method comprising the steps of:
                  To the extent the preamble is limiting, Jones discloses this element. The

  language of this element is identical to that of claim element [38pre]. The citations and

  commentary accompanying the preamble of claim 38 apply here as well.

                          b)       [39a] communicating with the host computing device
                                   to exchange data between the host computing device
                                   and the peripheral device;
                  Jones discloses this element. For example, Jones discloses “communicating

  with the host computing device to exchange data between the host computing device and


                                                     122
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 132 of 233 Page ID
                                    #:3914
                     RESTRICTED – ATTORNEY’S EYES ONLY


  the peripheral device,” as explained in the citations and commentary accompanying claim

  elements [1b] and [1d], excluding the means plus function analysis.

                        c)     [39b] performing one or more security operations and
                               the defined interaction on the exchanged data; and
                Jones discloses this element. Specifically, Jones discloses “performing one or

  more security operations and the defined interaction on the exchanged data,” as explained in

  the citations and commentary accompanying claim elements [1a], [1b], and [1d], excluding

  the means plus function analysis.

                        d)     [39c] mediating communication of the exchanged
                               data between the host computing device and the
                               peripheral device so that the exchanged data must first
                               pass through means for performing the one or more
                               security operations.
                Jones discloses this element. Specifically, this element’s language is similar to

  the language of claim element [1f] (“means for mediating communication of data between

  the host computing device and the target means so that the communicated data must first

  pass through the security means”). The citations and commentary accompanying claim

  element [1f], excluding the means plus function analysis, are equally applicable here.

  Further, the citations and commentary accompanying claim elements [1a] and [1b], excluding

  the means plus function analysis, discusses the data passing through means for performing

  one or more security operations.

                7.      ’135 Claim 55
                        a)     [55pre] For use in a modular device adapted for
                               communication with a host computing device, the
                               modular device comprising a security module that is
                               adapted to enable one or more security operations to


                                               123
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 133 of 233 Page ID
                                    #:3915
                     RESTRICTED – ATTORNEY’S EYES ONLY


                               be performed on data and a target module that is
                               adapted to enable a defined interaction with the host
                               computing device, a method comprising the steps of:
                To the extent the preamble is limiting, Jones discloses this element. As

  explained below, Jones discloses: (1) a “modular device” (according to the Court’s

  construction) “adapted for communication with a host computing device” and “compris[es]”

  (2) “a security module that is adapted to enable one or more security operations to be

  performed on data” and (3) “a target module that is adapted to enable a defined interaction

  with the host computing device.”

                First, Jones discloses a “modular device adapted for communication with a

  host computing device.” The Court’s construction for both “modular device” and

  “peripheral device” is the same: “a device that operates functionally separate from a host

  computing device and that is connected to the host computing device, including such

  devices in the same housing as the host computing device.” Jones discloses a “modular

  device,” as explained in the citations and commentary accompanying the preamble of claim 1

  of the ’802 patent. Jones also discloses that the device is “adapted for communication with a

  host computing device,” as explained in the citations and commentary accompanying

  element [1d] of the ’802 patent, excluding the means plus function analysis.

                Second, Jones discloses a “security module that is adapted to enable one or

  more security operations to be performed on data.” The Court construed this term in the

  same way as it construed “security means for enabling one or more security operations to be

  performed on data.” Accordingly, the citations and commentary accompanying element [1a]

  of the ’802 patent apply here as well.



                                               124
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 134 of 233 Page ID
                                    #:3916
                     RESTRICTED – ATTORNEY’S EYES ONLY


                Third, Jones discloses a “target module that is adapted to enable a defined

  interaction with the host computing device.” The parties agreed that this term should be

  construed in the same way as “target means for enabling a defined interaction with a host

  computing device.” The Court also construed “defined interaction” the same across both

  Asserted Patents. Accordingly, the citations and commentary accompanying element [1b] of

  the ’802 patent apply here as well.

                        b)     [55a] receiving a request from the host computing
                               device for information regarding the type of the
                               modular device;
                Jones discloses this element. The only substantive difference between this

  element and element [38a] of the ’802 patent is its reference to “modular device” instead of

  “peripheral device.” As comparison, element [38a] of the ’802 patent states: “receiving a

  request from a host computing device for information regarding the type of the peripheral

  device; and.” As stated above, the Court’s construction for both “modular device” and

  “peripheral device” is the same: “a device that operates functionally separate from a host

  computing device and that is connected to the host computing device, including such

  devices in the same housing as the host computing device.” Accordingly, the citations and

  commentary accompanying element [38a] of the ’802 patent apply here as well.

                        c)     [55b] providing the type of the target module to the
                               host computing device in response to the request; and
                Jones discloses this element. The citations and commentary accompanying

  element [38a] of the ’802 patent also disclose “providing the type of the target module to the

  host computing devices in response to the request.” For example, the citations and

  commentary accompanying element [38a] of the ’802 patent reflect providing the “nature of

                                               125
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 135 of 233 Page ID
                                    #:3917
                     RESTRICTED – ATTORNEY’S EYES ONLY


  the memory card 100 and the format used for information stored on the card,” Jones at

  6:33-43, and the “device speed, device size, device type, and address space-layout

  information for either the Attribute-Memory or Common-Memory space,” PC Card

  Standard at 5-13.

                       d)      [55c] operably connecting the security module and/or
                               the target module to the host computing device in
                               response to an instruction from the host computing
                               device.
                Jones discloses this element. The Court determined that no construction of

  this element was necessary. However, the Court construed element [1e] of the ’802 patent

  (“means for operably connecting the security means and/or the target means to the host

  computing device in response to an instruction from the host computing device; and”) to

  have a recited function that is identical to this element, except replacing “module” with

  “means”: “operably connecting the security means and/or the target means to the host

  computing device in response to an instruction from the host computing device.”

  Accordingly, the citations and commentary accompanying element [1e] of the ’802 patent

  apply here as well, excluding the means plus function analysis.

                8.     ’135 Claim 56
                       a)      A method as in claim 55, wherein the security module
                               is adapted to enable communication with the host
                               computing device and the target module, and the
                               target module is adapted to enable communication
                               with the security module and prevent direct
                               communication with the host computing device, the
                               method further comprising the step of controlling the
                               security module to communicate with the target
                               module so as to obtain information from the target



                                               126
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 136 of 233 Page ID
                                    #:3918
                     RESTRICTED – ATTORNEY’S EYES ONLY


                              module that can be used to identify the type of the
                              target module.
                Jones discloses this claim. First, Jones discloses claim 55, as explained above

  and incorporated herein. Second, and to the extent the preamble is limiting, Jones discloses

  the remaining elements, as explained in the citations and commentary provided for the

  preamble and elements [55a], [55b], and [55c] of Claim 55 of the ’135 patent and as

  explained below.

         2.     Jones discloses that its “security module is adapted to enable communication

  with the host computing device and the target module.” First, Jones discloses enabling

  communication between the security module and the target module, as explained in the

  citations and commentary provided for claim element [1c] of the ’802 patent, excluding the

  means plus function analysis. Second, Jones discloses enabling communication between the

  security module and the host computing device, as explained in the citations and

  commentary provided for claim elements [1e] and [1f] of the ’802 patent, excluding the

  means plus function analysis.

         3.     Jones also discloses that its “target module is adapted to enable

  communication with the security module and prevent direct communication with the host

  computing device.” First, Jones discloses enabling communication between the security

  module and the target module, as explained in the citations and commentary provided for

  claim element [1c] of the ’802 patent, excluding the means plus function analysis. Second,

  Jones discloses that the “target module is adapted to ... prevent direct communication with

  the host computing device.” For example, Jones states that it contains “storage-access

  locking circuitry” that is “adapted to prevent access to the data stored on the memory card


                                               127
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 137 of 233 Page ID
                                    #:3919
                     RESTRICTED – ATTORNEY’S EYES ONLY


  unless the would-be user first presents identifying information.” Jones at 2:17-20. See also,

  e.g., Jones at 5:20-6:4. Jones also states that common memory array 150 “is preferably

  partitioned into independently accessed regions” and explains that “[o]nce a password has

  been stored for a particular partition ... [a]ny attempt to access that partition ... will be

  rejected” and that a user is prompted for a password. Jones at 5:54-60. See also, e.g., Jones at

  8:35-41 (“It is important to observe that the data stored in a protected partition within the

  memory card 100 is available only to those who possess both the card and the password.”).

  As another example, Jones states that the common memory array 150 can be used to “stor[e]

  additional passwords, key values, access codes and the like” to “support encryption and

  decryption systems, systems employing digital signatures, and secure telecommunications

  access protocols” Jones at 7:61-8:2. As another example, the target module is located such

  that the security module is between it and the host computer. See Jones at Fig. 1; 3:60-64

  (“Data transfers between the common memory array 150 and the host computer 110 are

  accomplished via the interface data terminals 171, a data bus buffer 173, an internal data bus

  175, a internal encryption/decryption unit 177, a gate 178 and an internal data bus 179.”);

  4:41-55 (“[T]he address decoder 195 selects the common memory array 150 whenever the

  address on address bus 165 is within the address space of array 150 by energizing an

  common memory enable line 210 which supplies an enable signal to the gate 178 in the data

  pathway to the common memory array 150. Gate 178 prevents the common memory array

  150 from exchanging data with the host 150 via data bus 179 unless an authorization signal is

  supplied to the gate 178 via a control line 219 from a card lock logic circuit 220. The card

  lock logic circuit 220 is connected to address decoder 195 via the lock enable line 221,



                                                  128
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 138 of 233 Page ID
                                    #:3920
                     RESTRICTED – ATTORNEY’S EYES ONLY


  permitting card logic 220 to identify addresses which designate memory locations in the

  common memory array 150 to which access may be denied under appropriate

  circumstances.”).

                Jones also discloses “the method further comprising the step of controlling

  the security module to communicate with the target module so as to obtain information

  from the target module that can be used to identify the type of the target module.” This

  element is disclosed as explained in the citations and commentary provided for the preamble

  and elements [55a], [55b], and [55c] of Claim 55 of the ’135 patent. In addition, Jones states

  that the common memory array 150 can be used to “stor[e] additional passwords, key values,

  access codes and the like” to “support encryption and decryption systems, systems

  employing digital signatures, and secure telecommunications access protocols” Jones at

  7:61-8:2. Also, Jones states that the smartcard I.C. 250 can store passwords associated with

  partitions in the common memory array 150. See Jones at 5:32-59 (“The address space

  provided by the common memory array 150 is preferably partitioned into independently

  accessed regions. Each partition is specified in a Card Information Structure or ‘CIS’ (to be

  described) which is stored in the attribute memory 190, and preferably corresponds to the

  memory space provided by one or more integrated circuits making up the array 150 such

  that a particular partition may be selected by the address decoder 195 which activates

  particular chip enable lines with the common memory enable output 210. The access

  password itself is stored in the EEPROM 257 within the smartcard I.C. 250 .... Once a

  password has been stored for a particular partition, the card lock logic circuit 220 has

  exclusive control over access to that partition. Any attempt to access that partition (as



                                                129
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 139 of 233 Page ID
                                    #:3921
                     RESTRICTED – ATTORNEY’S EYES ONLY


  detected by the address decoder 195) will be rejected, notifying the device driver software

  that a valid password must be provided.”).

                9.      ’135 Claim 57
                        a)     [57pre] For use in a modular device adapted for
                               communication with a host computing device, the
                               modular device comprising a security module that is
                               adapted to enable one or more security operations to
                               be performed on data and a target module that is
                               adapted to enable a defined interaction with the host
                               computing device, a method comprising the steps of:
                To the extent the preamble is limiting, Jones discloses this element. The

  language of this element is identical to that of the preamble of claim 55 of the ’135 patent.

  Accordingly, the citations and commentary accompanying the preamble of claim 55 are

  equally applicable here.

                        b)     [57a] communicating with the host computing device
                               to exchange data between the host computing device
                               and the modular device;
                Jones discloses this element. The language of this element differs from that of

  element [39a] of the ’802 patent only in its reference to “modular device.” As comparison,

  element [39a] of the ’802 patent states: “communicating with the host computing device to

  exchange data between the host computing device and the peripheral device.” As explained

  above, the Court’s construction for both “modular device” and “peripheral device” is the

  same: “a device that operates functionally separate from a host computing device and that is

  connected to the host computing device, including such devices in the same housing as the

  host computing device.” Accordingly, the citations and commentary accompanying element

  [39a] of the ’802 patent are equally applicable here.


                                                130
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 140 of 233 Page ID
                                    #:3922
                     RESTRICTED – ATTORNEY’S EYES ONLY


                        c)     [57b] performing one or more security operations and
                               the defined interaction on the exchanged data;
                 Jones discloses this element. The exemplary citations and commentary

  regarding “a security module that is adapted to enable one or more security operations to be

  performed on data” previously provided for the preamble of Claim 55 of the ’135 patent are

  applicable here as well.

                 Further, the exemplary citations and commentary regarding “a target module

  that is adapted to enable a defined interaction with the host computing device,” previously

  provided for the preamble (and elements [a]-[c], which are referenced in connection with the

  preamble) of Claim 55 of the ’135 apply here as well.

                        d)     [57c] mediating communication of the exchanged
                               data between the host computing device and the
                               modular device so that the exchanged data must first
                               pass through the security module; and
                 Jones discloses this element. The language of this element is similar to the

  language of claim element [1f] of the ’802 patent, which states: “means for mediating

  communication of data between the host computing device and the target means so that the

  communicated data must first pass through the security means.” Accordingly, the citations

  and commentary accompanying claim element [1f] of the ’802 patent apply here, except the

  means plus function analysis.




                                                131
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 141 of 233 Page ID
                                    #:3923
                     RESTRICTED – ATTORNEY’S EYES ONLY


                        e)     [57d] operably connecting the security module and/or
                               the target module to the host computing device in
                               response to an instruction from the host computing
                               device.
                Jones discloses this element. The language of this element is identical to that

  of element [55c] of the ’135 patent. Accordingly, the citations and commentary previously

  provided for element [55c] of the ’135 patent apply here as well.

                10.     ’135 Claim 58
                        a)     [58pre] For use in a modular device adapted for
                               communication with a host computing device, the
                               modular device comprising a security module that is
                               adapted to enable one or more security operations to
                               be performed on data and a target module that is
                               adapted to enable a defined interaction with the host
                               computing device, a method comprising the steps of:
                To the extent the preamble is limiting, Jones discloses this element. The

  language of this element is identical to that of the preamble of Claim 55 of the ’135 patent.

  Accordingly, the citations and commentary previously provided for the preamble of Claim

  55 of the ’135 patent apply here as well.

                        b)     [58a] receiving an instruction from a host computing
                               device regarding operation of the modular device; and
                Jones discloses this element. First, as explained above in regard to element

  [38a] of the ’802 patent, Jones, with the PCMCIA standard, discloses “receiving an

  instruction from a host computing device” for information stored in the Card Information

  Structure (“CIS”). The Card Services Spec discloses multiple functions (e.g., “Callback,”

  “GetFirst/NextTuple,” and “GetTupleData”) that can be used to request information

  including the type of peripheral device from the CIS: “Card Services clients may need to


                                               132
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 142 of 233 Page ID
                                    #:3924
                     RESTRICTED – ATTORNEY’S EYES ONLY


  process a PC Card’s Card Information Structure (CIS) to determine if and how they will

  interact with a card detected in a socket. (Some clients may receive all the information they

  require from the CARD_INSERTION event). The Client Utilities functions reduce the

  code required for individual clients to perform such processing. GetFirst/NextTuple allow a

  client to traverse the OS without being aware of how tuple links are evaluated. The client

  may concentrate on what to do with tuple data without having to duplicate the link traversal

  code. The client retrieves the contents of the tuple by using GetTupleData.” Card Services

  Spec at 3-12. Second, Jones, with the PC Card Standard and the Card Services Spec,

  discloses that the information requested by the host includes “information regarding

  operation of the modular device,” such as the “identi[ty] [of] the particular PCMCIA card,”

  “the appropriate hardware/software interface,” and “device speed, device size, device type,

  and address-space layout information.” Jones states: “To implement the PCMCIA interface

  standard, the secure memory card includes a non-volatile attribute memory 190 which stores

  information enabling the host computer to automatically identify the particular PCMCIA card as

  soon as the card and host are connected, and to automatically establish the appropriate

  hardware/software interface using suitable driver software which executes on the host computer

  110.” Jones at 4:23-30 (emphasis added). The PC Card Standard states: “The device-

  information tuples contain information about the card’s devices. The tuples contain: device

  speed, device size, device type, and address-space layout information for either Attribute-

  Memory or Common-Memory space.” PC Card Standard at page 5-13.




                                                 133
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 143 of 233 Page ID
                                    #:3925
                     RESTRICTED – ATTORNEY’S EYES ONLY


                       c)      [58b] operably connecting the security module and/or
                               the target module to the host computing device in
                               response to the instruction from the host computing
                               device.
                Jones discloses this element. The language of this element is identical to that

  of the claim element [55c] of the ’135 patent. Accordingly, the citations and commentary

  previously provided for element [55c] of the ’135 patent are applicable here.

         B.     Fortezza Crypto Card
                1.     ’802 Claim 1
                       a)      [1pre] A peripheral device, comprising
                As discussed above, the Court construed the term “peripheral device” to mean

  “a device that operates functionally separate from a host computing device and that is

  connected to the host computing device, including such devices in the same housing as the

  host computing device.”

                To the extent the preamble is limiting, the Fortezza Crypto Card discloses a

  “peripheral device” pursuant to the Court’s construction. Specifically, “[t]he Fortezza card is

  a PC-card (formerly known as a PCMCIA card) intended to be plugged into any computer

  with a PC-card expansion slot and appropriate support software; with the card in place, the

  host computer is able to provide reliable user authentication and encryption for

  confidentiality and certify data transmission integrity in any communication with any other

  computer so equipped.” See KT0054462, at KT0054772–73.

                As shown in the photo below, the Fortezza Crypto Card was a detachable

  PCMCIA card that could be plugged into a host computer:




                                               134
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 144 of 233 Page ID
                                    #:3926
                     RESTRICTED – ATTORNEY’S EYES ONLY




                Mr. Young confirmed that the Fortezza Crypto Card is conformed with

  PCMCIA specifications. See Young Dep. at 115:12–23:

         Q. It says that Fortezza crypto cards were to be designed to be a type 1 or
         type 2 PCMCIA card as defined in the PCMCIA PC card standard release 2.1,
         July 1993. Do you see that?

         A. Yes, I do.

         Q. And were Fortezza crypto cards designed in compliance with the
         PCMCIA PC card standard release 2.1 from July 1993?

         A. Certainly the mechanical form factor of the Spyrus Fortezza card was a
         type 1 -- or it was a type 2 card, yeah.

                Mr. Young also confirmed that the Fortezza Crypto Card is a “peripheral

  device” according to the Court’s construction. See Young Dep. at 152:2-3 (objections

  omitted):

         Q. Okay. Sir, you would agree that the Fortezza crypto card is a device that
         operates functionally separate from a host computing device, correct?

         THE WITNESS: It does operate outside of the computer.


                                              135
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 145 of 233 Page ID
                                    #:3927
                     RESTRICTED – ATTORNEY’S EYES ONLY


         Q. So is that a yes to my question?

         THE WITNESS: Yes.

         * * *

         Q. Sir, you would agree that the Fortezza crypto card is connected to a host
         computing device, correct?

         THE WITNESS: Yes.

                 Mr. Skeba similarly confirmed that the Fortezza Card was a peripheral device

  that communicated with a host device. See also Skeba Dep. at 95:21–25 (“Q. “So obviously

  we -- the Fortezza card was a peripheral device, right? A. Correct. Q. And it communicated

  with a host device? A. Correct.”).

                 The technical documents bear this out. For example, NSA’s minimum

  specifications for the Fortezza Crypto Card required that “The FORTEZZA Crypto Card

  shall be designed to be a Type 1 or Type 2 PCMCIA card as defined in the PCMCIA PC

  Card Standard.” SPEX00007774, at SPEX00007775. NSA also required card manufacturers

  comply with the PCMCIA standards for card dimension, connector, connector reliability,

  connector durability, card interface, and card metaformat.” SPEX00005220, at

  SPEX00005229; see also SPEX00001744, at SPEX00001757 (Fortezza Crypto Card comes

  “in a package that complies with PCMCIA Specification Standard Release 2.1”);

  SPEX00006786, at SPEX00006790 (“The Card complies with the PCMCIA specification

  Standard Release 2.1.”); SPEX00024796, at SPEX00024829 (“Since the Card is PCMCIA

  compliant, it operates with off-the-shelf socket and card services that comply with the

  referenced PCMCIA specifications.”); SPEX00018727, at SPEX00018766 (“The Card

  adheres to the PC Card standards, as developed by the PCMCIA, which allows the CARD to



                                               136
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 146 of 233 Page ID
                                    #:3928
                     RESTRICTED – ATTORNEY’S EYES ONLY


  be integrated into different PC hardware platforms and operating systems with relative

  ease.”); SPEX00018727, at SPEX00018767 (“A PC Card reader is either built into a

  workstation, personal computer or laptop, or is supplied as an external peripheral with its

  own power supply. An external peripheral PC Card reader connects to a computer via their

  parallel port or Small Computer Systems Interface (SCSI-II, which supports the 16-bit

  PCMCIA bus width), thereby providing a PC Card-compliant card interface for PCMCIA-

  unaware hosts.”) Spyru’s marketing documents similarly confirm that the card complied

  with the PCMCIA standard. See SPEX00018589, at SPEX00018590 (“Form Factor –

  Conforms to the Personal Computer Memory Card Interface Association (PCMCIA

  Specification 2.1 for Type II cards.”); SPEX00018941 (the Fortezza Crypto Card “provides

  high performance, high security cryptographic processing in a personal, portable PC card

  package” (emphasis added)).

                 As seen below, the Card’s use of the PCMCIA standard allowed the card to be

  plugged into a variety of systems, provided that those systems had PCMCIA adaptors either

  built in or external:




                                               137
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 147 of 233 Page ID
                                    #:3929
                     RESTRICTED – ATTORNEY’S EYES ONLY




                The PCMCIA interface, which allows the connection to the host computer, is

  shown below and will be discussed further with respect to element [1d].

                       b)     [1a] security means for enabling one or more security
                              operations to be performed on data;
                The Court determined that this is a means-plus-function term subject to 35

  U.S.C. § 112(6) and construed this term as follows:

         Recited Function: enabling one or more security operations to be performed
         on data


                                              138
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 148 of 233 Page ID
                                    #:3930
                     RESTRICTED – ATTORNEY’S EYES ONLY


         Corresponding Structures:

         1. A specific hardware component programmed or configured to perform a
         security operation disclosed in ’802 Patent at 18:1-47 or ’135 Patent at 21:29-
         22:9;

         2. A special purpose embedded processor, embodied on a single integrated
         chip and designated as MYK-82 (and referred to by the name Capstone),
         which includes an ARM6TM processor core and several special purpose
         cryptographic processing elements that have been developed by the
         Department of Defense (’802 Patent at 15:67-16:8)

                First, the Fortezza Crypto Card meets this limitation because the Fortezza

  Card uses the exact same processor as the Court’s second corresponding structure, which

  enables one or more security operations to be performed on data. .

                The Capstone chip is shown in the photo from the PCB of the Fortezza

  Crypto card below:




  The chip is labeled U1 on the PCB, and the chip itself reads “MYK82,” indicating that it is

  the MYK-82 Capstone chip manufactured by Mykotronx and developed by the Department

  of Defense.


                                               139
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 149 of 233 Page ID
                                    #:3931
                     RESTRICTED – ATTORNEY’S EYES ONLY


                My analysis of the PCB is confirmed by testimony from Mr. Young and Mr.

  Skeba, both of whom confirmed that the chip highlighted above is the MYK-82 Capstone

  chip. See Young Dep. at 67:1-5:

         Q. Five. Can you identify what the five chips on a Fortezza -- the Fortezza
         encrypt[ion] card shown in Exhibit 7 are?

         A. Yes. So the -- what’s designated as U1 in the picture is the Microtronics
         MYK-82.

  See also Skeba Dep. at 140:15–18.

                Mr. Young also confirmed that the second generation of the Fortezza Crypto

  Card included a MYK-82 processor. See Young Dep. at 161:18-162:4:

         Q. Sir, would you agree with me that a second generation Fortezza included
         an MYK-82 processor?

         A. And you define a second [generation] Fortezza as a processor change?

         Q. The way that you’ve been describing it, the Barney card.

         A. The Barney card had an MYK-82 processor.

         Q. And was the MYK-82 known as the Capstone chip?

         A. I think it was -- it was called the Capstone chip, yes.

  Mr. Bialick similarly confirmed that the Fortezza Crypto Card used the MYK-82 Capstone

  processor. Bialick Depo, at 126:23-24 (“In the initial versions of Fortezza, correct, it used

  the MYK-82 chip.”)

                The Capstone chip “is an integrated circuit chip that provides a number of

  encryption services for both stored computer data and data communications. For

  confidentiality, the Capstone chip uses the Skipjack algorithm .... In addition, the Capstone

  chip ... provides services that conform to the Digital Signature Standard (FIPS-186) to



                                                140
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 150 of 233 Page ID
                                    #:3932
                     RESTRICTED – ATTORNEY’S EYES ONLY


  provide digital signatures that authenticate user identify and the Secure Hash Standard

  (FIPS-180); the chip also implements a classified algorithm for key exchange (usually

  referred to as the Key Exchange Algorithm (KEA)) and a random number generator.”

  KT0054462, at KT0054472.

                As the ’802 patent itself acknowledges, the Capstone chip was developed by

  the U.S. government and was well known to persons skilled in the art. See ’802 patent, 16:2–

  9 (describing a “special purpose embedded processor, embodied on a single integrated chip

  and designated as MYK-82 (and also referred to by the name Capstone), which includes an

  ARM6TM processor core and several special purpose cryptographic processing elements

  that have been developed by the Department of Defense. The construction and

  operation of the Capstone chip is known by those skilled in the art of cryptographic

  processing.”) (emphases added).

                Multiple technical documents confirm that the Fortezza Crypto Card contains

  a Capstone chip that performed the security operations of the card. For example, NSA’s

  minimum specifications for the crypto card required that “[t]he contractor shall use the

  CAPSTONE chip” to implement the Secure Hash Algorithm, the Digital Signature

  Algorithm, the Key Exchange Algorithm, and the SKIPJACK Algorithm. See

  SPEX00007774, at SPEX00007777. NSA’s interface control document (which set out the

  specifications for the Fortezza Crypto Card) similarly explained that “[t]he Card's

  cryptographic and processor functions are supported by the CAPSTONE chip,” as shown in

  the below block diagram from that document. SPEX00009841, at SPEX00009854




                                               141
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 151 of 233 Page ID
                                    #:3933
                     RESTRICTED – ATTORNEY’S EYES ONLY




  See also SPEX00009344, at SPEX00009348 (defining “Capstone Chip” as “[t]he chip that

  contains the cryptographic engine of The Card”) & SPEX00009352 (“The Card contains a

  Capstone chip . . .”).

                 Some of the documents indicate that earlier versions of the Fortezza Crypto

  Card contained the predecessor Capstone chip, the MYK-80. See, e.g., SPEX00025248, at

  SPEX00025248 (bill of materials listing the MYK-80 chip). However, this card is certainly

  equivalent to its successor, the MYK-82, as defined by the Court’s construction and as

  described in the Asserted Patents. As the Asserted Patent explain, the MYK-82 chip

  contained an ARM processor. See ’802 patent, 16:4–5. Like the MYK-82, the MYK-80

  included an ARM processor core. See KT0058251, at KT0058253 (“The [MYK80] Capstone

  is designed using and Advanced RISC Machine’s (ARM) processor”). Moreover, as the

  Asserted Patents describe, the MYK-82 chip has “several special purpose cryptographic

  processing elements.” See ’802 patent, 16:5–6. Like the MYK-82, the MYK-80 also

  contained special purpose cryptographic processing elements to execute DOD-designed




                                              142
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 152 of 233 Page ID
                                    #:3934
                     RESTRICTED – ATTORNEY’S EYES ONLY


  encryption algorithms, such as the dedicated SKIPJACK logic (“Encrypt”) and

  “Randomizer” shown in the diagram below:




  KT0058251, at KT0058255. Moreover, both the MYK-82 and MYK-80 serve the same

  purpose—being the cryptographic engine of the Fortezza (Tessera) Crypto Card and

  performing security operations. For example, the MYK-80 (like the MYK-82) performed

  the “Digital Signature” algorithm, the “Secure Hash Standard” algorithm, and the

  SKIPJACK algorithm. Id. at KT0058254. Moreover, any improvement from the MYK-80

  to the MYK-82 was certainly not a result of work from Spyrus as another company

  (Mykotronx) made the chip and, as Mr. Young testified, Spyrus simply bought the chip and

  did not make or design it. See Young Depo, at 64:4–6.




                                             143
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 153 of 233 Page ID
                                    #:3935
                     RESTRICTED – ATTORNEY’S EYES ONLY


                In any event, the Fortezza Crypto Card with either the MYK–82 chip or the

  MYK–80 chip certainly meets the Court’s construction in that it has a “specific hardware

  component programmed or configured to perform a security operation” disclosed in the

  relevant sections of the Asserted Patents. The security operations listed in the Asserted

  Patents include:

          Key exchange operations, including the Department of Defense Standard, the
           RSA, the Diffie-Hellman, and the X9.42 (ANSI Banking Standard) key exchange
           algorithms;
          Hash operations, including FIPS 180-1 (SHA-1), the Message Digest 2 (RSA), and
           the Message Digest 5 (RSA) algorithms;
          Digital Signature operations, including FIPS 186 (DSA--512, 1024) and the RSA
           Signature (512, 768, 1024, 2048) algorithms;
          Keywrapping operations;
          Symmetric encryption operations, including FIPS 185 (implemented completely in
           hardware), the DES (including 3DES, EDE3, CBC and ECB), the RC-2 and the
           RC-4 algorithms;
          Asymmetric encryption operations, including RSA and Diffie-Hellman
           algorithms; and
          Exponentiation operations.
                As laid out in the government “minimum specifications” document, the

  Fortezza Crypto Card was required to support (through the use of the Capstone chip) the

  following algorithms:

          Key exchange operations (the “Key exchange algorithm”)
          Hash operations (the “Secure Hash Algorithm”)
          Digital signature operations (the “Digital Signature Algorithm” “per FIPS-180”)
          Key Wrap (also the “SKIPJACK” algorithm)
          Symmetric Encryption (the “SKIPJACK” algorithm)
            “Exponentiation”



                                               144
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 154 of 233 Page ID
                                    #:3936
                     RESTRICTED – ATTORNEY’S EYES ONLY


  SPEX00007774, at SPEX00007776–77. The government also required a number of

  additional security operations not listed in the Asserted Patents, such as a Real-Time clock.

  See id.

                    Mr. Young admitted that the Fortezza Crypto Card performed the security

  operations listed above. See Young Dep. at 124:9-125:25 (objections omitted).

            Q. Would it be correct to say that the items listed under security functions in
            SPEX00007774] are various security functions provided by the Fortezza
            crypto card?

            THE WITNESS: I would say yes and also add that I don’t know about where
            the real time clock values are stored.

            Q. Okay. Well, let’s get there. So you would consider the real time clock to
            be one of the security functions on a Fortezza crypto card, correct?

            A. Correct.

            * * *

            Q. Okay. And looking at the second page, you consider the secure hash
            algorithm to be one of the security operations on a Fortezza crypto card,
            correct?

            A. That is correct.

            Q. And you’d consider the digital signature algorithm to be one of security
            operations for a Fortezza crypto card, correct?

            A. That’s correct.

            Q. And you consider the key exchange algorithm to be one of the security
            operations in a Fortezza crypto card?

            THE WITNESS: Which one was it?

            Q. Key exchange algorithm.

            THE WITNESS: Fortezza card does use the key exchange algorithm.
  See also Young Dep. at 127:4-10 (objection omitted):



                                                  145
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 155 of 233 Page ID
                                    #:3937
                     RESTRICTED – ATTORNEY’S EYES ONLY


        Q. Sir, is the skipjack algorithm an example of a security operation in a
        Fortezza crypto card?

        THE WITNESS: The answer is yes, skipjack is.

               The interface control document put out by NSA also details the security

  operations that the Fortezza Crypto Card must “implement[] the Digital Signature Algorithm

  (DSA), the NIST Secure Hash Algorithm (SHA-1 ), the Key Exchange Algorithm (KEA),

  and SKIPJACK.” SPEX00009841, at SPEX00009845; see also id. at SPEX0000987 (showing

  the Fortezza Crypto Card commands), excerpted below:




                                              146
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 156 of 233 Page ID
                                    #:3938
                     RESTRICTED – ATTORNEY’S EYES ONLY


  The interface control document also provided specific instructions regarding each of these

  commands.

                Multiple other technical documents confirm that the Fortezza Crypto Card

  had specialized hardware to perform the Key Exchange Algorithm, the SKIPJACK

  algorithm (both for encryption and Key Wrap), the SHA-1 hashing algorithm, and the DSA

  algorithm for digital signatures. See SPEX00005516, at SPEX00005516; SPEX00018834, at

  SPEX00018836; see also, e.g., SPEX00005733, at SPEX00005745-68 (describing in great detail

  the security operations of Fortezza, including “Encryption and Decryption,” the “Key

  Exchange Algorithm,” the “Hashing Algorithm,” “Digital Signatures,” “Digital

  Timestamps,” and “Certificates.”); see also, e.g., SPEX00007791, at SPEX00007801-22 (same);

  see also, e.g., SPEX00025120, at SPEX00025133–54 (same). See also, e.g., generally

  SPEX00001744, at SPEX00001827-2065 (listing and describing security commands that can

  be executed by the processor).

                Notably, the Court’s construction only requires that the specific hardware

  component be configured to perform “a” security operation, and the Capstone chip in the

  Fortezza Crypto Card performs multiple of the security operations listed in the Asserted

  Patents. Moreover, Spyrus does not even claim to have invented any of the security

  operations performed by the Fortezza Crypto Card or even any of the security operations

  listed in the Asserted Patents. As Mr. Young admitted (Dep. at 135:3-136:17):

         Q. And what -- did Spyrus develop SHA 1?

         A. No, they didn’t.

         Q. The next line there’s one that says DES. What is that?



                                                147
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 157 of 233 Page ID
                                    #:3939
                     RESTRICTED – ATTORNEY’S EYES ONLY


        A. That’s the – that’s a DES, that’s a data inscription standard.

        Q. Did Spyrus develop DES?

        A. No, they didn’t.

        Q. The next one is DES 3. Did [Spyrus] develop DES 3?

        A. Spyrus did not develop DES 3. They implemented DES 3.

        Q. The next one is RSA. What does RSA stand for?

        A. It’s a public algorithm.

        Q. Did Spyrus develop RSA?

        A. It’s a Shamir algorithm. Spyrus did not develop the RSA algorithm. But
        they did implement the RSA algorithm on the --

        Q. Did Spyrus develop the DSA algorithm?

        A. No, they did not.

        Q. Okay. What is MD 2?

        A. MD 2 is another hash algorithm.

        Q. Did Spyrus develop MD 2?

        A. No, they didn’t.

        Q. MD 5 and other hash algorithms?

        A. Just different, yeah, different.

        Q. Did Spyrus develop MD 5?

        A. No.

        Q. Have you heard of a security algorithm called AES?

        A. Yes, I have.

        Q. And what is AES?

        A. Advanced encryption standard.

        Q. Did Spyrus develop AES?


                                              148
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 158 of 233 Page ID
                                    #:3940
                     RESTRICTED – ATTORNEY’S EYES ONLY


           A. No, they didn’t.

           Q. Who developed AES; do you know?

           A. I -- it was a standard developed by NIST, National Institute of Standards
           and Technologies. Spyrus implemented that on their products.

                         c)      [1b] target means for enabling a defined interaction
                                 with a host computing device;
                  The parties agreed that this is a means-plus-function term subject to 35 U.S.C.

  § 112(6) and has the following construction:

           Recited function: enabling a defined interaction with a host computing device

           Corresponding structures: (1) a memory module adapted to enable non-
           volatile storage of data, (2) a communications module adapted to enable
           communications between the host computing device and a modem or LAN
           transceiver, (3) a smart card reader, or (4) biometric device, or equivalents
           thereof.

  In addition, the Court construed “defined interaction” as “an interaction [with a host

  computing device] that can provide one or more of a variety of functionalities.”

                  The Fortezza Crypto Card meets this limitation at least because it contains a

  “memory module adapted to enable non-volatile storage of data” and that non-volatile

  memory “enables” an interaction whereby the Fortezza Crypto Card provides a variety of

  functions to a host computing device.

                  The non-volatile memory is shown in the below photograph, the identification

  of which is confirmed by both Mr. Young and Mr. Skeba. See Young Depo, at 67:9 (“And

  U2 is a flash part.”); Skeba Depo, at 89:2–3 (“U2 is the non-volatile chip.”); see also Young

  Depo, at 80:4-7 (“Q. And so then would you agree with me that the Fortezza crypto card

  included a nonvolatile storage that we talked about? A. It had -- it has persistent storage,

  yes.”)

                                                 149
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 159 of 233 Page ID
                                    #:3941
                     RESTRICTED – ATTORNEY’S EYES ONLY




                Among other things, this non-volatile memory “enables” the Fortezza Crypto

  Card to interact with the host computer to provide functions because the non-volatile

  memory stores data necessary for the Fortezza Crypto Card to carry out those functions.

  For example, a “defined interaction” may be the host computer sending data to the Fortezza

  Crypto Card, asking the card to encrypt the data, and then the Card returns the encrypted

  data to the host computer. Another defined interaction may be the host computer sending

  data to the Fortezza Crypto Card and asking the card to hash the data and return the hash to

  the host computer, or where the host computer sends data to the card and asks the card to

  digitally sign the data. In each of these scenarios, the Fortezza Crypto Card interacts with

  the host computer to provide functionality to the host computer. The non-volatile memory

  “enables” these defined interactions because, at least, it stores instructions and other data

  necessary for the card to carry out these functions.


                                                150
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 160 of 233 Page ID
                                    #:3942
                     RESTRICTED – ATTORNEY’S EYES ONLY


                 For example, as specified in NSA’s interface control document, the non-

  volatile memory stores a “user Pin Phrase” used to provide user authentication functionality,

  a “SSO pin phrase” similarly used for authentication functionality, key value and certificates

  used to provide encryption functionality, key values and certificates used to provide digital

  signature functionality, and various other various security functionalities that are utilized by

  the host computer. SPEX00009841, at SPEX00009855. This data is shown in the diagram

  below, again from NSA’s interface control document:




  Id. at SPEX00009857.

                 As an example of how the data shown above stored in non-volatile memory

  “enables” the Fortezza Crypto Card to provide a security functionality to the host computer,

  let us examine the Digital Signature Algorithm13 used by the Fortezza Card to provide


         13
           The Hashing Algorithm is considered part of the Digital Signature Algorithm, so the SHA-
  1 (Hashing Algorithm) is also shown as part of the diagram below.



                                                 151
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 161 of 233 Page ID
                                    #:3943
                     RESTRICTED – ATTORNEY’S EYES ONLY


  hashing and digital signature functionality to the host computer. A flow diagram of the

  Digital Signature Algorithm is shown below:




  SPEX00018727, at SPEX00018743. As the flow chart indicates, User A sends both the data

  itself and a signed hash of the data to User B. User B then generates a hash from the

  received data and compares that with the hash received from User A. If the two hash values

  are identical, User B can conclude that User A really did send the data, and that the data has

  not been altered. As the documentation explains, “[t]he digital signature requires the Hash

  Value, User A’s DSA Private Key x, denoted User A(x, DSA), User A’s p, q and g values,

  denoted User A(p, q, g, DSA), and a random number generated internally by the Card, denoted




                                                152
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 162 of 233 Page ID
                                    #:3944
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Card(random, DSA).” Id. The result of the DSA algorithm is two “cascaded 20-byte parameters”

  r and s, which are sent with the message to User B. Id.

                 As the foregoing makes clear, the values necessary to be able to digitally sign

  a document—namely the DSA Private Key x and the user’s p, q, and g values—are all stored

  in non-volatile memory on the Fortezza Crypto Card:




  Indeed, the NSA “minimum requirements document” required there to be sufficient space

  to store “Two sets of DSA [Digital Signature Algorithm] . . . parameters (PDSA, QDSA,

  GDSA)” and for “Two (2) 160-bit X-value storage fields (one for the DSA X-value …).”

  SPEX00007774, at SPEX00007775.

                 Non-volatile memory also stores values essential to perform the Key

  Exchange algorithm (shown in the above diagram as p-KEA, q-KEA, g-KEA, and x-KEA)

  as well as other data necessary to perform security operations—including the user and SSO

  keys that “enable” the user or SSO to able to even use the card at all. See id.; see also



                                                 153
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 163 of 233 Page ID
                                    #:3945
                     RESTRICTED – ATTORNEY’S EYES ONLY


  SPEX00005733, at SPEX00005778 (“NV Memory holds the User’s storage key (Ks), the

  SSO and User PINs, IV error counts, SSO and User PIN logon failure counts, the last read

  RTC value, and storage space for the FORTEZZA certificates. . . . . Because certificates and

  their associated public/private keys are kept in NV Memory, all Certificate Register contents

  are maintained between logon sessions and through power on/off/on cycles.”);

  SPEX00005373, at SPEX00005388 (“The Card uses non-volatile memory to store the

  covered PINs, certificates, User data, and any Card specific data.”)

                Mr. Young was asked about the diagram shown in paragraph 302 (from NSA’s

  interface control document) at deposition, and he confirmed that the data stored in the non-

  volatile memory was data used by the Card to provide security functionalities. See Young

  Dep. at 85:23-88:15 (objections omitted):

         Q. Can you explain what a user pin phrase is?

         A. Yes. User pin phrase is basically how you authenticate to the card. So a
         user would enter their pin, as you do on an ATM today, and that would
         unlock the crypto services of the card.

         Q. So the user’s pin is what’s stored in that spot that says user pin phrase?

         Q. And that is a memory location, correct?

         A. That is a memory location.

         Q. The user pin is stored as a series of ones and zeros?

         THE WITNESS: Yes, it’s stored as ones and zeros.

         Q. It’s not a tricky question. It’s the only way to store stuff in memory,
         right? And what about the SSO pin phrase?

         A. It is very much the same.

         Q. And what does -- what does that mean, though, SSO pin phrase?

         A. Site security officer.

                                               154
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 164 of 233 Page ID
                                    #:3946
                     RESTRICTED – ATTORNEY’S EYES ONLY


        * * *

        Q. An official who’s in the organization’s security infrastructure would have
        a separate pin from the user; is that right?

        Q. And this would be their pin?

        THE WITNESS: There is a SSO or site security officer pin.

        Q. And the SSO pin phrase is also stored as 1s and zeros?

        A. Yes.

        Q. Next we’ve got something that’s called certificate N/KEA and DSA
        values.

        A. Yes.

        Q. What are those?

        A. Okay. So certificates are basically X509 certificates that are used during
        the authentication process for the key encryption algorithm and the digital
        signature algorithms.

        Q. And those that we see there are P-KEA?

        A. Those are the P[s, ]Qs and Gs for the KEA operations. And the X is a
        private key. These -- and then there's a set of P[s ]Qs and Gs for the DSA and
        a private key.

        Q. So KEA stands for?

        A. Key encryption algorithm.

        Q. Let me just ask it. KEA stands for key encryption algorithm?

        A. Yes.

        Q. And [D]SA stands for digital signature algorithm?

        A. Yes.

        Q. And these are related to private and public key encryption?

        A. Yes.




                                              155
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 165 of 233 Page ID
                                    #:3947
                     RESTRICTED – ATTORNEY’S EYES ONLY


                As another example, the firmware is stored in the non-volatile memory, which

  “enables” the Fortezza Crypto Card to perform its security functions for the host computer.

  As Mr. Young, admitted:

         Q. So you’d agree, sir, that the nonvolatile memory from a Fortezza crypto
         card is used for storage of card firmware and the short or long-term storage
         of X 509 certificate data, SSO pin data, and user pin data?

         A. Yes.

  See Young Dep. at 121:2-7 (emphasis added); see also SPEX00007774, at SPEX00007775

  (“The [non-volatile] memory shall be used for storage of card firmware ...” (emphasis

  added)). Without the firmware, the card could not function. Thus, through the storage of

  the firmware, the non-volatile similarly “enables” the Fortezza Crypto Card to interact with

  the host computer to provide security functionality.

                               (1)    Storage of Encrypted Data
                Based on the above, the Fortezza Card meets this limitation as that limitation

  has been construed by the Court. However, I understand that SPEX may suggest this claim

  limitation requires that encrypted data be stored in non-volatile memory. I do not believe

  that to be required by this either the agreed construction as to the “target means” or this

  Court’s construction of “defined interaction,” which together simply requires that the target

  means “enable” “an interaction [with a host computing device] that can provide one or more

  of a variety of functionalities.” As discussed above, the non-volatile storage of the Fortezza

  Crypto Card “enables” the functionality that the card provides to the host computer.

                In any event, the Fortezza Crypto Card does store encrypted data in non-

  volatile memory. In the cryptographic arts, “key wrapping” is often used to protect keys



                                                156
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 166 of 233 Page ID
                                    #:3948
                     RESTRICTED – ATTORNEY’S EYES ONLY


  while they are in transit, or while they are being stored, as recognized by the Asserted

  Patents. See, e.g., ’802 patent, 18:18–20 (“A key wrapping operation can ensure that plaintext

  keys are not accessible external to the peripheral device.”). In the context of the Fortezza

  Crypto Card, the SKIPJACK algorithm serves as a “Key Wrap” algorithm which can protect

  secret keys when being stored on the card (as well as being the data encryption/decryption

  algorithm). See, e.g., SPEX00005373, at SPEX00005383 (defining the SKIPJACK algorithm

  as the “FORTEZZA data encryption/decryption and key wrap/unwrap algorithm.”

  (emphasis added)). Thus, when a document refers to some data as “wrapped,” the

  document is talking about storing encrypted data. See SPEX00005373, at SPEX00005383

  (definition of “Wrap”); SPEX00009841, at SPEX00009847 (definition of “wrap”). Similarly,

  cryptologists use the term “cover” when referring to encrypted data, and, in the context of

  these documents, “Cover” is a “term used to describe the protection afforded private keys

  (X’s) and TEKs while they are stored in the Card. Specifically, encryption of an internally

  stored key with a Ks derivative.” SPEX00005373, at SPEX00005379. (N.B. Ks is the

  “User’s Storage Key” which “can be used to encrypt and decrypt archive data” using the

  SKIPJACK algorithm. Id. at SPEX00005381; see also SPEX00006786, at SPEX00006791).

  Thus, when data is described as “covered,” it too is being stored in encrypted format.

                The Fortezza Crypto Card stores “wrapped”/ “covered” (i.e. encrypted) data

  in non-volatile memory. For example, “[t]he card uses non-volatile memory to store the

  covered PINs, certificates, User data and any Card specific data.” SPEX00005373, at

  SPEX00005388. As another example, as discussed above X is a secret value is used for

  various security algorithms (i.e. the Digital Signature Algorithm). One of the commands laid



                                                157
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 167 of 233 Page ID
                                    #:3949
                     RESTRICTED – ATTORNEY’S EYES ONLY


  out in NSA’s original interface control document (“Generate X”) allows “the SSO or the

  User” to generate X and Y components for use in the Digital Signature Algorithm and the

  Key Exchange Algorithm. See SPEX00009841, at SPEX00009897. A User or the SSO will

  execute the command, and once a new secret X is generated, “[t]he secret X is wrapped in

  Ks and stored in non-volatile memory,” meaning that the X is encrypted using the User’s

  storage key prior to it being stored in non-volatile memory. Id. (emphasis added); see also id.

  at SPEX00009907 (the “Install X” command which allows a User or the SSO to “restore an

  archived private DSA or KEA X-value” from the archive on non-volatile memory which

  involves the steps of “Load[ing] the password, wrapped X-value” and “Unwrap[ping]” the

  X-value) (emphasis added); id. at SPEX00009917 (“Load the password, wrapped X-value”);

  SPEX00018727, at SPEX00018809 (“Ks is used for file encryption, encrypted data

  archiving and key backup purposes” (emphasis added)).

                Thus, the Fortezza Cards store encrypted data in volatile memory. Moreover,

  it is this encrypted data that “enables” the defined interaction with the host computer—as

  the data being “wrapped” and stored are the secret X values used for the Digital Signature

  Algorithm and the Key Exchange Algorithm, as discussed above.

                               (2)     Storage of User Data
                I also understand that SPEX may contend that this claim element requires

  storage of user data in non-volatile memory. I do not believe that storage of user data is

  required by the claim as construed any more than I believe that storage of encrypted data is

  required. As I have noted above, the claim construction simply requires a target means that




                                                158
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 168 of 233 Page ID
                                    #:3950
                     RESTRICTED – ATTORNEY’S EYES ONLY


  “enables” a defined interaction (an interaction to provide functionality to the host

  computing device)..

                Nonetheless, the Fortezza Crypto Card does store user data. For example, a

  document states explicitly states that users “may optionally use the memory reserved for a

  X.509 certificate for the purpose of storing any data in the Card (for example, biometric

  data, bit-mapped photographs), as long as this ‘certificate” is not used for cryptographic

  functions. Applications can load this ‘certificate’ into the Card’s non-volatile storage and

  retrieve it from storage like a memory card.” SPEX00005952, at SPEX00005976 (first

  emphasis in original, second emphasis added). In other words, the document (which is a

  guide for application developers) specifically allows these developers to write applications

  which use the non-volatile storage of the Fortezza Card “like a memory card” by using

  part of the non-volatile memory for storage of “any data” rather than for a certificate that

  that is used in card’s security functionality. This was no aberration—this same statement

  was repeated in multiple versions of the application implementer’s guide(see SPEX00005847,

  at SPEX00005868; SPEX00005733, at SPEX00005757) and storage of such user data was

  called for by NSA in the specifications it set out, see SPEX00007774, at SPEX00007775

  (stating that “[n]on-volatile memory shall be used for storage of card firmware and long

  term storage of other data” (emphasis added)); SPEX00009344, at SPEX00009352 (“The

  Card uses its non-volatile memory to store the covered PIN phrases, certificates, user data

  and any Card specific data.” (emphasis added)); SPEX00001744, at SPEX00001789 (Section

  titled “Non-Volatile Memory Area - User and Certificate Storage”). Indeed, these

  specifications also included API commands that allow for the manipulation of “user data,”



                                                159
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 169 of 233 Page ID
                                    #:3951
                     RESTRICTED – ATTORNEY’S EYES ONLY


  such as “Get User Data” (id. at SPEX00002008); “Get User Data Directory” (id. at

  SPEX00002009); and, notably, “Load User Data” which stores the user data passed to the

  card from the host computer “into NV memory” (id. at SPEX00002025).14

                 Moreover, a February 1996 “Fortezza Program Overview” explained that

  “Fortezza provides several methods to archive data (such as email)” where a user can

  encrypt the stored data using an MEK or the Ks (the user’s personal storage key, as

  discussed above). DEF_INV 0004302. This document’s assertion is bolstered by testimony

  from Mr. Skeba—one of the inventors of the Asserted Patents who also worked on the

  Fortezza Crypto Card, who testified that a user could encrypt and store a file in non-volatile

  memory. See Skeba Depo, at 60:17–61:2 (testifying that when a user wants to store an

  encrypted file, the Fortezza Crypto Card “will put the data it wants to be encrypted into the

  shared memory. It will send a command in that says, ‘Encrypt this.’ The card already knows

  that the thing it's going to encrypt is in a known spot. It’s going to go pick it up, encrypt it.

  It's going to use scratch pad memory and then it's going to put the encrypted output into the

  non-volatile memory for long-term storage.”).

                 Spyrus’s own marketing materials also tout this benefit. Brochures for its

  Fortezza Crypto Card boast that the card offers “Secure Storage – secure on-card storage”

  (SPEX00018941); “Non-Volatile Storage” for “user data” (SPEX00005517); and “Up to




         14
            Although this document says that, for this version of the Fortezza Card, the “user data”
  option is “Not Supported at this time,” the presence of the commands and the document itself
  suggest that the Card was, in fact, capable of storing user data. Moreover, none of the other
  documents detailing this feature have any similar reservations.



                                                  160
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 170 of 233 Page ID
                                    #:3952
                     RESTRICTED – ATTORNEY’S EYES ONLY


  400k bytes available for non-volatile user data storage” (SPEX00005518, at

  SPEX0000551815).

                         d)     [1c] means for enabling communication between the
                                security means and the target means;
                 The parties agreed that this is a means-plus-function term subject to 35 U.S.C.

  § 112(6) and has the following construction:

         Recited function: enabling communication between the security means and
         the target means

         Corresponding structures: conventional computer bus 615.

                 The Fortezza Crypto Card contains a conventional computer bus that enables

  communication between the security means and the target means. Mr. Young admitted as

  much during deposition. See Young Dep. at 186:17-25 (objection omitted):

         Q. Sir, in Fortezza crypto cards, in your opinion, is there a conventional
         computer bus between the Capstone chip and the nonvolatile memory chip?

         THE WITNESS: My answer is, yes, there is a bus between the Capstone chip
         and the nonvolatile memory and the device.


                 A circuit diagram of the Fortezza Crypto Card indeed confirms a standard bus

  between the security means (the Capstone chip) and the target means (the non-volatile

  storage):




         15
             This document is a marketing document for the Lynks card. However, Mr. Young
  testified that the Lynks card and the Fortezza card “used the same hardware,” see Young Dep. at
  138:14-16, so it stands to reason that this also applied to the Fortezza Crypto Card.



                                                 161
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 171 of 233 Page ID
                                    #:3953
                     RESTRICTED – ATTORNEY’S EYES ONLY




  See SPEX00025248, at SPEX00025249–52 (four pages reproduced as a single image above,

  shown as annotated). According to the labeling in the diagram, the Capstone chip is U11 in

  this circuit design, and the NV memory is U1. See id. at SPEX00025248. Both are annotated

  in orange in the above diagram for readability. The bus is shown in the bolded, darker lines

  above, and the connection along that bus between the Capstone chip and the Non-volatile

  memory is highlighted.

                This is a conventional computer “bus” as that term is commonly understood

  in the industry because not only does it provide for connections between the non-volatile

  memory and the Capstone chip, it also allows for connections between the other


                                              162
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 172 of 233 Page ID
                                    #:3954
                     RESTRICTED – ATTORNEY’S EYES ONLY


  components of the Fortezza Crypto Card. For example, the darker lines above are also

  shown connecting the non-volatile memory to the volatile memory chips, and between each

  of those components and the PCMCIA interface. Moreover, the “interface control”

  document describes data moving in between the volatile memory, the non-volatile memory,

  the Captstone chip, and the PCMCIA interface, meaning that a conventional computer bus

  was used to move data between these various components. See generally SPEX00009841, at

  SPEX00009855–57. As can be seen in the diagram above, this conventional computer bus

  provides for communication between the Capstone Chip and the non-volatile memory.

                        e)       [1d] means for enabling communication with a host
                                computing device;
                The Court determined that this is a means-plus-function term subject to 35

  U.S.C. § 112(6) and construed this term as follows:

         Recited Function: enabling communication with a host computing device

         Corresponding Structures:

         1. Input/Output (I/O) device; 2. PCMCIA interface; 3. Cord between
         housing and mating receptacle; 4. Wireless communication interface; 5. Smart
         card interface; 6. Serial interface (such as RS-232); 7. Parallel interface; 8. SCSI
         interface; or 9. IDE interface.

                The Fortezza Crypto Card meets this limitation because it contained an

  input/output device—namely a PCMCIA interface—that enabled communication with the

  host computing device.

                The PCMCIA interface is shown in the below annotated photograph of a

  disassembled Fortezza Card:




                                                 163
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 173 of 233 Page ID
                                    #:3955
                     RESTRICTED – ATTORNEY’S EYES ONLY




                Mr. Young additionally admitted that the Fortezza Crypto Card met this

  limitation. Young Dep. at 159:8-16 (objection omitted):

         Q. Did the Fortezza crypto card include an input/output device between the
         host computer and the Fortezza crypto card?

         THE WITNESS: Yes.

         Q. Did the Fortezza crypto card include a PCMCIA interface?

         A. Yes, it did.

                Mr. Young’s admission is corroborated by the Fortezza technical documents.

  The interface control document that set out the requirements for the Fortezza Crypto Card

  specified that card have a “Standard 68 Pin PCMCIA Connector:”




                                             164
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 174 of 233 Page ID
                                    #:3956
                     RESTRICTED – ATTORNEY’S EYES ONLY




  SPEX00009841, at SPEX00009854; see also SPEX00007774, at SPEX00007775 (requiring

  that Fortezza Crypto Cards be “designed to be a Type 1 or Type 2 PCMCIA card as defined

  in the PCMCIA PC Card Standard, Release 2.1, July 1993”).

               A diagram showing the Fortezza Crypto Card interfacing with a host PC

  through a PCMCIA adapter is shown below:




                                             165
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 175 of 233 Page ID
                                    #:3957
                     RESTRICTED – ATTORNEY’S EYES ONLY




  SPEX00009841, at SPEX00009849; see also SPEX00005733, at SPEX00005780 (explaining

  that PC Cards plug into Card Readers which are “either built-[in to a workstation, personal

  computer or laptop, or is supplied as an add-on external peripheral with its own power

  supply”).



                                              166
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 176 of 233 Page ID
                                    #:3958
                     RESTRICTED – ATTORNEY’S EYES ONLY




                         f)      [1e] means for operably connecting the security means
                                 and/or the target means to the host computing device
                                 in response to an instruction from the host computing
                                 device; and
                 The Court determined that this is a means-plus-function term subject to 35

  U.S.C. § 112(6) and construed this term as follows16:

         Recited Function: operably connecting the security means and/or the target
         means to the host computing device in response to an instruction from the
         host computing device

         Corresponding Structures: (1) PCMCIA interface and memory section 612a;
         or (2) Interface and a device or host driver.

                  The ’802 patent (at 7:62-8:14) states (emphasis added):

         One way in which the operating system software of a host computing device
         can identify the type of a peripheral device is to access a known memory
         section of a memory device of the peripheral device, as established by an
         interface standard developed for that type of peripheral device, that stores data
         representing the type of the peripheral device. This is true for a variety of
         types of peripheral devices, such as, for example, peripheral devices that
         conform to the PCMCIA standard. (The PCMCIA standard, for example,
         includes a specification, called the Card Information Structure, that defines,
         among other things, a location in a portion of memory of a PCMCIA card,

         16
           I understand that in its Tentative Claim Construction Order, the Court stated that this
  element cannot be met by a device having only a single mode for a single module:

         This claim language can be read as “operably connecting the security module and the target
         module to the host computing device,” “operably connecting the security module or the
         target module to the host computing device,” or a combination of all three possible modes.
         The claim does not cover a device having only a single mode for a single module, for
         example, a device whose only available mode is to operably connect to a target module to
         the host computing device.

  Tentative Claim Construction Order, at 23 (Sept. 15, 2017). I understand that the above language
  did not appear in the Court’s Markman Order, nor was it contradicted by that Order. See Order
  Regarding Claim Construction, D.I. 122, at 26-30 (Oct. 18, 2017). Should the construction of this
  term be amended or refined, I reserve the right to amend my opinions.



                                                  167
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 177 of 233 Page ID
                                    #:3959
                     RESTRICTED – ATTORNEY’S EYES ONLY


         denoted as “attribute memory”, that stores data identifying the type of the
         PCMCIA card.) In the system 600, the peripheral device 602 is such a device.
         The memory section of the memory device 612 of the peripheral device 602
         which the host computing device 601 seeks to access is shown in FIG. 6 as
         the memory section 612a, and the data stored therein is referred to herein as
         “peripheral device identification data.”

                 The Fortezza Crypto card meets the “means for operably connecting the

  security module and/or the target module to the host computing device in response to an

  instruction from the host computing device” because the Fortezza Crypto Card’s PCMCIA

  interface, in combination with its attribute memory, allows it to “operatively” connect to a

  host computer. Indeed, the structure used by Fortezza is the same structure disclosed in the

  ’802 patent.

                 As discussed above with respect to element [1d], the Fortezza Crypto Card

  uses a PCMCIA interface to enable communication with the host computing device. This

  PCMCIA interface allows communication between the security means (the Capstone chip)

  and the host computer through the use of the PCMCIA interface and a “shared memory

  interface” to the host (RAM “is used for communications between the host and the

  processor.” SPEX00009841, at SPEX00009855. “All communications between the

  processor and the host use this area, the ‘Mailbox Area’, to communicate through.” Id.

                 In addition, the Fortezza Crypto Card contains “attribute memory,” which

  corresponds with the Court’s identified structure “memory 612a” (which is “attribute

  memory” in the ’802 patent, as seen in the above excerpt). As explained in the “interface

  control document” laying out the specifications for a Fortezza Crypto Card, “[t]he host

  must access Attribute memory before initiating any communications with the FORTEZZA

  Crypto Card.” Id. at SPEX00009858 (emphasis added). This attribute memory “contains


                                               168
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 178 of 233 Page ID
                                    #:3960
                     RESTRICTED – ATTORNEY’S EYES ONLY


  the Card Information Structure (CIS)” which “provides information about the card

  manufacturer, user RAM available, ROM, Card Revision, Number of Certificates that can be

  stored, and the start of the mailbox communications area between the Host and the Card.”

  Id. at SPEX00009855. “By reading the tuples in the CIS, the host can determine the start of

  the mailbox area used for command execution by the Card’s processor.” Id. at

  SPEX00009858. Thus this read of the tuples data in the attribute memory allows the

  security means to “operably connect” with the host computer.

                Both the “Attribute Memory” and the process by which that attribute memory

  is ready by the computer are set out in the PCMCIA PC Card standard. See id. at

  SPEX00009858 (“The use and function of Attribute memory is defined in the Card

  Metaformat section of the PCMCIA 2.1 specification. The FORTEZZA Crypto Card is

  compliant with this specification and uses Attribute memory to store the hardwired basic

  compatibility structure. For further information, please reference Section 5 of the PCMCIA

  2.1 Specification. The Attribute memory contains the Card Information Structure (CIS)

  which is read by the host This memory is at the beginning of the card address space and

  describes the low-level organization of the data on the card. All information in Attribute

  memory is written in the tuple format, per the PCMCIA standard.”).

                Mr. Young admitted as much in deposition, explaining that on the Fortezza

  Crypto Card, “the CIS, card information structure, holds basically things of the nature of the

  -- of the device in terms of its description. There’s what they call tuples in the CIS which

  give you information about the card in terms of manufacturer name, how you access the

  memory areas on the PCMCIA interface. There’s other areas there that are used to indicate



                                                169
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 179 of 233 Page ID
                                    #:3961
                     RESTRICTED – ATTORNEY’S EYES ONLY


  whether a command is being executed on the Fortezza card.” Young Dep. at 96:25-97:8.

  Mr. Young further explained that, in Fortezza, the CIS is “part of the PCMCIA standard”

  and that Spyrus did not invent the CIS. Id. at 98:3-8; see also id. at 98:9-20:

         Q. And the -- you said that there are tuples indicate the manufacturing name.
         Is that part of the PCMCIA standard?

         A. I believe so, yeah.

         Q. And the tuples for how you access the memory areas, is that also part of
         the PCMCIA standard?

         A. Yes.

         Q. And the attribute memory, that’s accessible by the host; is that right?

         A. The attribute memory is accessible by the host.

                 Per the PCMCIA PC-Card standard, a PCMCIA equipped host computer runs

  “Card Services” which is a software management interface that is also part of the PCMCIA

  standard and “provide a single-component, hardware-independent interface for the device

  driver to the socket services on the host system.” Id. at SPEX00009848; see also id. at

  SPEX00009848 (“since the Card is PCMCIA compliant it will operate with off-the-shelf

  socket services and card services defined under the PCMCIA specification”).

                 The interaction between the PCMCIA “Card Services” and the Fortezza

  Crypto Card is shown in the below diagram from the “interface control document:”




                                                  170
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 180 of 233 Page ID
                                    #:3962
                     RESTRICTED – ATTORNEY’S EYES ONLY




         4.     Per the PCMCIA standard (specifically the programming interface defined in

  Section 3 of the Card Service Spec), the Card Services program on the host computer sends

  commands to the Fortezza Crypto Card (e.g., “Callback,” “GetFirst/NextTuple,” and

  “GetTupleData”) that can be used to request information from the CIS: “Card Services

  clients may need to process a PC Card’s Card Information Structure (CIS) to determine if

  and how they will interact with a card detected in a socket. (Some clients may receive all the

  information they require from the CARD_INSERTION event). The Client Utilities

  functions reduce the code required for individual clients to perform such processing.


                                               171
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 181 of 233 Page ID
                                    #:3963
                     RESTRICTED – ATTORNEY’S EYES ONLY


  GetFirst/NextTuple allow a client to traverse the OS without being aware of how tuple links

  are evaluated. The client may concentrate on what to do with tuple data without having to

  duplicate the link traversal code. The client retrieves the contents of the tuple by using

  GetTupleData.” Card Services Spec at 3-12. See also, e.g., Card Services Spec at 3-20 to 3-21

  (stating that, for a “CARD_INSERTION” event, Card Services uses a “Callback” function

  that “attempts to read the [CIS]” and “uses device information from the [CIS] to create

  region description structures in its internal data area”; “Clients may have enough information

  provided by a GetConfigurationInfo request to determine if they wish to use the PC Card.

  If they do not have enough information, clients may use Card Services functions to further

  process the CIS. Clients may process tuples directly using the memory ReadMemory

  functions or use the tuple processing functions GetFirst/NextTuple, GetFirst/NextRegion

  or GetFirst/Next Partition.”); 3-24 (stating that “[t]he CLIENT_INFO event requests that

  the client return its client information data,” and indicating that the request uses the

  “Callback” function); page 5-20 (stating that the “GetConfigurationInfo” function “returns

  information about the specified socket and PC Card configuration”). In addition, according

  to the Card Service Spec, the “RequestConfiguration” function “configures the PC Card and

  socket. Card Services will apply power to the socket if the socket was not powered. This

  function must be used by clients that require an I/O interface to their PC Card. The

  ClientHandle returned by RegisterClient is passed in the Handle argument. RequestIO and

  RequestIRQ must be used before calling this function to specify the IO and IRQ

  requirements for the PC Card and socket. After finding an appropriate configuration,

  RequestConfiguration establishes the configuration in the socket adapter and PC Card.”



                                                 172
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 182 of 233 Page ID
                                    #:3964
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Card Services Spec at pages 5-67 to 5-68. Further, “The ConfigIndex field is the value

  written to the Option register for the configuration index required by the PC Card.” Card

  Services Spec at page 5-68. The PC Card Standard similarly states: “The Configuration

  Option Register is used to configure the card and to issue a soft reset to the card. The

  register is a read/ write register which contains two fields. The Configuration Option

  Register must be implemented in all configurable cards,” PC Card Standard at page 4-35, and

  includes the below summary of fields in the Configuration Option Register:




  See also PC Card Standard at page 4-11 (“A card remains in the unconfigured state until the

  Card Configuration Option Register has been written with a valid configuration.”); page 4-34

  (“Each configurable card is identified by a Card Configuration Table in the card's Card

  Information Structure. These cards must have one or more of a set of Card Configuration

  Registers which are used to control the configurable characteristics of the card.”).

                Indeed, again, Mr. Young admitted that the host computer accesses this

  information by issuing a command to the Fortezza Crypto card which “return[s] the card

  information structure.” See Young Dep. at 179:19-180:2:

         Q. What is a GetTuples data command?

         A. It allows a computer to be able to read the information from the -- from a
         device that's connected to the PCMCIA bus.

         Q. When you say "allows to read," what do you mean? If a PCMCIA card
         receives a GetTuples data command, what does it do?

                                                173
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 183 of 233 Page ID
                                    #:3965
                     RESTRICTED – ATTORNEY’S EYES ONLY


         A. It will return the card information structure.

                Thus, the PCMCIA interface allows a connection between the Fortezza

  Crypto Card and the host computer, and the card’s “attribute memory” which returns

  information about how the card will interact with the PC (and which must be accessed prior

  to the card providing any functionality to the host PC) allows that connection to be

  operable.

                       g)      [1f] means for mediating communication of data
                               between the host computing device and the target
                               means so that the communicated data must first pass
                               through the security means.
                The Court determined that this is a means-plus-function term subject to 35

  U.S.C. § 112(6) and construed the term as follows:

         Recited Function: mediating communication of data between the host
         computing device and the target means so that the communicated data must
         first pass through the security means

         Corresponding Structures: Interface control device 910 (as shown in Fig. 9B)

                The Fortezza Crypto Card performs the function of mediating

  communications according to the Court’s construction. Specifically, government required

  that the non-volatile memory (the target means) was not accessible directly by the host

  computer, but would be accessible only through commands executed by the Capstone

  processor the security means. For example, the government’s “interface control” document

  states that the non-volatile memory “is not directly accessible by the host system.”

  SPEX00009841, at SPEX00009855 (emphasis added). Instead, the government required

  that “[a]ll communications with the non-volatile storage area must go through the shared

  memory RAM area. Data is written into FORTEZZA Crypto Card non-volatile storage


                                                174
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 184 of 233 Page ID
                                    #:3966
                     RESTRICTED – ATTORNEY’S EYES ONLY


  through the use of the Load Certificate or other appropriate commands,” which are

  executed by the card’s crypto processor. See id. at SPEX00009855–56; id. at SPEX00009855

  (“The second area is defined as the Common memory area. This consists of the RAM space

  on the Card. The RAM provides the shared memory interface to the host which is used for

  communications between the host and the processor. This read/write memory is called the

  Common Shared Memory Area. All communications between the processor and the host

  use this area, the ‘Mailbox Area’, to communicate through.”); see also SPEX00001744, at

  SPEX00001814 (“This area is not directly accessible by the host system. All

  communications with the non-volatile storage area must go through the shared memory

  RAM area.”); id. at SPEX00001789 (NVS memory is not directly accessible by the host. All

  information is stored and retrieved from NV memory through the mailbox communications

  with the appropriate non-volatile management commands.”) This is also set out in the

  government’s required minimum standards for Fortezza Crypto Cards. See SPEX00007774,

  at SPEX00007775 (“Non-volatile memory shall not be accessible from outside the card

  except through the use of Fortezza commands such as Load Certificate, Firmware Update,

  etc.”).

                This “Common Shared Memory Area” is RAM where data is temporarily

  stored for the processor to perform commands on it. See SPEX00009841, at

  SPEX00009864 (“The common shared memory area of RAM contains the shared memory

  ‘mailbox’. This area is used by the host to set up commands and data by which the Card

  executes. Writing a command into this mailbox area, and subsequently writing bit 1=0 in




                                              175
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 185 of 233 Page ID
                                    #:3967
                     RESTRICTED – ATTORNEY’S EYES ONLY


  register 2, indicates to the Card that data is available in the shared memory area for

  command execution.”)

                Indeed, Mr. Young admitted that the non-volatile memory “is not directly

  accessible by the host system” but could only be accessed by the security means (i.e. the

  MYK-82 chip). See Young Dep. at 110:11-16:

         [Q.] You would agree, sir, that in a Fortezza crypto card, the nonvolatile
         memory is not accessible from outside the card excepted for use of Fortezza
         commands such as load certificate, firmware update, et cetera?

         A. Yes, I would say that’s true.

         See Young Dep. at 72:22-73:1:

         Q. So it would be correct to say that in a Fortezza crypto card the host is not
         able to access the nonvolatile storage but the MYK-82, or previously the 80,
         was able to do it?

         A. Yes.

                As to the corresponding structure identified by the court, interface control

  device 910, the Court’s identified structure, is shown below:




                                                176
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 186 of 233 Page ID
                                    #:3968
                     RESTRICTED – ATTORNEY’S EYES ONLY




                Under the Court’s construction, this corresponding structure must be either

  literally present or an equivalent must be present. Under this proper construction, the

  Fortezza Crypto Card teaches many of the structures shown in the above diagram, but does

  not teach the structures associated with the “Compact Flash Interface,” such as the

  “Compact Flash I/O Control,” “Compact Flash Data Buffer,” and the “Compact Flash

  Sector Center.” As I understand the Court’s constructions, these structures must be part of

  the corresponding structure for this claim limitation. However, as I will discuss below with

  respect to obviousness, a skilled artisan could and would have modified the Fortezza Crypto

  Card to accommodate Compact Flash, and thus would have included this structure.

                However, as SPEX has applied the claim in its infringement contentions,

  Fortezza teaches this structure. As described in the specification of the Asserted Patent,

  interface control device 910 “includes sets of configuration registers 911. The data stored in

  the configuration registers 911 establish operating characteristics of the interface control


                                                177
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 187 of 233 Page ID
                                    #:3969
                     RESTRICTED – ATTORNEY’S EYES ONLY


  device: in particular, the content of the configuration registers enables the interface control

  device to present to the host computing device a desired identification of the peripheral

  device, and determines whether data passing through the peripheral device must be

  subjected to security operations.” E.g., ’802 patent, 17:25–33. In addition, as shown in the

  above figure, the interface control device 910 includes a “RDY/BSY” register.

                The Fortezza Crypto card similarly contains “configuration registers” which

  are used “to obtain state information or request the Card to begin executing a command in

  the shared memory area.” SPEX00009841, at SPEX00009855. These configuration

  registers are part of the PCMCIA specification, see SPEX00001744, at SPEX00001794, and,

  as noted throughout my discussion, the Fortezza Crypto Card complies with PCMCIA

  specifications. In any event, these configuration registers, like those described above,

  provide necessary information regarding the operation of the card, including, for example,

  information about the current state of the card and the type of hardware configuration used.

  See SPEX00001744, at SPEX00001799–1800. The Fortezza Crypto Card additionally has a

  “Ready/Busy” register which indicates whether the card is ready to accept a new command.

  See SPEX00001744, at SPEX00001788 (“While the Fortezza Plus is accessing this shared

  memory, the Ready/Busy- line is held busy. The Host can monitor activity of this RAM by

  reading the Ready/Busy- Configuration register. After successful execution of the Host

  command, the Ready/ Busy- line becomes ready and the Host can read the command

  response in shared memory”); see also id. at SPEX00001797 (showing the “Ready/Busy”

  register).




                                                178
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 188 of 233 Page ID
                                    #:3970
                     RESTRICTED – ATTORNEY’S EYES ONLY


                The specification of the Asserted Patents states that the “remainder of the

  functional blocks of the interface control device 910 shown in FIG. 9B perform functions

  and operate in a manner that can readily be understood by those skilled in the art,” see ’802

  patent, at 17:47-50, and indeed, the remainder of this diagram shows standard functionality

  for a PCMCIA card. For example, Figure 9B shows various “buffers,” which are temporary

  storage for data and other information as that information moves through the structures of

  the card, and additionally shows various busses for the transmission of data and commands

  from the various structure Figure 9B also shows a Command Detector used to process

  incoming commands, and a “state controller.”

                Under the interpretation of this claim limitation as SPEX has accused

  Kingston’s products of infringing, the Fortezza Crypto Card contains this remaining

  structure, as I will discuss with reference to the below diagram from SPEX00005847, at

  SPEX00005891.




                                               179
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 189 of 233 Page ID
                                    #:3971
                     RESTRICTED – ATTORNEY’S EYES ONLY


                For example, the Fortezza Crypto Cardo contains “Data In Block (DIB)

  buffer area where the input data is written” and a similar “Data Out Block (DOB) buffer

  location” for outgoing data, just like the data buffers shown in Figure 9B above. See id. at

  SPEX00005892; see also SPEX00009841, at SPEX00009869 (“The Data-In Block is used to

  provide input data to commands executed on the Card.”); id. at SPEX00009870 (“The Data

  Out Block Structure”). Moreover, the Fortezza Crypto Card contains a “System Control

  Block (Mailbox) in Attribute memory which notifies the Card that there is a command to

  execute,” just like the “Command Detector” block shown in Figure 9B above, and a “state

  machine” which interprets the incoming commands. Id. Lastly, the Command Block

  contains “address buffers” which store the addresses where memory is stored. Specifically,

  “[t]he Command block is made up of six fields including the Command field, the Pointer to

  Next Command Block field, the Pointer to Data-In field, the Pointer to Data-Out field,

  Response, and Channel field.” SPEX00001744, at SPEX00001802. The “Pointers” “are 32-

  bit addresses in the Fortezza Plus’s memory space” where the next command, the data in,

  and the data out are stored. Id. These addresses “may be calculated from the shared

  memory address by adding the value from the CIS tuple, TPLLVl_INFO, to the shared

  memory address. The tuple is the address into which Fortezza Plus has mapped shared

  memory. Since the Mailbox start address is required to be 0000h, the 32-bit addresses in the

  Pointer fields are the same as the [Fortezza Crypto Card’s] shared memory space, that is, the

  same as the PCMCIA interface addresses.” Id.; see also SPEX00009841, at SPEX00009866

  (same).




                                                180
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 190 of 233 Page ID
                                    #:3972
                     RESTRICTED – ATTORNEY’S EYES ONLY


                2.     ’802 Claim 2
                Claim 2 recite “[a] peripheral device as in claim 1, wherein the target means

  comprises means for non-volatilely storing data.”

                As described with respect to element [1b], the Fortezza Crypto Card contains

  a target means comprising a means for non-volatilely storing data, namely non-volatile

  storage.

                3.     ’802 Claim 11
                Claim 11 recites:

                       A peripheral device, comprising:
                              security means for enabling one or more
                                      security operations to be
                                      performed on data;
                              target means for enabling a defined
                                      interaction with a host computing
                                      device;
                              means for enabling communication
                                      between the security means and the
                                      target means;
                              means for enabling communication with a
                                      host computing device; and
                              means for mediating communication of
                                      data between the host computing
                                      device and the target means so that
                                      the communicated data must first
                                      pass through the security means.
                Claim 11 is identical to claim 1 except that claim 11 does not recite a “means

  for operably connecting …” Thus, for the reasons described above for claim 1 (except as to

  that limitation), the Fortezza Crypto Card meets the limitations set out by Claim 11.




                                               181
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 191 of 233 Page ID
                                    #:3973
                     RESTRICTED – ATTORNEY’S EYES ONLY


                4.     ’802 Claim 12
                Claim 12 recites “[a] peripheral device as in claim 11, wherein the target means

  comprises means for non-volatilely storing data.” As discussed above with respect to claim

  2 and element [1b], the Fortezza Crypto card meets this limitation.

                5.     ’802 Claim 38
                       a)     [38pre] For use in a peripheral device adapted for
                              communication with a host computing device,
                              performance of one or more security operations on
                              data, and interaction with a host computing device in
                              a defined way, a method comprising the steps of:
                To the extent that the preamble is limiting, the Fortezza Crypto Card satisfies

  it.

                As discussed above with respect to the preamble of claim 1, the Fortezza

  Crypto Card is a peripheral device. The Fortezza Crypto Card is also undoubtedly “adapted

  for communication with a host computing device” as it contains a PCMCIA interface which

  enables communication with a host computing device, as also discussed above with respect

  to element [1d].

                In addition, the Fortezza Crypto Card is adapted “for ... performance of one

  or more security operations on data.” As discussed above with respect to element [1a], the

  Fortezza Crypto card contains a cryptographic processor (the “Capstone” chip) which

  performs a number of security operations on data, including encryption/decryption, hashing,

  and digital signatures. Moreover, the Fortezza Crypto Card is “adapted” to interact with a

  host computing device in a defined way in that it provides the host computer with the

  security functionality provided by the cryptologic processor, as also discussed above with



                                               182
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 192 of 233 Page ID
                                    #:3974
                     RESTRICTED – ATTORNEY’S EYES ONLY


  respect to element [1a]. In addition, as discussed above with respect to the “target means”

  limitation (element [1b]), the Fortezza Crypto Card is adapted for storage of user data.

                       b)      [38a] receiving a request from a host computing
                               device for information regarding the type of the
                               peripheral device; and
                As noted above with respect to element [1e], the Fortezza Crypto Card has

  “attribute memory” which “contains the Card Information Structure (CIS)” which “provides

  information about the card manufacturer, user RAM available, ROM, Card Revision,

  Number of Certificates that can be stored, and the start of the mailbox communications area

  between the Host and the Card.” SPEX00009841, at SPEX00009855. As also noted above,

  a program on the host computer called “Card Services” accesses the information in the CIS

  by sending an appropriate command to obtain that information.

                The information stored in the “attribute memory” includes information

  regarding the type of peripheral device. As laid out in the “interface control” document,

  attribute memory includes a “Device Information Tuple” which “contains information

  about the card’s RAM speed and memory size. This is the first information to the host that

  allows the host to determine how much RAM memory is available and its access speed.”

  SPEX00009841, at SPEX00009858.

                In addition, the attribute memory also includes a “Version/Product

  Information Tuple” which “contains Level 1 version compliance and card manufacturer

  information. The Level 1 Version/Production information tuples provide information to

  the host about the cards production and revision information. This tuple will be used to

  indicate the base address of the mailbox communications area. This allows hosts to adapt to



                                               183
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 193 of 233 Page ID
                                    #:3975
                     RESTRICTED – ATTORNEY’S EYES ONLY


  different manufacturers or revision releases of the card.” Id. at SPEX00009859. For

  example, this information would look like the following for the Fortezza Crypto Card:




  Id. As can be seen in the above example, the information included in this tuple includes

  “information regarding the type of peripheral device” including the “Name of

  Manufacturer,” the “Name of Product,” and the “Card Type.” See id.; see also

  SPEX00001744, at SPEX00001787, SPEX00001794-95 (describing the “attribute memory

  architecture” and the “Level 1 Version/Product Information Tuple”).

                The CIS also contains “Card Information Tuples” which provide

  “information pertaining to the logical organization of the card’s memory and data areas.” Id.

  at SPEX00009863-64. This provides the host computer with information such as the

  address of the card’s first data byte (the “TPLLV2_DINDEX” field), as well as other

  information regarding the memory areas of the Fortezza Crypto Card. See id.; see also



                                               184
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 194 of 233 Page ID
                                    #:3976
                     RESTRICTED – ATTORNEY’S EYES ONLY


  SPEX00001744, at SPEX00001800 (detailing the “Card Information Tuple” which “serves

  to introduce information pertaining to the logical organization of the card’s memory and

  data areas”).

                  Mr. Young indeed confirmed that “the CIS, card information structure, holds

  basically things of the nature of the -- of the device in terms of its description. There’s what

  they call tuples in the CIS which give you information about the card in terms of

  manufacturer name, how you access the memory areas on the PCMCIA interface. There’s

  other areas there that are used to indicate whether a command is being executed on the

  Fortezza card.” Young Dep. at 96:25-97:8.

                  As noted above with respect to element [1e], the Card Services Spec discloses

  multiple functions (e.g., “Callback,” “GetFirst/NextTuple,” and “GetTupleData”) that can

  be used to request information including the type of peripheral device from the CIS: “Card

  Services clients may need to process a PC Card’s Card Information Structure (CIS) to

  determine if and how they will interact with a card detected in a socket. (Some clients may

  receive all the information they require from the CARD_INSERTION event). The Client

  Utilities functions reduce the code required for individual clients to perform such processing.

  GetFirst/NextTuple allow a client to traverse the OS without being aware of how tuple links

  are evaluated. The client may concentrate on what to do with tuple data without having to

  duplicate the link traversal code. The client retrieves the contents of the tuple by using

  GetTupleData.” Card Services Spec at 3-12. See also, e.g., Card Services Spec at 3-20 to 3-21

  (stating that, for a “CARD_INSERTION” event, Card Services uses a “Callback” function

  that “attempts to read the [CIS]” and “uses device information from the [CIS] to create



                                                185
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 195 of 233 Page ID
                                    #:3977
                     RESTRICTED – ATTORNEY’S EYES ONLY


  region description structures in its internal data area”; “Clients may have enough information

  provided by a GetConfigurationInfo request to determine if they wish to use the PC Card.

  If they do not have enough information, clients may use Card Services functions to further

  process the CIS. Clients may process tuples directly using the memory ReadMemory

  functions or use the tuple processing functions GetFirst/NextTuple, GetFirst/NextRegion

  or GetFirst/Next Partition.”); 3-24 (stating that “[t]he CLIENT_INFO event requests that

  the client return its client information data,” and indicating that the request uses the

  “Callback” function).

                          c)    [38b] providing to the host computing device, in
                                response to the request, information regarding the
                                type of the defined interaction.
                 As noted above with respect to element [38a], the Card Services program on

  the host computer requests information from the CIS, and the Fortezza Crypto Card

  provides information from the CIS in response to that request.

                 The information in the CIS includes information regarding the type of defined

  interaction (i.e. the functionality the Fortezza Crypto Card provides to the host computer).

  For example, as noted above, the “Version/Product Information Tuple” indicates that the

  Fortezza Crypto Card is a Fortezza Crypto Card (indeed, the relevant “field MUST contain

  the ‘Crypto Card’ string to be FORTEZZA Crypto Card compliant,” see SPEX00009841, at

  SPEX00009859). Because the host computer knows that the card is a Fortezza Crypto Card,

  the host computer knows the functionality the card can provide to the host computer.

  Moreover, this same tuple also indicates the type of crypto processor the used in the card (in

  the “Card Type” field), indicates the number of certificates the card (in the “Number of



                                                 186
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 196 of 233 Page ID
                                    #:3978
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Certificates” field), and indicates the number of key registers (in the “Number of Key

  Registers” field). See id. Each of these fields in this tuple provides information about the

  security functionality provided by the Fortezza Crypto Card (i.e. the type of defined

  interaction).

                  Moreover, if the “defined interaction” is storage on the Fortezza Crypto Card,

  the information in the CIS also provides information regarding memory size and structure.

  See id. at SPEX00009858 (“By reading the tuples in the CIS, the host can determine the start

  of the mailbox area used for command execution by the Card's processor”); id. at

  SPEX00009858 (“The first tuple, identified by CISTPL_DEVICE = 01h, contains

  information about the card's RAM speed and memory size.”); id. at SPEX00009864 (“The

  Host can obtain the amount of RAM available to the Host by reading the

  CISTPL_DEVICE, Device Information Tuple.”); SPEX00009909 (“The Card Information

  Structure (CIS) tuples can be read to determine the maximum number of certificates that can

  be stored on the card.”). Moreover, commands such as “Get User Data Directory”

  “provide[] the Host system with total amount of available NV memory, the amount of NV

  memory that is free and a list of all, Type 1 and Type 2, stored data.” SPEX00001744, at

  SPEX00002009.




                                                187
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 197 of 233 Page ID
                                    #:3979
                     RESTRICTED – ATTORNEY’S EYES ONLY


                6.     ’802 Claim 39
                       a)     [39 pre] For use in a peripheral device adapted for
                              communication with a host computing device,
                              performance of one or more security operations on
                              data, and interaction with a host computing device in
                              a defined way, a method comprising the steps of:
                To the extent the preamble is limiting, the Fortezza Crypto Card meets it as

  discussed above with respect to the preamble of claim 38.

                       b)     [39a] communicating with the host computing device
                              to exchange data between the host computing device
                              and the peripheral device;
                As discussed above with respect to elements [1d], the Fortezza Crypto Card

  has a means for enabling communication with the host computing device.

                Data is indeed exchanged via the PCMCIA interface between the host

  computer and the Fortezza Crypto Card. For example, when a user wishes to encrypt some

  data, the host computer will issue a command to the Fortezza Crypto Card and the data to

  be encrypted will be transmitted via the PCMCIA interface to the Fortezza Crypto Card, as

  shown in the below diagram:




                                              188
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 198 of 233 Page ID
                                    #:3980
                     RESTRICTED – ATTORNEY’S EYES ONLY




  SPEX00005847, at SPEX00005891; see also SPEX00024901, at SPEX00024950. As shown

  in the above figure, the host PC (the blocks in white) transmits a command (at step 3) to the

  Fortezza Crypto Card (the shaded blocks) and additional exchanges data with the Fortezza

  Crypto Card through the “Data In” and “Data Out” blocks. See id.

                Mr. Young confirmed in deposition that the Fortezza Crypto Card exchanged

  data with the host computer. See Young Dep. at 197:15-21 (objection omitted):

         Q. After being connected to the host computer, you had agree that the
         Fortezza crypto card or the LYNKS privacy cards, either initial or EES
         version, could commune communicate with the host computer?

         THE WITNESS: The LYNKS and the Fortezza card could communicate
         with a computer.




                                               189
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 199 of 233 Page ID
                                    #:3981
                     RESTRICTED – ATTORNEY’S EYES ONLY


                        c)     [39b] performing one or more security operations and
                               the defined interaction on the exchanged data; and
                The Fortezza Crypto Card can perform a security operation and a defined

  interaction on the exchanged data, as discussed above with respect to elements [1a], [1b], and

  [1d].

                How the card communicates and performs security operations and defined

  interactions with the exchanged data is illustrated in the figure below:




  As shown in the above diagram, a command is loaded into the Fortezza Crypto Card’s

  command block and exchanged data is loaded into the Data In Block buffer. See

  SPEX00024901, at SPEX00024951. (As also noted above, the Command block additionally

  contains “pointers” indicating the address where the data in the Data In Block buffer is

  stored, see id.). After the card performs other functions to prepare the command for

  execution, “[i]f all is OK, the Card may write information to Working or Non-Volatile



                                                190
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 200 of 233 Page ID
                                    #:3982
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Memory during command execution.” Id. For example, if the command requests that the

  Card encrypt data and send it back to the host computer, the card will execute the encrypt

  command on the data in the Data In Block buffer, then places the outgoing data into the

  “Data Out Block buffer,” where it then can be read by the host PC. See id.; see also

  SPEX00009841, at SPEX00009864 (describing the “Mailbox” area including the data blocks

  discussed above); id. at SPEX00009866-70 (describing the command block structure, the

  data in block structure, and the data out block structure); id. at SPEX00009874 (showing the

  Fortezza Crypto Card Commands).

                For example, as Mr. Young testified, the Fortezza Crypto Card can encrypt

  data (a security operation) and then can send the encrypted data back to the host PC (a

  defined interaction). See Young Dep. at 203:9-204:10 (objections omitted):

         Q. Sir, if someone were to use the encrypt command you just mentioned,
         they could perform encryption on data that was sent from the host computer
         to either a Fortezza card or a LYNKS card, correct?

         THE WITNESS: Yes, data can be sent from a Fortezza in LYNKS using the
         encrypt command to a -- to a computer.

         Q. And after the data is encrypted on a LYNKS -- after data is encrypted on
         a LYNKS or Fortezza card, it can be sent back to the host computer, correct?

         THE WITNESS: Yes, data can be sent back to the computer after an encrypt
         command.

         Q. And that sending encrypted data back to the host computer, that is
         performed by the Capstone processor within a Fortezza or LYNKS card,
         correct?

         THE WITNESS: Yes, that data is sent through the hardware accelerated or --
         skipjack engine in the Capstone chip and back to the computer.

  Specifically, in the example described by Mr. Young, the host computer transfers data to the

  Fortezza Crypto Card and sends a command to the card to encrypt that data. The card


                                               191
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 201 of 233 Page ID
                                    #:3983
                     RESTRICTED – ATTORNEY’S EYES ONLY


  executes the requested security operation (encrypt) and then returns the data to the host

  computer. Thus, the Fortezza Crypto Card performs a security operation (encryption) on

  the exchanged data and the defined interaction on the data (returning encrypted data to the

  host PC).

                         d)    [39c] mediating communication of the exchanged
                               data between the host computing device and the
                               peripheral device so that the exchanged data must first
                               pass through means for performing the one or more
                               security operations.
                As discussed above at element [1f] the Fortezza Crypto Card mediates

  communication of exchanged data between the host computing device and the peripheral

  device so that the exchanged data must first pass through the security means. Further, the

  citations and commentary accompanying claim elements [1a] and [1b], excluding the means

  plus function analysis, discusses the data passing through means for performing one or more

  security operations.

                7.       ’135 Claim 55
                         a)    [55pre] For use in a modular device adapted for
                               communication with a host computing device, the
                               modular device comprising a security module that is
                               adapted to enable one or more security operations to
                               be performed on data and a target module that is
                               adapted to enable a defined interaction with the host
                               computing device, a method comprising the steps of:
                To the extent the preamble is limiting, the Fortezza Crypto Card meets it.

                The Court interpreted the term “modular device” to have the same

  construction as the term “peripheral device” as used in the claims of the ’802 patent. As

  discussed above with respect to element [1pre] of the ’802 patent, the Fortezza Crypto Card


                                               192
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 202 of 233 Page ID
                                    #:3984
                     RESTRICTED – ATTORNEY’S EYES ONLY


  meets this construction in that it is “a device that operates functionally separate from a host

  computing device and that is connected to the host computing device, including such

  devices in the same housing as the host computing device.”

                The Fortezza Crypto Card is “adapted for communication with a host

  computing device.” Specifically, as discussed above with respect to element [1d], the

  Fortezza Crypto Card contains a PCMCIA interface that enables communication with a host

  computing device.

                In addition, the Fortezza Crypto Cad comprises a “security module that is

  adapted to enable one or more security operations to be performed on data.” The Court

  construed the term “security module” to have the same meaning as the term “security

  means” as that term is used in the claims of the ’802 patent. As discussed about with respect

  to element [1a] of the ’802 patent, the Fortezza Crypto Card contains a “security module” as

  that term has been interpreted by the Court.

                Lastly, the Fortezza Crypto Card contains a “target module that is adapted to

  enable a defined interaction with the host computing device.” Consistent with how the

  Court interpreted the “security module” to have the same scope as the “security means”

  from the ’802 claims, I have used the same construction for “target module” that the parties

  agreed for the similar “target means” limitation from the claims of the ’802 patent.

  Moreover, the Court construed the term “defined interaction” for the claims of the ’135

  patent the same way as the term was construed for the term as used in the claims of the ’802

  patent. Thus, for the reasons discussed above with respect to element [1b] of the ’802

  patent, the Fortezza Crypto Card contains a “target module.”



                                                 193
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 203 of 233 Page ID
                                    #:3985
                     RESTRICTED – ATTORNEY’S EYES ONLY


                              (1) [55a] receiving a request from the host
                              computing device for information regarding the type
                              of the modular device;
                As described above with reference to element [1e] and [38a] and [38b] of the

  Fortezza Crypto Card, the card has an “attribute memory” which contains information

  regarding the type of “modular device.” As also discussed above with respect to those

  limitations, the Card Services program on the host computer sends a command for that

  information to the Fortezza Crypto Card.

                       b)     [55b] providing the type of the target module to the
                              host computing device in response to the request; and
                As described above with reference to element [1e] and [38a] and [38b], the

  Fortezza Crypto Card provides information from attribute memory about the operation of

  the card’s memory structures in response to a request. As also noted above, the card

  provides specific information regarding the structure of the non-volatile memory (the target

  means). Specifically, commands such as “Get User Data Directory” “provide[] the Host

  system with total amount of available NV memory, the amount of NV memory that is free

  and a list of all, Type 1 and Type 2, stored data.” SPEX00001744, at SPEX00002009.

                       c)     [55c] operably connecting the security module and/or
                              the target module to the host computing device in
                              response to an instruction from the host computing
                              device.
                As described above with respect to element [1e], the Fortezza Crypto Card

  operably connects the security module and/or the target module to the host computing

  device in response to an instruction from the host computing device.




                                              194
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 204 of 233 Page ID
                                    #:3986
                     RESTRICTED – ATTORNEY’S EYES ONLY


                8.     ’135 Claim 56
                       a)     A method as in claim 55, wherein the security module
                              is adapted to enable communication with the host
                              computing device and the target module, and the
                              target module is adapted to enable communication
                              with the security module and prevent direct
                              communication with the host computing device, the
                              method further comprising the step of controlling the
                              security module to communicate with the target
                              module so as to obtain information from the target
                              module that can be used to identify the type of the
                              target module.
                As described above with respect to element [1f] of the ’802 patent, the

  Fortezza Crypto Card, the Fortezza Crypto Card contains a “means for mediating

  communication of data between the host computing device and the target means so that the

  communicated data must first pass through the security means.” As described with respect

  to that element, the Fortezza Crypto Card is adapted to enable communication between the

  host computer and the security means and the security means and the target means/module.

  However, as also described above, the Fortezza Crypto Card prevents direct access to the

  target means (the non-volatile memory) by the host computer.

                As described above with reference to element [1e] and [38a] and [38b]

  (and further at [55a]–[55c]), the Fortezza Crypto Card provides information from attribute

  memory about the operation of the card’s memory structures in response to a request. As

  also noted above, the card provides specific information regarding the structure of the non-

  volatile memory (the target means). Specifically, commands such as “Get User Data

  Directory” “provide[] the Host system with total amount of available NV memory, the




                                              195
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 205 of 233 Page ID
                                    #:3987
                     RESTRICTED – ATTORNEY’S EYES ONLY


  amount of NV memory that is free and a list of all, Type 1 and Type 2, stored data."

  SPEX00001744, at SPEX00002009.

                9.      ’135 Claim 57
                        a)     [57pre] For use in a modular device adapted for
                               communication with a host computing device, the
                               modular device comprising a security module that is
                               adapted to enable one or more security operations to
                               be performed on data and a target module that is
                               adapted to enable a defined interaction with the host
                               computing device, a method comprising the steps of:
                See [55pre].

                        b)     [57a] communicating with the host computing device
                               to exchange data between the host computing device
                               and the modular device;
                As described above with respect to element [39a] of the ’802 patent, the

  Fortezza Crypto Card meets this limitation. See also generally discussion for Claim 55.

                        c)     [57b] performing one or more security operations and
                               the defined interaction on the exchanged data;
                As described above with respect to element [39b] of the ’802 patent, the

  Fortezza Crypto Card meets this limitation.

                        d)     [57c] mediating communication of the exchanged
                               data between the host computing device and the
                               modular device so that the exchanged data must first
                               pass through the security module; and
                As described above with respect to element [1f] of the ’802 patent, the

  Fortezza Crypto Card meets this limitation.

                        e)     [57d] operably connecting the security module and/or
                               the target module to the host computing device in



                                                196
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 206 of 233 Page ID
                                    #:3988
                     RESTRICTED – ATTORNEY’S EYES ONLY


                               response to an instruction from the host computing
                               device.
                See [55c]

                10.    ’135 Claim 58
                       a)      [58pre] For use in a modular device adapted for
                               communication with a host computing device, the
                               modular device comprising a security module that is
                               adapted to enable one or more security operations to
                               be performed on data and a target module that is
                               adapted to enable a defined interaction with the host
                               computing device, a method comprising the steps of:
                See [55pre].

                       b)      [58a] receiving an instruction from a host computing
                               device regarding operation of the modular device; and
                As described above with reference to element [1e] and [38a] and [38b] of the

  Fortezza Crypto Card, the card has an “attribute memory” which contains information

  regarding the operation of “modular device.” Specifically, as noted above, this information

  includes information about the version of the card, the size and speed of memory, and any

  particular configuration of the card. See SPEX00009841 at SPEX00009858–64 (detailing the

  tuples used by the Fortezza Crypto Card, including the “Device Information Tuple” which

  “includes information about the card’s RAM speed and memory size”; the

  “Version/Product Information Tuple” which “provides information to the host about the

  cards production and revision information”; the “Configuration Tuple” which “describes

  interface support of the card and the location of the card configuration registers”; and “Card

  Information Tuples” which “serve[] to introduce information pertaining to the logical

  organization of the card’s memory and data areas.”) As also discussed above with respect to


                                               197
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 207 of 233 Page ID
                                    #:3989
                     RESTRICTED – ATTORNEY’S EYES ONLY


  those limitations, the Card Services program on the host computer sends a command for

  that information to the Fortezza Crypto Card.

                        c)     [58b] operably connecting the security module and/or
                               the target module to the host computing device in
                               response to the instruction from the host computing
                               device.
                See [55c].

         C.     Fortezza “Interface Control” Document
         5.     As noted above, the functions and design of the Fortezza Crypto Card are

  detailed in a December 1994 “Interface Control Document” that was sent to Spyrus and

  other partners who were to build Fortezza Crypto Cards for NSA. This document is cited

  extensively in my claim-by-claim analysis of the Fortezza Crypto Card. For the reasons

  described above with respect to my discussion of the Fortezza Crypto Card, this document

  additionally anticipates the Asserted Claims as SPEX has applied those claims in its

  infringement contentions.

         D.     Fortezza Multi-Function Card
                As noted above in the introduction, Spyrus offered to sell a follow-up product

  to the Fortezza Crypto Card —the “Fortezza Multi-Function Card”—to NSA on May 10,

  1996. This product was to be a “re-design” of the Fortezza Crypto Card in a “smaller form

  factor” that would “retain full compatibility with full compatibility with the complete

  Fortezza ICD,” but would add the capability of accepting a “Compact Flash module.”

  SPEX000087770, at SPEX00008773; see also id. at SPEX00008776 (“contractor shall capture

  the current Spyrus Fortezza card design and re-design the card to fit within the smaller form

  factor of the compact flash format.”) The goal of modifications to then-current Fortezza


                                               198
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 208 of 233 Page ID
                                    #:3990
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Crypto Card was “to develop a generic non-proprietary 50 pin bus interface to communicate

  with modems, memory, Ethernet and biometric devices.” Id. at SPEX00008776.

                Because the Fortezza Multi-Function Card retained all previous aspects of the

  Fortezza Crypto Card (but in a more compact form factor), the Fortezza Multi Function

  Card meets the limitations of the asserted claims, as discussed above in my discussion of the

  Fortezza Crypto Card.

                However, unlike the Fortezza Crypto Card, the Fortezza Multi Function Card

  explicitly contains a “Compact Flash module” to accommodate long-term storage of

  encrypted data. This Compact Flash module was to be a “10.0 MB Compact Flash Module”

  that would serve as a “Storage Unit.” SPEX00008770, at SPEX00008776; id. at

  SPEX00008778. The design changes to necessitate this modification would include, for

  example, modifying the “means for mediating communication of data between the host

  computing device and the target means so that the communicated data must first pass

  through the security means,” to accommodate Compact Flash, which would mean that such

  means in the Fortezza Multi-Function Card would include the components shown in Figure

  9B relating to the use of Compact Flash module. For example, in order to communicate

  with Compact Flash, the Fortezza Crypto Card would have to contain a “Compact Flash

  Interface,” as well as a data buffer and an I/O controller for Compact Flash. The Fortezza

  Multi-Function Card would also have to contain a Compact Flash Sector Center in order to

  properly address data being sent to the Compact Flash module. Thus, even under a proper

  interpretation of this claim element, the Fortezza Multi-Function card would meet it.




                                               199
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 209 of 233 Page ID
                                    #:3991
                     RESTRICTED – ATTORNEY’S EYES ONLY


                Another module would be a “communications” module which was an “Ilex

  CompactModem card,” SPEX00008770, at SPEX00008778; SPEX00008838, at

  SPEX00008875–76, as pictured below:




  SPEX00008338, at SPEX00008843.

                Both of these modules would satisfy the “target means” limitation. The Flash

  storage module would constitute non-volatile storage that would “enable” encrypted storage

  functionality to the host computer, and the CompactModem module would “enable” secure

  communications functionality to the host computer.

                Thus, in my opinion, the Fortezza Crypto Card would teach each and every

  element of the Asserted Claims. Indeed, Sue Pontius testified that the Fortezza Multi-

  Function Card was the same as Spyrus’s “Hydra” product, which Spyrus admits practices the

  Asserted Claims. Pontius Depo, at 165:10–13.




                                              200
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 210 of 233 Page ID
                                    #:3992
                     RESTRICTED – ATTORNEY’S EYES ONLY


         E.     Lynks System
                As noted above, the Lynks System used the same hardware as the Fortezza

  Crypto Card, as Mr. Young admitted in Deposition. Young Depo, at 138:7–139:6. The only

  difference between the Lynks System and the Fortezza Crypto Card was that the Lynks

  System implemented additional encryption algorithms—specifically commercial encryption

  algorithms that were not used on the Fortezza Crypto Card. Id. In other words, the Lynks

  System had all of the same hardware features, and had all of the same algorithms, as the

  Fortezza Crypto Card, but added commercial algorithms.

                That the Lynks System and the Fortezza Crypto Card were essentially the

  same product under different branding (and with different algorithms) is shown in

  SPEX00005373—a “Cryptologic Programmer’s Guide” put out by Spyrus for the Lynks

  System and the Fortezza Crypto Card. This guide conflates the Fortezza Crypto Card and

  the Lynks card, stating “The FORTEZZA card and all implementations of the LYNKS

  Privacy Card™ are hereafter referred to as ‘the Card.’ The Card is a PCMCIA-based

  cryptographic module that implements U.S. Government and/or commercial encryption,

  decryption, hash, digital signature, authentication, timestamp, data, card and key

  management services in tamperproof hardware.” Id. at SPEX00005377. The document also

  indicates that Lynks had the same functionality as the Fortezza Crypto Card, stating “existing

  FORTEZZA applications can use a LYNKS Card’s FORTEZZA compliant functions with

  no impact” but also explains that the Lynks System has “algorithm switching abilities” that

  allow it to use U.S. domestic commercial and government algorithms. Id.; see also id. at




                                               201
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 211 of 233 Page ID
                                    #:3993
                     RESTRICTED – ATTORNEY’S EYES ONLY


  SPEX00005377–78 (indicating that the Lynks Card implements the “function calls” of the

  Fortezza Crypto Card).

                  Moreover, as with the Fortezza Crypto Card, Mr. Young admitted that

  limitations of the Asserted claims were present on the Lynks card. For example, Mr. Young

  admitted that the Lynks card was a “peripheral” / modular device according to the Court’s

  construction:

         Q. Sir, you would agree that a LYNKS, either the first generation or the EES
         LYNKS, is a device that operates functionally separate from a host computing
         device, correct?

         THE WITNESS: Yes.

  Young Dep. at 158:14-21 (objection omitted). Mr. Young and SPEX both admit that the

  Lynks System used a Capstone processor to implement security functionality—meeting the

  Court’s construction of “security means” / “security module” :

         Q. Either first generation or EES included a Capstone processor?

         THE WITNESS: There was a version that had the Capstone processor.

         Q. For the --

         A. For the EES.

  Young Dep. 162:25-163:7 (objection omitted); see also SPEX Response to Kingston

  Interrogatory No. 3 (“In 1995, Spyrus developed EES LYNKS Privacy Card using the

  MYK-82/82A chip.” (emphasis added)). Mr. Young further admitted that the Lynks card

  used non-volatile memory, like the Fortezza Crypto Card:

         Q. And you would also agree with me that the LYNKS, whether first
         generation or the EES LYNKS, included a module that was adapted to enable
         the nonvolatile storage of data?

         10 THE WITNESS: I would say the answer is yes. It’s data.


                                              202
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 212 of 233 Page ID
                                    #:3994
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Young Dep. at 170:4-11 (objection omitted). Mr. Young admitted that the Lynks system

  used a “conventional computer bus” –the Court’s construction for the “means for enabling

  communication between the security means and the target means”:

         [Q.] Did the LYNKS, either the first generation or the EES version, include a
         conventional computer bus?

         THE WITNESS: Yes.

  Young Dep. at 172:22-173:2 (objection omitted). Mr. Young admitted that the Lynks Card

  used a I/O interface to connect to the host computer, like with the Fortezza Crypto Card,

  which meets the Court’s construction of the “means for enabling communication with the

  host computing device”:

         Q. Did the LYNKS, either the original version or the EES version, include an
         input/output device between the host computer and the card?

         A. Yes.

  Young Dep. at 174:24-175:2. Mr. Young admitted that indeed, the Lynks card could

  communicate with the host computer over that interface:

         Q. After being connected to a host computer, you would agree that the
         Fortezza Crypto Card or the LYNKS Privacy Cards, either initial or EES
         version, could communicate with the host computer?

         THE WITNESS: The LYNKS and the Fortezza card could communicate
         with a computer.

                       * * *

         [Q.] And the -- either the LYNKS or the Fortezza Crypto Card could
         exchange data with the host computer, correct?

         THE WITNESS: The answer is, yes, the Fortezza and LYNKS card could
         exchange data with a host computer. And that data would be command data
         and response data from the LYNKS and Fortezza card, a response to a
         command.



                                              203
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 213 of 233 Page ID
                                    #:3995
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Young Dep. at 197:15-198:8 (objections omitted). And Mr. Young confirmed that, like the

  Fortezza Crypto Card, the Lynks card would use PCMCIA commands (such as “Get Tuples

  Data”) to provide information about the card to the host computer:

         [Q.] If a LYNKS, either the original or the EES card, receives a GetTuples
         data command from a host, what does it respond with?

         THE WITNESS: It would be the same answer4 as the previous question
         [regarding Fortezza Crypto Card].

                        * * *

         Q. I didn’t ask you before in regard to LYNKS. I want to make sure there’s a
         clear record as to LYNKS. Can you please respond to the question?

         A. So the LYNKS and the Fortezza card will respond the same except with
         the product name will be different and possibly the memory -- amount of
         common memory that's available on the PCMCIA interface.

  Young Dep. at 181:24-182:4; 182:17–25 (objection omitted). As discussed above, this in

  combination with the PCMCIA interface meets the court’s construction of “means for

  operatively connecting . . .”

                 Thus, like the Fortezza Crypto Card, and for the reasons discussed above with

  respect to Fortezza Crypto Card in addition to those reasons discussed in this section, the

  Lynks system teaches the Asserted Claims.

  XII. EVEN IF NOT ANTICIPATED, THE ASSERTED CLAIMS WOULD
       HAVE BEEN OBVIOUS TO A SKILLED ARTISAN
         A.      Jones In View of the Knowledge of a Skilled Artisan and the
                 PCMCIA Standards
                 As explained above in my analysis of Jones, Jones would have reasonably

  suggested to one of ordinary skill in the art to consider the PCMCIA standards in reading

  Jones. Further, as explained above, it is my opinion that Jones discloses “means for operably



                                               204
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 214 of 233 Page ID
                                    #:3996
                     RESTRICTED – ATTORNEY’S EYES ONLY


  connecting the security means and/or the target means to the host computing device in

  response to an instruction from the host computing device” from claim element [1e] of the

  ’802 patent and related elements of claims 1 and 38 of the ’802 patent (namely: [1f]: “means

  for mediating communication of data between the host computing device and the target

  means so that the communicated data must first pass through the security means”; and [38a]:

  “receiving a request from a host computing device for information regarding the type of the

  peripheral device”) and claims 55, 56, and 58 of the ’135 patent (namely: [55b] “receiving a

  request from the host computing device for information regarding the type of modular

  device”; [56] “the method further comprising the step of controlling the security module to

  communicate with the target module so as to obtain information from the target module

  that can be used to identify the type of the target module”; and [58a] “receiving an

  instruction from a host computing device regarding operation of the modular device”).

  However, to the extent it is determined that these elements are not anticipated by Jones, they

  would have been obvious to one of ordinary skill in the art.

                 First, the ’802 patent admits that these elements (regarding operably

  connecting and requesting/receiving information about the type of peripheral device, target

  module, and its operation) were known in the art and would have been obvious to one of

  ordinary skill in the art. The ’802 patent states that “[t]ypically ... the presence of a new

  peripheral device is detected” and there is a “standard software device driver (hereinafter,

  ‘host driver’)” that “identifies the type of the peripheral device.” The ’802 patent states:

         Typically, once the presence of a new peripheral device is detected by
         the operating system software of the host computing device, the operating
         system software (or companion software program) also identifies the type of
         the peripheral device. This can be accomplished, for example, by a


                                                 205
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 215 of 233 Page ID
                                    #:3997
                     RESTRICTED – ATTORNEY’S EYES ONLY


         standard software device driver (hereinafter, “host driver”) for devices of the
         type that use the host computing device interface that is being used by the
         peripheral device 602. In FIG. 6, the host driver is shown stored in the
         memory section 606a of the memory device 606 of the host computing device
         601. (The Card Services or Socket Services programs that often are
         bundled with the Windows95TM operating system software for use in
         performing various “housekeeping” functions associated with a
         PCMCIA interface are examples of such drivers.)

  ’802 patent at 7:17-31 (emphasis added). Further, as shown above, the ’802 patent also

  specifically states that PCMCIA “Card Services or Socket Services programs ... are examples

  of such drivers.” Id.

                Second, this element is obvious in view of Jones in combination with the

  PCMCIA Standards. A person of ordinary skill in the art would have been motivated to

  combine Jones with the PCMCIA standards, because, first, Jones repeatedly states that its

  invention complies with the PCMCIA Standard. For example, Jones regards “[a] detachable

  PCMCIA memory card.” Jones at Abstract. Jones also states that “the present invention

  takes the form of a removable memory card, preferably implemented in conformity with the

  PCMCIA (Personal Memory Card Industry Association) interface standard.” Jones at 2:10-

  13. Jones additionally states: “The PCMCIA standard achieves interchangeability of cards of

  different functions by establishing standards for the physical card (dimensions and

  mechanical tolerances for the card and connectors), the card interface (pinout and signal

  definitions), and card software (which specifies the organization of data on the card and the

  record formats and protocols by which configuration information and data is exchanged

  with the host computer). Complete information which defines the PCMCIA standard is

  published by and available from the Personal Computer Memory Card International

  Association, 1030G East Duane Avenue, Sunnyvale, Calif. 94086.” Jones at 4:8-19. See also,


                                               206
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 216 of 233 Page ID
                                    #:3998
                     RESTRICTED – ATTORNEY’S EYES ONLY


  e.g., Jones at 3:16-32; 3:33-36; 3:44-49; 3:50-67; 4:1-8; 4:23-40; 6:33-60; 6:61-7:2; 7:3-20; 7:21-

  8:2; 9:6-10. The PCMCIA standards includes several documents, including the PC Card

  Standard and the Card Services Spec. For example, as stated in the PC Card Standard, the

  PCMCIA Standards included six individual specifications:




  PC Card Standard at Preface. See also, e.g., Card Services Spec at page 1-3 (identifying, as a

  “related document,” the PCMCIA PC Card Standard, Release 2.01, November 1992).

                 Third, as to the PC Card Standard, Jones specifically references this

  document and states that its invention “conforms” to this standard: “The present

  embodiment of invention conforms to the PC Card Standard Specification, Release 2.01, published in

  November, 1992.” Jones at 4:8-22 (emphasis added). Fourth, as to the Card Services Spec,

  Jones states that the programming interface related to the Jones is “defined” by the

  PCMCIA Card Services software and references the Card Services software throughout the

  specification: “The programming interface to the PCMCIA Card Services Software is defined in

  Section 3 of the PCMCIA Standard (Release 2.01) which specifies a variety of services which

  are available to Client Device Drivers, as well as callback mechanisms for notifying Client

  Device Drivers of status changes. In addition to conventional memory operations provided

                                                  207
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 217 of 233 Page ID
                                    #:3999
                     RESTRICTED – ATTORNEY’S EYES ONLY


  by Bulk Memory Service functions, the Card Services software also provides Client Utility

  functions which allow client device drivers to access and manipulate the CIS stored in the

  memory card’s attribute memory 190. ... These card management routines in turn utilize the

  functions provided by the PCMCIA Card Services software to implement the following two

  special operations which not required for conventional PCMCIA memory cards” Jones at

  7:3-20. See also, e.g., Jones at 6:47-50 (“The [PCMCIA] standard ‘Socket Services’ and ‘Card

  Services’ card interface software, when implemented on a given host computer, provides a

  Card Services interface with ‘Client Device Drivers,’ significantly simplifying the design of

  device drivers by providing much of the functionality required for communicat[i]on with

  socketed PCMCIA cards.”); 6:61 (referring to “utilizing available Card Services routines”);

  7:42-51 (stating “the Client Device Driver is notified by the Card Services software (via its

  CARD_INSERTION callback function)” and that “the Client Device Driver calls Card

  Services function to process the card[’]s CIS entries”). See generally Jones (referencing

  numerous aspects of the PCMCIA standard).

                 The combination of Jones with the PCMCIA standards renders these claim

  elements obvious. The citations and commentary supporting anticipation by Jones with the

  PCMCIA standards reflect that these claim elements are obvious. As another example, the

  PC Card Standard indicates that the host computer requests from the peripheral card

  (“[b]efore configuring a card, the system must examine the card’s Card Information

  Structure”) “information regarding the type of the peripheral device” (“I/O address space,

  interrupt request, and other requirement of the possible card configurations”):




                                                208
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 218 of 233 Page ID
                                    #:4000
                     RESTRICTED – ATTORNEY’S EYES ONLY




  PC Card Standard at page 4-6.

         B.     Fortezza Crypto Card and/or Lynks Card In View of the
                Knowledge of a Skilled Artisan
                As discussed above in my analysis of the Fortezza, nothing in the claim

  language or the constructions requires that storage of encrypted data on the peripheral

  device. Moreover, as also discussed above, the Fortezza Crypto Card is able to store

  encrypted user data in non-volatile memory.

                However, to the extent that this is required by the claims, and to the extent

  not explicitly disclosed by Fortezza, it would have been obvious to a skilled artisan to include

  storage for encrypted user data on the Fortezza Crypto Card in light of a skilled artisan’s

  understanding that PCMCIA PC Cards were originally designed for, and easily adapted to

  include, portable storage of data.

                A skilled artisan would have been motivated to include secure data storage on

  the Fortezza Crypto Card at the time of the filing of the asserted patents. One of the

  reasons the Fortezza Crypto Card was designed as a PCMCIA PC-Card, rather than building

  the same functionality into host computers themselves, was to allow portability. See, e.g.,

  SPEX00018941 (boasting that the Fortezza Crypto Card “provide[s] high performance, high

  security cryptographic processing in a personal, portable PC card package.”);

  SPEX00005733, at SPEX00005786 (“These algorithms, plus the need for portable, writer-


                                                209
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 219 of 233 Page ID
                                    #:4001
                     RESTRICTED – ATTORNEY’S EYES ONLY


  to-reader security, form the technical basis for Type II system applications.”). This made

  sense at the time, because it allowed workers to take security with them as they moved in

  between desktops, and allowed the workers to use the security with a variety of different

  hardware, such as desktop PCs, laptops, or even PDAs. A skilled artisan would understand

  that a worker might need to carry data with them between these multiple devices as well—

  thus would recognize the need for not only a portable security device, but a portable security

  device that would allow the worker to carry around data as well as the means for performing

  those security operations. Indeed, it was recognized at the time that a PCMCIA PC-Card

  was advantageous because it allowed for interoperability between different types of devices

  and allowed a user to carry data with them and to move data from different devices.

                At the same time, flash memory chips that could non-volatilely store data were

  becoming increasingly common and popular. As one industry magazine from the time

  explained, these flash memory chips “have the potential to replace low-capacity magnetic

  disks. Cards of up to 20M-byte capacity are available today in volume at about US $30 per

  megabyte, and that price is expected to drop fairly quickly in the near future.” KT0056666.

  This same industry publication declared that “The combination of increasing storage

  capacities, falling memory prices, and a standardized expansion slot for portables (110 cards)

  is accelerating the proliferation of portable computer, consumer, and industrial products.

  Thanks to the industry’s broad acceptance of the PCMCIA/Jeida standard, those products

  will work well with one another and will integrate smoothly into the existing computer

  environment.” Id. at KT0056670. In fact, the industry publication declared that “all the

  elements needed to support a mass market for PC-card-equipped products are in place” and



                                               210
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 220 of 233 Page ID
                                    #:4002
                     RESTRICTED – ATTORNEY’S EYES ONLY


  that “[a]s mass market acceptance pushes prices down and encourages the development of

  supporting products, commercial and industrial applications will expand as well.” Id. In

  short, at the time, skilled artisans would have though that “The future is in the PC cards,”

  particularly portable PCMCIA-based memory cards. Indeed, one of the original purposes

  for the Personal Computer Memory Card International Association (PCMCIA) was to

  develop a standard for portable memory cards. See KT0056671, at KT0056676 (explaining

  that PCMCIA “was founded in 1989 by a small group of companies that wanted to

  standardized memory cards” (emphasis added)).

                 In view of Fortezza, and in view of the generalized need to protect data (as

  described in the background section in part VII, and in the background concerning the

  development of Fortezza in part X.B.2, a skilled artisan would have recognized the

  advantages of storing that data encrypted. Specifically, because the data storage would be

  portable (and thus, could be easily lost or stolen), a skilled artisan would recognize that

  sensitive data stored on the PCMCIA card should be stored in a way that could not be

  accessed by anyone except those authorized to view the data. Thus, a skilled artisan would

  have recognized that modifying the Fortezza Crypto Card to allow for portable storage of

  secure data would have been advantageous and would have been commercially desirable

  given the market forces at the time.

                 In addition, a skilled artisan would have expected such modifications to be

  successful. Modifying the Fortezza Crypto Card to accommodate long-term storage of data

  would not have been difficult. Textbooks readily available at the time provided examples of

  PCMCIA flash-cards that were capable of storing user data. See, e.g., DEF_INV 0000972, at



                                                211
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 221 of 233 Page ID
                                    #:4003
                     RESTRICTED – ATTORNEY’S EYES ONLY


  DEF_INV 0001165-71 (a chapter of a textbook entitled “PCMCIA System Architecture”

  providing an example of a “Flash fCard” PCMCIA memory card). Indeed, the only

  modification needed would have been to either include an additional non-volatile storage

  chip on the card or to use a larger size non-volatile storage chip on the card. As noted

  above, such chips were readily available at the time. Moreover, the Fortezza Crypto Card

  used a standard bus to connect its Capstone chip and the non-volatile storage—so no special

  engineering would have been required to accomplish this. Simply put, it would have been

  trivial to accomplish this modification.

         C.     Modification of the Jones, Fortezza, or Lynks to Accommodate CF
                Cards
                As noted above, a skilled artisan would have been motivated to modify (to the

  extent not already part of Fortezza) the Fortezza Crypto Card to include non-volatile storage

  of user data. Similarly, Jones also includes non-volatile flash memory. See, e.g., Jones at 3:50-

  55 ("The secure memory card 100 stores data in a common memory array 150, preferably

  implemented with non-volatile flash memory integrated circuits, enabling the common

  memory array to store 10 megabytes of data in an area small enough to be included on a

  credit-card sized Type I PCMCIA card.") One of the options at the time for long-term non-

  volatile storage of data would have been a Compact Flash memory card.

                Using Compact Flash memory would have been particularly advantageous as it

  allows a number of benefits beyond those discussed above. First, Compact Flash memory

  would allow greater interoperability and portability beyond just soldering a non-volatile

  memory card to the detachable PCMCIA memory card of Jones. The Compact Flash

  memory could, for example, be removed from the detachable PCMCIA card of Jones and be


                                                212
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 222 of 233 Page ID
                                    #:4004
                     RESTRICTED – ATTORNEY’S EYES ONLY


  used with any reader for such memory, like those built into computers, laptops, and portable

  devices. Moreover, a user could also encrypt multiple Compact Flash memory components

  without having to purchase multiple PCMCIA memory cards-thus decreasing the cost of

  encrypting and storing larger amounts of data.

                Modifying Fortezza Crypto Card or Lynks or Jones to accommodate Compact

  Flash storage would not have been difficult. Compact Flash, like PCMCIA, is a set of

  standardized technologies just like the technologies that are part of the PCMCIA standards.

  All of the specifications for Compact Flash were published and could easily be looked up by

  a skilled artisan at the time. Moreover, it appears that Spyrus was able to accomplish

  modifying the PCMCIA Fortezza Crypto Card to accommodate Compact Flash modules

  without much difficulty shortly after it began manufacturing the cards for NSA. As noted

  above, Spyrus proposed a Fortezza Multifunction card that was adapted to use Compact

  Flash memory cards a few months after receiving the contract to manufacture Fortezza

  Cards-the contract was awarded in September/October 1995, and Spyrus proposed

  modifying the card to NSA in May of 1996. Indeed, PCMCIA-ATA flash memory cards and

  Compact Flash cards were often interchangeable. Both Compact Flash and PCMCIA PC-

  Cards had essentially the same pin-out configuration. See KT0059385. “While PC Card is a

  68 pin parallel bus, and CompactFlash is only 50 pin, the difference is irrelevant as the 18

  pins not found on CompactFlash are unused and or reserved pins still undefined. This is

  why PC Card to CompactFlash Card media adapters are a passive pin out only.” Id. Indeed,

  products at the time were capable of either using PCMCIA-ATA cards or Compact Flash

  Cards. See KT0059283, at KT0059331.



                                                213
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 223 of 233 Page ID
                                    #:4005
                     RESTRICTED – ATTORNEY’S EYES ONLY


         D.        There Are No Substantive Secondary Indicia of Non-Obviousness
                   Attributable to the Alleged Invention of the ’802 and ’135 Patents
                   To the extent the claims of the ’802 and ’135 patents are anticipated, it is my

  understanding it is unnecessary to consider whether those claims are obvious in light of the

  prior art. I also understand that the obviousness inquiry may involve the consideration of

  secondary indicia of nonobviousness attributable to the alleged invention. It is my opinion

  that the evidence supporting obviousness, as discussed above, is strong enough that it

  cannot be overcome by any secondary indicia of nonobviousness.

                   I understand SPEX contends that there is evidence of secondary indicia,

  including commercial success, copying, and praise by others.17 I disagree that SPEX has

  shown the existence of any of these secondary indicia or the required nexus between the

  purported merits of its invention and any alleged secondary indicia.

                   1.     Commercial Success
                   Specifically, SPEX claims that “the claimed technologies form the basis for

  the entire hardware-encrypted storage market.” However, as shown above, hardware

  encryption was known before the Asserted Patents, as was hardware-encrypted storage.

  Moreover, as also noted above, nothing in the claims actually requires storage of encrypted

  data on the peripheral device. At most, the Asserted Patents claim a particular

  implementation of hardware encryption, and SPEX has not provided any basis for me to

  conclude that Asserted Patents’ implementation of hardware encryption formed the basis for

  demand for any product, much less the “entire hardware-encrypted storage market.”


         17
              SPEX’s Supplemental Response to Common Interrogatory No. 8 (Jan. 29, 2018).



                                                  214
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 224 of 233 Page ID
                                    #:4006
                     RESTRICTED – ATTORNEY’S EYES ONLY


                I understand that SPEX also contends that the commercial success of the

  accused products supports a conclusion of non-obviousness and that a nexus between the

  sales of the accused products and the patented inventions exists because of Defendants

  (including Kingston’s) “marketing and/or pricing of the hardware encryption features of the

  accused/marked products.” I have reviewed the relevant Kingston documents cited by

  SPEX that it contends supports this contention (specifically KT0002492, KT0002525,

  KT0002767, and KT0002833). These documents tout the numerous features of various

  Kingston products that are different from the alleged inventions described by the Asserted

  Claims. For example, KT0002492 lists the following features, each of which is not covered

  by the claims of the Asserted Patents:

          “Capacities up to 16 GB.” This advertises that the Kingston product has a large
           capacity for data storage, which is not required by the Asserted Claims.
          FIPS certification – the FIPS certification includes both encryption and a number
           of unclaimed features, including physical security mechanisms to prevent physical
           access to the internals. Nothing in the Asserted Claims requires such tamper-
           prevention
          “Enforced complex password protection” – Nothing in the Asserted Claims
           requires the use of “complex password protection.”
          “On-Board full entropy key generation” for NIST SP-800-90 and AES 256-bit
           keys. Neither of these forms of encryption are mentioned in the Asserted Claims,
           nor does anything in the claims require on-peripheral-device key generation
          “Digitally signed firmware updates.” Nothing in the Asserted Claims requires
           digitally-signed firmware updates
          “tamper-free” autorun files. Again, nothing in the Asserted Claims addresses
           auto-run files.
          “Malware scanning.” Nothing in the Asserted Claims requires malware detection
           on the peripheral device
  The marketing documents also boast that the drive is waterproof (up to 4 feet) and is backed

  by a five-year warranty and tech support. Again, nothing in the Asserted Claims requires


                                              215
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 225 of 233 Page ID
                                    #:4007
                     RESTRICTED – ATTORNEY’S EYES ONLY


  these features. The other documents also tout features that differ from the inventions

  claimed by the Asserted Patents, including “Anti-Virus Protection,” fast read/write speeds,

  tamper-evident physical design, shock-resistant hardware, and management software that

  restricts the use of USB drives.

                Moreover, I am informed that the products that were licensed by Spyrus to

  Kingston were not commercially successful and that Kingston discontinued at least one line

  of products due to low sales volumes.

                In short, I do not find this purported evidence of commercial success to have

  any connection to the claims of the Asserted Patents. However, I reserve the right to

  provide opinions regarding any other evidence or argument of commercial success presented

  by SPEX or its experts.

                2.      Copying
                I also understand that SPEX pointed to the allegations in its complaint as

  evidence that Kingston copied the claimed invention. SPEX’s complaint asserts that

  “Kingston used the partnership with Spyrus to learn Spyrus’ confidential information in

  order to develop its own competing technology” and that “proprietary, confidential

  information” was improperly shared. Complaint, at ¶¶ 42–58. I understand that Kingston

  denies these allegations. However, even if taken as true, the allegations do not support a

  conclusion of non-obviousness because SPEX never explains what specific “proprietary.

  confidential” information was allegedly shared, nor does Spyrus provide any explanation as

  to how that information has any connection to the invention claimed by the Asserted

  Patents.



                                               216
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 226 of 233 Page ID
                                    #:4008
                     RESTRICTED – ATTORNEY’S EYES ONLY


                Should SPEX introduce additional evidence or expert testimony to support its

  contention regarding a nexus between the alleged copying and the Asserted Patents, I

  reserve the right to provide additional opinions on this topic.

                3.      Praise by Others
                I understand that SPEX contends that “praise by others” also suggests non-

  obviousness. Specifically, SPEX pointed to a number of articles about and reviews of its

  products which it contends show praise for the patented features: Specifically, Spyrus cites:

              PC Magazine Review of the Spyrus “WorkSafe Pro.” This review lists the
               positive aspects as “Makes Windows 8.1 available on any system. Includes
               Mac support. Military-grade hardware and software-based security tools.
               Rugged design. Includes tool for creating a usable Windows image on the
               drive.”
              PC Magazine Review of the Spyrus “Worksafe.” Like the review of the
               Worksafe pro, the review lists the positives aspects as: “Makes Windows 8.1
               available on any system. Includes Mac support. Rugged design. Hardware- and
               software-based security tools. Includes tool for creating a usable Windows
               image on the drive.”
              SSD review from (http://www.thessdreview.com/our-reviews/spyrus-
               worksafe-prowtg-secure-flash-drive-review-worlds-secure-flash-drive/3/).
               This article is not available at the URL and I understand that Spyrus has not
               produced a copy of this article.
              Alleged awards listed at (https://www.spyrus.com/spyrus-named-winner-in-
               2011-golden-bridge-awards-forvirtual-office-technology/). The referenced
               content is not available at the URL and I understand that Spyrus has not
               produced a copy of the content.
              An article from a publication called “Dark Reading” regarding Spyrus’s Hydra
               PC meeting NSA security requirements. The article discusses the security
               features of (1) encrypting data “ on an individual file/folder basis, which
               provides much stronger security than standard sector-based encryption”; (2)
               using ECC P-384, AES-256 and SHA-384 encryption algorithms; (3) a
               “tamper-resistant security boundary (4) “Private keys cannot be imported,
               exported, or corrupted.;” and (5) “Hydra PC permanently deletes the
               encryption keys after 10 incorrect PIN entries, rendering the encrypted data
               undecipherable.”


                                                217
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 227 of 233 Page ID
                                    #:4009
                     RESTRICTED – ATTORNEY’S EYES ONLY


              A Spyrus press release on BusinessWire, titled “Info Security Products Guide
               Names SPYRUS Hydra Privacy Card(R) Series II Winner of the 2006 Global
               Excellence in Secure and Removable Mass Storage Device Award”
              An SC Media Product Information Page for the Spyrus Hydra Privacy Card
               Series II, which touts that the card is “tamper-resistant and it destroys the
               encryption keys after a predetermined number of failed PIN attempts
               rendering the data stored on the device unrecoverable,” among other features.
                 I have reviewed these articles and disagree that these articles support non-

  obviousness. To the extent that these articles are indeed praise “by others” (for example,

  Spyrus’s press release provides no information about why it received the award, and Spyrus’s

  praise of itself in that article is not praise by others), Spyrus has not demonstrated a nexus

  between the praise and the Asserted Claims. If anything, from my review of the articles, the

  praise relates to unclaimed, other features, such as the ability to have a portable version of

  Windows on a USB stick and rugged design.

                 Should SPEX provide an explanation as to what patented features it believes

  these articles are praising, I reserve the right to address those arguments in a subsequent

  report.

                 4.     Patent Citations
                 Lastly, I understand that SPEX claims that the number of citations to the

  Asserted Patents by other patents supports non-obviousness. I understand that SPEX

  contends these citations show both commercial success and industry praise.

                 I do not find patent citations to be convincing evidence of commercial success

  or industry praise. When an inventor cites a prior art patent during prosecution, he or she

  does so inform the PTO (and later, the public) regarding potentially relevant prior art –- and




                                                218
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 228 of 233 Page ID
                                    #:4010
                     RESTRICTED – ATTORNEY’S EYES ONLY


  not to assert that the prior art patent was novel or non-obviousness, and certainly citations

  by others do not show commercial success

  XIII. THE ASSERTED CLAIMS ARE DERIVED FROM THE
        GOVERNMENT
                Lastly, it is my opinion that the Asserted Claims are invalid because the

  purported inventors of the Asserted Patents derived the inventions claimed from NSA. As

  discussed above, the Fortezza Crypto Card teaches the claimed invention as SPEX has

  applied the claims to the accused products. However, the Fortezza Crypto Card was

  invented by NSA, not the inventors listed on the patents, and the NSA provided the

  inventors at Spyrus with enabling instructions on how to build a Fortezza Crypto Card prior

  to the purported invention of the Asserted Patents.

                As described above in my discussion of the background of the Fortezza

  Crypto Card, NSA—not Spyrus—invented the Fortezza Crypto Card. Indeed, Mr. Skeba

  testified that the Fortezza Crypto Card was “completely developed by the federal

  government,” Skeba Dep. at 29:14-17; and documents uniformly and consistently refer to

  the Fortezza Crypto Card as being developed by NSA, see, e.g., SPEX00006617, at

  SPEX00006620 (“The National Security Agency (NSA) has developed the FORTEZZA

  program for the Department of Defense (DoD) in response to the growing need for

  economical and secure messaging”); SPEX00007791, at SPEX00007794 (describing the

  history of Fortezza, including its development by NSA); SPEX00018727, at SPEX00018736-

  37 (“The National Security Agency (NSA) developed the Fortezza Program for the

  Department of Defense in response to the growing need for economical and secure

  electronic messaging”). See also Bialick Dep. at 68, 74-77, 86, 87. While Spyrus built


                                               219
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 229 of 233 Page ID
                                    #:4011
                     RESTRICTED – ATTORNEY’S EYES ONLY


  Fortezza Crypto Cards for NSA, it did not invent any of the components of the card, nor

  any of the algorithms the card used. See Young Dep. at 68:11-70:11 (reproduced above in

  Section X.B, discussing components); Id. at 135:3-136:17 (reproduced above in Section

  XI.B.1(b), discussing algorithms); see also Skeba Dep. at 30:1-4; Bialick Dep. at 68:3-16.

                Spyrus built Fortezza Crypto Cards for the government, but, at the time,

  Spyrus was not “an intellectual property, per se, company, because a lot of the stuff we did

  was with the government that [it] couldn’t patent.” Id. at 72:2-5. Spyrus, however, leveraged

  what the government developed to build commercial cards, such as the Lynks EES card

  discussed above. See Bialick Dep. at 31:3-10 (“it’s a fundamental point of everyone dealing

  with the government is to leverage technology and apply it in the commercial market.”) And

  when Spyrus leveraged the government’s invention into its own commercial product, it

  “could start to patent it.” Skeba Dep. at 72:6-7. I will note, however, that nothing in the

  Asserted Patents limits the claims to what Spyrus purportedly added to Fortezza—which

  was the use of commercial algorithms rather than the algorithms developed by the

  government. See Skeba Depo, at 185:1-3 (“I think the novelty for me was the ’802 patent

  was how we got all the commercial stuff onto a cryptographic entity like this.”)

                Nor is anything about how SPEX has applied the claims to the Asserted

  Patents related to what the inventors themselves believed was novel about the claims. Mr.

  Skeba, for example, believed that the novel aspect of the patents was related to creating a

  “modular” card where the target module could be removed—a feature I understand is not

  present in the accused products and a feature not required by the claims. See Skeba Depo, at

  71:14-19:



                                                220
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 230 of 233 Page ID
                                    #:4012
                     RESTRICTED – ATTORNEY’S EYES ONLY


         Q. Having the -- having the ability to pull the target module out and --

         A. Right.

         Q. -- use it as a normal card was -- was new at the time?

         A. Right.

  See also Skeba Depo, at 180:17-181:22:

         Q. Okay. And in talking about the '135 patent, what do you believe was novel
         and unique about that patent?

         A. The fact that it was a modular two-part piece to it, that we could take any
         commercial entity that was out there at the time, a CompactFlash interface,
         plug it into this module. It would function exactly what people thought it was,
         but it would be encrypting the data lynks, so that you could get a generic off-
         the-shelf 3Com modem, plug it in and it would work, but it would talk
         cryptographically through the modem to another side that would decrypt it.
         But, to you, it was buying a $30 3Com modem, plugging it in.

         Same is true with memory cards. Right? Same is true with modems or
         Ethernet cards. We had to work within the protocols of how these things
         communicated, but we wanted to make it so that you could buy off-the-shelf
         consumer stuff, plug it in to your computer, and your computer would -- the
         operating systems at the time would say, “Oh, this is a 3Com modem. I know
         how to talk to that.”

         Q. Right. So it's kind of like a new intermediary piece that connects to a lot of
         other products?

         A. It's a shim that --

         Q. That connects to a lot of other products.

         A. It's a shim that basically sits in there and is transparent but provides all the
         cryptographic capability.

  Mr. Bialick similarly thought that what made Fortezza different from the “Hydra” product

  that was the Spyrus product that practiced the invention at the time, was the ability to use

  different modules. See also, Bialick Depo, at 354:21-355:19:

         Q Conceptually, how was Fortezza different, if at all, from Hydra?



                                                 221
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 231 of 233 Page ID
                                    #:4013
                     RESTRICTED – ATTORNEY’S EYES ONLY


         A All right. So to compare and contrast, the cryptographic functions and the
         compatibility would have been -- in order to call it Fortezza compatible --
         would have been mandated. The differences would be the physical
         architecture and the ability to extend its peripheral.

         Q In your last answer when you say its -- the ability to extend its peripheral,
         what are you referring to?

         A The ability to plug hardware modules into a Hydra Card.

         Q And Fortezza you're saying didn't have that ability?

         A Fortezza did not have that ability.

  See also, e.g., Bialick Depo, at 35:23-36:4 (describing the practicing Hydra product made by

  Spyrus as a “PCMCIA form factor cryptographic card[] with the ability to insert, remove

  modules,” which explained were “things, like, CompactFlash cards, input/output devices

  such as a modem or ethernet card, other transmission media.”). Similarly, Mr. Housely

  similarly thought that the patents were about modularity, testifying :“So you could buy one

  encryption device and put multiple of those one at a time into it or a modem to encrypt dial-

  up communications or a network interface device to Ethernet or layer three or so

  on. So that was the idea, is that one encryption capability and multiple applications

  instead of building a new device for each and every one of them.” Housely Depo, at 50:7-

  15. Mr. Housley also testified that without this modularity, the patents wouldn’t be novel.

  See Houseley Depo, at 217:16-218:10:

         Q Now, what I'm asking is, assuming you had a device that had encryption on
         the front, it could be any kind of encryption, and then you had on the back
         end memory storage.

         A Uh-huh.

         Q But it was not interchangeable. You couldn't change that memory storage
         out. It's just one composite piece.



                                                 222
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 232 of 233 Page ID
                                    #:4014
                     RESTRICTED – ATTORNEY’S EYES ONLY


         A Right.

         Q Do you believe that would have been novel?

         A No. That -- I think that is what the Wang device did.

         Q So I think the answer would be no then.

         A That's correct.

                Rather, as SPEX has applied the claims, and as the Court has construed them,

  the claims are taught by the Fortezza Crypto Card and thus conceived by NSA. Moreover,

  the NSA communicated its invention to Spyrus. As discussed above, the design and

  operation of Fortezza are detailed in a number of documents that were communicated from

  NSA to Spyrus by at least August 1995. Specifically, the government issued a “Statement of

  Work” (SPEX00005220) laying out the requirements for the contractors building the

  Fortezza Crypto Cards, which references and incorporates additional documents (at

  SPEX00005223), namely:

             “Interface Control Document for the Fortezza Crypto Card, Revision Pl.5. 22
              December, 1994” (SPEX00009841)
             “Minimum Essential Requirements for the Fortezza Crypto Card, Revision
              1.1, June 26, 1995” (SPEX00007774)
             “Firmware Implementation Guidelines for the Fortezza Crypto Card, Revision
              1.0, July 8, 1995” (SPEX00007673)
  Mr. Young confirmed that these documents (in particular the “Interface Control” document

  containing a detailed description of the operation and design of the Fortezza Card) was

  “distributed” by NSA “to Spyrus and a number of other vendors that were on the Fortezza

  program.” Young Depo, at 110:13-16; see also, e.g., Housley Depo, at 107:19-21 (“My

  memory is that NSA was providing this to people who were doing that kind of work.”)




                                              223
Case 8:16-cv-01790-JVS-AGR Document 224-1 Filed 03/13/20 Page 233 of 233 Page ID
                                    #:4015
                     RESTRICTED – ATTORNEY’S EYES ONLY


                These documents would enable a skilled artisan to build a Fortezza Crypto

  Card. Specifically, the documents provide extensive detail about how the Fortezza Crypto

  Card was to be designed, including (for example) providing a block diagram showing the

  components of the card:




  (SPEX00009841, at SPEX00009854) and a detailed description of how these components

  operate together (see generally SPEX00009841 et seq.). These documents reference the

  standards which a skilled artisan should reference when trying to build a Fortezza Crypto

  Card (e.g.¸ the PCMCIA PC-Card Standard). In short, the documents provide an instruction

  manual as to how to build a Fortezza Crypto Card (and thus the invention claimed by the

  Asserted Patents) specifically because these documents were intended to be an instruction

  manual for contractors who wanted to build the Fortezza Crypto Cards for the government.

  The specific teachings of these documents are detailed above in my claim-by-claim analysis

  of the Fortezza Crypto Card, which relies on the descriptions from these documents to

  show how the Fortezza Crypto Card teaches the Asserted Claims.


                                              224
